Exhibit 10.5

 

 

Amended and Restated Credit Agreement

 

Dated as of August 7, 2018

 

among

 

Global Medical REIT L.P.,

as Borrower

 

the Guarantors from time to time party hereto,

 

the Lenders from time to time party hereto,

 

and

 

BMO Harris Bank N.A.,

as Administrative Agent

 

 

 

BMO Capital Markets,
Citizens Bank, N.A.,
SunTrust Robinson Humphrey, Inc.,
and
KeyBank National Association

as Co-Syndication Agents, Joint Lead Arrangers and Joint Book Runners

 

 

 

 

Table of Contents

 

Section Heading Page       Section 1. The Credit Facilities 1       Section 1.2.
Swing Loans 2 Section 1.16. Extension of Termination Date 20       Section 2.
Fees 20       Section 3.1. Place and Application of Payments 21 Section 3.2.
Account Debit 23 Section 4.3. Depository Bank 24 Section 6.22. No Broker Fees.
59 “Section 6.23. Condition of Property; Casualties; Condemnation 59 Section
6.24. Legal Requirements, and Zoning 60 Section 6.25. REIT Status 60
Section 7.3. Eligible Property Additions and Deletions of Borrowing Base
Properties 63 Section 8.20. Financial Covenants 75 “Section 8.21. Borrowing Base
Requirements 75 Section 8.23. REIT Status 76 Section 8.24. Restricted Payments
76       Section 9. Events of Default and Remedies 77       Section 11.1.
Appointment and Authority 85 Section 11.2. Rights as a Lender 85 Section 11.4.
Reliance by Administrative Agent 87 Section 11.5. Delegation of Duties 87
Section 11.6. Resignation of Administrative Agent; Removal of Administrative
Agent 87 Section 11.7. Non-Reliance on Administrative Agent and Other Lenders 88
Section 11.11. Authorization to Enter into, and Enforcement of, the Collateral
Documents; Possession of Collateral 90 Section 11.12. Authorization to Release,
Limit or Subordinate Liens or to Release Guaranties 91 Section 11.13.
Authorization of Administrative Agent to File Proofs of Claim 92 Section 12.26.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 109

 

 

 

 

Exhibit A — Notice of Payment Request Exhibit B — Notice of Borrowing Exhibit C
— Notice of Continuation/Conversion Exhibit D-1 — Revolving Note Exhibit D-2 —
Swing Note Exhibit D-3 — Term Note Exhibit D-4 — Incremental Term Note Exhibit E
— Compliance Certificate Exhibit F — Assignment and Acceptance Exhibit G —
Additional Guarantor Supplement Exhibit H — Commitment Amount Increase Request
Exhibit I — Borrowing Base Certificate Exhibit J-1 — Form of U.S. Tax Compliance
Certificate Exhibit J-2 — Form of U.S. Tax Compliance Certificate Exhibit J-3 —
Form of U.S. Tax Compliance Certificate Exhibit J-4 — Form of U.S. Tax
Compliance Certificate       Schedule 1 — Commitments Schedule 1.1 — Initial
Borrowing Base Properties Schedule 1.2 — Existing Liens Schedule 6.2 —
Subsidiaries Schedule 6.11 — Litigation Schedule 7.3 — Eligibility Conditions
Schedule 8.8 — Investments

 

 

 

 

Amended and Restated Credit Agreement

 

This Amended and Restated Credit Agreement (this “Agreement”) is entered into as
of August 7, 2018 by and among Global Medical REIT L.P., a Delaware limited
partnership (the “Borrower”), Global Medical REIT Inc., a Maryland corporation
(the “Parent” or “Global Medical REIT”), the certain Subsidiaries from time to
time party to this Agreement as Guarantors, the several financial institutions
from time to time party to this Agreement, as Lenders, and BMO Harris Bank N.A.,
as Administrative Agent as provided herein. All capitalized terms used herein
without definition shall have the same meanings herein as such terms are defined
in Section 5.1 hereof.

 

Preliminary Statement

 

Whereas, the Borrower and certain Material Subsidiaries of the Borrower, as
Guarantors, the financial institutions party thereto as “Lenders” and BMO Harris
Bank N.A., as Administrative Agent, Swing Line Lender and the L/C Issuer,
previously entered into a Credit Agreement dated as of December 2, 2016 (as
heretofore extended, renewed, amended, modified, amended and restated or
supplemented, the “Prior Credit Agreement”).

 

Whereas, the Borrower has requested that, among other things, (i) a term loan
facility be added, (ii) the Revolving Credit Termination Date be extended, (iii)
certain financial covenants be revised to increase the thresholds provided
therein, (iv) the Applicable Margins be revised, and (v) certain other
amendments be made to the Prior Credit Agreement, and the Administrative Agent,
the L/C Issuer and the Lenders have agreed to such requests on the terms and
conditions set forth in this Agreement, which, for the sake of clarity and
convenience, amends and restates the Prior Credit Agreement in its entirety.

 

Now, Therefore, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.          The Credit Facilities.

 



Section 1.1.          Commitments. (a) Revolving Credit Commitments. Subject to
the terms and conditions hereof, each Lender, by its acceptance hereof,
severally agrees to make a loan or loans (individually a “Revolving Loan” and
collectively for all the Lenders the “Revolving Loans”) in U.S. Dollars to the
Borrower from time to time on a revolving basis up to the amount of such
Lender’s Revolving Credit Commitment, subject to any reductions thereof pursuant
to the terms hereof, before the Termination Date. The sum of the aggregate
principal amount of Revolving Loans, Swing Loans and L/C Obligations at any time
outstanding shall not exceed the lesser of (i) the Revolving Credit Commitments
of all Lenders in effect at such time and (ii) the Borrowing Base as then
determined and computed minus the then outstanding principal balance of the Term
Loans and Incremental Term Loans. Each Borrowing of Revolving Loans shall be
made ratably by the Lenders in proportion to their respective Revolver
Percentages. As provided in Section 1.6(a) hereof, the Borrower may elect that
each Borrowing of Revolving Loans be either Base Rate Loans or Eurodollar Loans.
Revolving Loans may be repaid and the principal amount thereof reborrowed before
the Termination Date, subject to the terms and conditions hereof.



 

 1 

 

 

(b)          Term Loan Commitments. Subject to the terms and conditions hereof,
each Lender, by its acceptance hereof, severally agrees to make a loan
(individually, a “Term Loan” and collectively for all the Lenders, the “Term
Loans”) in U.S. Dollars to the Borrower in the amount of such Lender’s Term Loan
Commitment. The Term Loans shall be advanced in a single Borrowing on the
Restatement Effective Date and shall be made ratably by the Lenders in
proportion to their respective Term Loan Percentages, at which time the Term
Loan Commitments shall expire. As provided in Section 1.6(a) hereof, the
Borrower may elect that the Term Loans be outstanding as Base Rate Loans or
Eurodollar Loans. No amount repaid or prepaid on any Term Loan may be borrowed
again.

 

Section 1.2.          Swing Loans. (a) Generally. Subject to the terms and
conditions hereof, as part of the Revolving Credit, the Swing Line Lender may
make loans in U.S. Dollars to the Borrower under the Swing Line (individually a
“Swing Loan” and collectively the “Swing Loans”) which shall not in the
aggregate at any time outstanding exceed the Swing Line Sublimit. Swing Loans
may be availed of from time to time and borrowings thereunder may be repaid and
used again during the period ending on the Termination Date. Each Swing Loan
shall be in a minimum amount of $100,000 or such greater amount which is an
integral multiple of $50,000 (or such other minimum amounts as may be agreed to
by the Swing Line Lender and the Borrower).

 

(b)          Interest on Swing Loans. Each Swing Loan shall bear interest until
maturity (whether by acceleration or otherwise) at a rate per annum equal to
(i) the sum of the Base Rate plus the Applicable Margin for Base Rate Loans
under the Revolving Credit as from time to time in effect (computed on the basis
of a year of 365 or 366 days, as the case may be, for the actual number of days
elapsed) or (ii) the Swing Line Lender’s Quoted Rate (computed on the basis of a
year of 360 days for the actual number of days elapsed). Interest on each Swing
Loan shall be due and payable by the Borrower on each Interest Payment Date and
at maturity (whether by acceleration or otherwise).

 

(c)          Requests for Swing Loans. The Borrower shall give the
Administrative Agent prior notice (which may be written or oral) no later than
2:00 p.m. (Chicago time) on the date upon which the Borrower requests that any
Swing Loan be made, of the amount and date of such Swing Loan, and, if
applicable, the Interest Period requested therefor. The Administrative Agent
shall promptly advise the Swing Line Lender of any such notice received from the
Borrower. After receiving such notice, the Swing Line Lender shall in its
discretion quote an interest rate to the Borrower at which the Swing Line Lender
would be willing to make such Swing Loan available to the Borrower for the
Interest Period so requested (the rate so quoted for a given Interest Period
being herein referred to as “Swing Line Lender’s Quoted Rate”). The Borrower
acknowledges and agrees that the interest rate quote is given for immediate and
irrevocable acceptance. If the Borrower does not so immediately accept the Swing
Line Lender’s Quoted Rate for the full amount requested by the Borrower for such
Swing Loan, the Swing Line Lender’s Quoted Rate shall be deemed immediately
withdrawn and such Swing Loan shall bear interest at the rate per annum
determined by adding the Applicable Margin for Base Rate Loans under the
Revolving Credit to the Base Rate as from time to time in effect. Subject to the
terms and conditions hereof, the proceeds of each Swing Loan extended to the
Borrower shall be deposited or otherwise wire transferred to an account of the
Borrower’s maintained with the Administrative Agent or its Affiliate or as the
Borrower, the Administrative Agent, and the Swing Line Lender may otherwise
agree. Anything contained in the foregoing to the contrary notwithstanding, the
undertaking of the Swing Line Lender to make Swing Loans shall be subject to all
of the terms and conditions of this Agreement (provided that the Swing Line
Lender shall be entitled to assume that the conditions precedent to an advance
of any Swing Loan have been satisfied unless notified to the contrary by the
Administrative Agent or the Required Lenders).

 

 2 

 

 

(d)          Refunding Loans. In its sole and absolute discretion, the Swing
Line Lender may at any time (and shall no later than the ninth Business Day
after each Swing Line Loan is advanced if such Loan has not been sooner repaid),
on behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to act on its behalf for such purpose) and with notice to the Borrower
and the Administrative Agent, request each Lender to make a Revolving Loan in
the form of a Base Rate Loan in an amount equal to such Lender’s Percentage of
the amount of the Swing Loans outstanding on the date such notice is given
(which Loans shall thereafter bear interest as provided for in Section 1.4(a)
hereof). Unless an Event of Default described in Section 9.1(j) or 9.1(k)
exists, regardless of the existence of any other Event of Default, each Lender
shall make the proceeds of its requested Revolving Loan available to the
Administrative Agent for the account of the Swing Line Lender in immediately
available funds, at the Administrative Agent’s office in Chicago, Illinois (or
such other location designated by the Administrative Agent), before 12:00 Noon
(Chicago time) on the Business Day following the day such notice is given. The
Administrative Agent shall promptly remit the proceeds of such Borrowing to the
Swing Line Lender to repay the outstanding Swing Loans.

 

(e)          Participations. If any Lender refuses or otherwise fails to make a
Revolving Loan when requested by the Swing Line Lender pursuant to
Section 1.2(d) above (because an Event of Default described in Section 9.1(j) or
9.1(k) exists with respect to the Borrower or otherwise), such Lender will, by
the time and in the manner such Revolving Loan was to have been funded to the
Swing Line Lender, purchase from the Swing Line Lender an undivided
participating interest in the outstanding Swing Loans in an amount equal to its
Percentage of the aggregate principal amount of Swing Loans that were to have
been repaid with such Revolving Loans. From and after the date of any such
purchase, such Swing Loans shall thereafter bear interest as provided for in
Section 1.2(b)(i) above. Each Lender that so purchases a participation in a
Swing Loan shall thereafter be entitled to receive its Percentage of each
payment of principal received on the Swing Loan and of interest received thereon
accruing from the date such Lender funded to the Swing Line Lender its
participation in such Loan. The several obligations of the Lenders under this
Section shall be absolute, irrevocable, and unconditional under any and all
circumstances whatsoever and shall not be subject to any set-off, counterclaim
or defense to payment which any Lender may have or have had against the
Borrower, any other Lender, or any other Person whatsoever. Without limiting the
generality of the foregoing, such obligations shall not be affected by any
Default or Event of Default or by any reduction or termination of the
Commitments of any Lender, and each payment made by a Lender under this Section
shall be made without any offset, abatement, withholding, or reduction
whatsoever.

 

Section 1.3.           Letters of Credit. (a) General Terms. Subject to the
terms and conditions hereof, as part of the Revolving Credit, the L/C Issuer
shall issue standby letters of credit (each a “Letter of Credit”) or amend or
extend Letters of Credit issued by it for the account of the Borrower or for the
account of the Borrower and one or more of its Subsidiaries in an aggregate
undrawn face amount up to the L/C Sublimit. Each Letter of Credit shall be
issued by the L/C Issuer, but each Lender shall be obligated to reimburse the
L/C Issuer for such Lender’s Revolver Percentage of the amount of each drawing
thereunder and, accordingly, each Letter of Credit shall constitute usage of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding.

 

 3 

 

 



(b)          Applications. At any time prior to thirty (30) days before the
Termination Date, the L/C Issuer shall, at the request of the Borrower, issue
one or more Letters of Credit in U.S. Dollars, in a form reasonably satisfactory
to the L/C Issuer, with expiration dates no later than the earlier of 12 months
from the date of issuance (or which are cancelable not later than 12 months from
the date of issuance and each renewal) or thirty (30) days prior to the
Termination Date (subject to the sentence below in respect of Letters of Credit
with expiration dates that are automatically extended), in an aggregate face
amount up to the L/C Sublimit, upon the receipt of an application duly executed
by the Borrower and, if such Letter of Credit is for the account of one of its
Subsidiaries, such Subsidiary for the relevant Letter of Credit in the form then
customarily prescribed by the L/C Issuer for the Letter of Credit requested
(each an “Application”); provided, however, that the L/C Issuer may issue
Letters of Credit with expiration dates later than the date that is thirty (30)
days prior to the Termination Date if the Borrower and the L/C Issuer enter into
arrangements for the Cash Collateralization or backstop of such Letters of
Credit in a manner reasonably satisfactory to the L/C Issuer. Notwithstanding
anything contained in any Application to the contrary: (i) the Borrower shall
pay fees in connection with each Letter of Credit as set forth in Section 2.1
hereof, (ii) except as otherwise provided in Section 1.8 or Section 1.14 hereof,
unless an Event of Default is then continuing, the L/C Issuer will not call for
the funding by the Borrower of any amount under a Letter of Credit before being
presented with a drawing thereunder, and (iii) if the L/C Issuer is not timely
reimbursed for the amount of any drawing under a Letter of Credit on the date
such drawing is paid, unless a Loan shall be made on such date in the amount of
the Reimbursement Obligations and the proceeds thereof applied to pay such
Reimbursement Obligations as contemplated by the last sentence of Section 1.3(c)
hereof, the Reimbursement Obligations for the amount of such drawing shall bear
interest (which the Borrower hereby promises to pay) from and after the date
such drawing is paid at a rate per annum equal to the sum of the Applicable
Margin plus the Base Rate from time to time in effect (computed on the basis of
a year of 365 or 366 days, as the case may be, and the actual number of days
elapsed). If the L/C Issuer issues any Letter of Credit with an expiration date
that is automatically extended unless the L/C Issuer gives notice that the
expiration date will not so extend beyond its then scheduled expiration date,
then the L/C Issuer will, unless the Administrative Agent and the Required
Lenders instruct the L/C Issuer otherwise, give such notice of non-renewal
before the time necessary to prevent such automatic extension if before such
required notice date: (i) the expiration date of such Letter of Credit if so
extended would be after the date that is thirty (30) days prior to the
Termination Date unless such Letter of Credit is addressed in accordance with
the provisions of the proviso of the final sentence of this Section 1.3(b), (ii)
the Revolving Credit Commitments have been terminated, or (iii) a Default or an
Event of Default is then continuing and the Required Lenders (or the
Administrative Agent at their direction) have given the L/C Issuer instructions
not to so permit the extension of the expiration date of such Letter of Credit.
The L/C Issuer agrees to issue amendments to the Letter(s) of Credit increasing
the amount, or extending the expiration date, thereof at the request of the
Borrower subject to the conditions of Section 7 hereof and the other terms of
this Section 1.3. Notwithstanding anything contained herein to the contrary, the
L/C Issuer shall be under no obligation to issue, extend or amend any Letter of
Credit if a default of any Lender’s obligations to fund under Section 1.3(c)
exists or any Lender is at such time a Defaulting Lender hereunder, unless the
L/C Issuer has entered into arrangements with Borrower or such Lender
satisfactory to the L/C Issuer to eliminate the L/C Issuer’s risk with respect
to such Lender.



 

 4 

 

 

(c)          The Reimbursement Obligations. Upon receipt from the beneficiary of
any Letter of Credit of any notice of a drawing under such Letter of Credit, the
L/C Issuer shall promptly notify the Borrower and the Administrative Agent
thereof. Subject to Section 1.3(b) hereof, the obligation of the Borrower to
reimburse the L/C Issuer for all drawings under a Letter of Credit (a
“Reimbursement Obligation”) shall be governed by the Application related to such
Letter of Credit, except that reimbursement shall be made by no later than 1:00
p.m. (Chicago time) on the date when each drawing is to be paid if the Borrower
has been informed of such drawing by the L/C Issuer on or before 11:00 a.m.
(Chicago time) on the date when such drawing is to be paid or, if notice of such
drawing is given to the Borrower after 11:00 a.m. (Chicago time) on the date
when such drawing is to be paid, by no later than 1:00 p.m. (Chicago time) on
the following Business Day, in immediately available funds at the Administrative
Agent’s principal office in Chicago, Illinois or such other office as the
Administrative Agent may designate in writing to the Borrower, and the
Administrative Agent (who shall thereafter cause to be distributed to the L/C
Issuer such amount(s) in like funds). If the Borrower does not make any such
reimbursement payment on the date due and the Participating Lenders fund their
participations therein in the manner set forth in Section 1.3(e) below, then all
payments thereafter received by the Administrative Agent in discharge of any of
the relevant Reimbursement Obligations shall be distributed in accordance with
Section 1.3(e) below.

 

(d)          Obligations Absolute. The Borrower’s obligation to reimburse L/C
Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder, except, in each case, to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable Legal Requirements) suffered by the Borrower that are caused by the
L/C Issuer’s gross negligence, bad faith or willful misconduct on the part of
the L/C Issuer (as determined by a court of competent jurisdiction by final and
non-appealable judgment). None of the Administrative Agent, the Lenders, or the
L/C Issuer shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
L/C Issuer; provided that the foregoing shall not be construed to excuse the L/C
Issuer from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable Legal Requirements)
suffered by the Borrower that are caused by the L/C Issuer’s failure to exercise
care when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof. The parties hereto expressly
agree that, in the absence of gross negligence, bad faith or willful misconduct
on the part of the L/C Issuer (as determined by a court of competent
jurisdiction by final and non-appealable judgment), the L/C Issuer shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the L/C Issuer may,
in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

 5 

 

 



(e)          The Participating Interests. Each Lender (other than the Lender
acting as L/C Issuer in issuing the relevant Letter of Credit), by its
acceptance hereof, severally agrees to purchase from the L/C Issuer, and the L/C
Issuer hereby agrees to sell to each such Lender (a “Participating Lender”), an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, the L/C Issuer. Upon any failure by the
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
the L/C Issuer is required at any time to return to the Borrower or to a
trustee, receiver, liquidator, custodian or other Person any portion of any
payment of any Reimbursement Obligation, each Participating Lender shall, not
later than the Business Day it receives a certificate in the form of Exhibit A
hereto from the L/C Issuer (with a copy to the Administrative Agent) to such
effect, if such certificate is received before 1:00 p.m. (Chicago time), or not
later than 1:00 p.m. (Chicago time), on the following Business Day, if such
certificate is received after such time, pay to the Administrative Agent for the
account of the L/C Issuer an amount equal to such Participating Lender’s
Revolver Percentage of such unpaid or recaptured Reimbursement Obligation
together with interest on such amount accrued from the date the related payment
was made by the L/C Issuer to the date of such payment by such Participating
Lender at a rate per annum equal to: (i) from the date the related payment was
made by the L/C Issuer to the date two (2) Business Days after payment by such
Participating Lender is due hereunder, the Federal Funds Rate for each such day
and (ii) from the date two (2) Business Days after the date such payment is due
from such Participating Lender to the date such payment is made by such
Participating Lender, the Base Rate in effect for each such day. Each such
Participating Lender shall thereafter be entitled to receive its Revolver
Percentage of each payment received in respect of the relevant Reimbursement
Obligation and of interest paid thereon, with the L/C Issuer retaining its
Revolver Percentage thereof as a Lender hereunder. The several obligations of
the Participating Lenders to the L/C Issuer under this Section 1.3 shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Participating Lender may have or have had against the
Borrower, the L/C Issuer, the Administrative Agent, any Lender or any other
Person whatsoever. Without limiting the generality of the foregoing, such
obligations shall not be affected by any Default or Event of Default or by any
reduction or termination of any Commitment of any Lender, and each payment by a
Participating Lender under this Section 1.3 shall be made without any offset,
abatement, withholding or reduction whatsoever.



 

 6 

 

 

(f)           Indemnification. The Participating Lenders shall, to the extent of
their respective Revolver Percentages, indemnify the L/C Issuer (to the extent
not reimbursed by the Borrower) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from such L/C Issuer’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
non-appealable judgment) that the L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it. The obligations of the Participating
Lenders under this Section 1.3(f) and all other parts of this Section 1.3 shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.

 

(g)          Manner of Requesting a Letter of Credit. The Borrower shall provide
at least five (5) Business Days’ advance written notice to the Administrative
Agent of each request for the issuance of a Letter of Credit, such notice in
each case to be accompanied by an Application for such Letter of Credit properly
completed and executed by the Borrower and, in the case of an extension or
amendment or an increase in the amount of a Letter of Credit, a written request
therefor, in a form reasonably acceptable to the Administrative Agent and the
L/C Issuer, in each case, together with the fees called for by this Agreement.
The Administrative Agent shall promptly notify the L/C Issuer of the
Administrative Agent’s receipt of each such notice (and the L/C Issuer shall be
entitled to assume that the conditions precedent to any such issuance,
extension, amendment or increase have been satisfied unless notified to the
contrary by the Administrative Agent or the Required Lenders) and the L/C Issuer
shall promptly notify the Administrative Agent and the Lenders of the issuance
of the Letter of Credit so requested.

 

(h)          Replacement of the L/C Issuer. The L/C Issuer may be replaced at
any time by any other Lender or an Affiliate of any Lender by written agreement
among the Borrower, the Administrative Agent, the replaced L/C Issuer and the
successor L/C Issuer. The Administrative Agent shall notify the Lenders of any
such replacement of the L/C Issuer. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced L/C Issuer. From and after the effective date of any such
replacement (i) the successor L/C Issuer shall have all the rights and
obligations of the L/C Issuer under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term “L/C
Issuer” shall be deemed to refer to such successor or to any previous L/C
Issuer, or to such successor and all previous L/C Issuers, as the context shall
require. After the replacement of a L/C Issuer hereunder, the replaced L/C
Issuer shall remain a party hereto and shall continue to have all the rights and
obligations of a L/C Issuer under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.

 

Section 1.4.          Applicable Interest Rates. (a) Base Rate Loans. Each Base
Rate Loan made or maintained by a Lender shall bear interest (computed on the
basis of a year of 365 or 366 days, as the case may be, and the actual days
elapsed) on the unpaid principal amount thereof from the date such Loan is
advanced, or created by conversion from a Eurodollar Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Base Rate from time to time in effect, payable by
the Borrower on each Interest Payment Date and at maturity (whether by
acceleration or otherwise).

 

 7 

 

 

“Base Rate” means, for any day, the rate per annum equal to the greatest of:
(a) the rate of interest announced or otherwise established by the
Administrative Agent from time to time as its prime commercial rate, or its
equivalent, for U.S. Dollar loans to borrowers located in the United States as
in effect on such day, with any change in the Base Rate resulting from a change
in said prime commercial rate to be effective as of the date of the relevant
change in said prime commercial rate (it being acknowledged and agreed that such
rate may not be the Administrative Agent’s best or lowest rate), (b) the sum of
(i) the Federal Funds Rate for such day, plus (ii) 1/2 of 1%, and (c) the LIBOR
Quoted Rate for such day plus 1.00%. As used herein, the term “LIBOR Quoted
Rate” means, for any day, the rate per annum equal to the quotient of (i) the
rate per annum (rounded upwards, if necessary, to the next higher one
hundred-thousandth of a percentage point) for deposits in U.S. Dollars for a
one-month interest period as reported on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) as of 11:00 a.m.
(London, England time) on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (ii) one (1) minus the
Eurodollar Reserve Percentage, provided that in no event shall the “LIBOR Quoted
Rate” be less than 0.00%.

 

(b)          Eurodollar Loans. Each Eurodollar Loan made or maintained by a
Lender shall bear interest during each Interest Period it is outstanding
(computed on the basis of a year of 360 days and actual days elapsed) on the
unpaid principal amount thereof from the date such Loan is advanced or
continued, or created by conversion from a Base Rate Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable by the Borrower on each Interest Payment Date and at maturity
(whether by acceleration or otherwise).

 

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR = LIBOR     1 - Eurodollar Reserve Percentage

 

“Eurodollar Reserve Percentage” means the maximum reserve percentage, expressed
as a decimal, at which reserves (including, without limitation, any emergency,
marginal, special, and supplemental reserves) are imposed by the Board of
Governors of the Federal Reserve System (or any successor) on “eurocurrency
liabilities”, as defined in such Board’s Regulation D (or any successor
thereto), subject to any amendments of such reserve requirement by such Board or
its successor, taking into account any transitional adjustments thereto. For
purposes of this definition, the relevant Loans shall be deemed to be
“eurocurrency liabilities” as defined in Regulation D without benefit or credit
for any prorations, exemptions or offsets under Regulation D. The Eurodollar
Reserve Percentage shall be adjusted automatically on and as of the effective
date of any change in any such reserve percentage.

 

 8 

 

 

“LIBOR” means, for an Interest Period for a Borrowing of Eurodollar Loans,
(a) the LIBOR Index Rate for such Interest Period, if such rate is available,
and (b) if the LIBOR Index Rate cannot be determined, the arithmetic average of
the rates of interest per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) at which deposits in U.S. Dollars in immediately available funds
are offered to the Administrative Agent at 11:00 a.m. (London, England time) two
(2) Business Days before the beginning of such Interest Period by three (3) or
more major banks in the interbank eurodollar market selected by the
Administrative Agent for delivery on the first day of and for a period equal to
such Interest Period and in an amount equal or comparable to the principal
amount of the Eurodollar Loan scheduled to be made as part of such Borrowing,
subject to Section 10.2 in the event that the Administrative Agent shall
conclude that it shall not be possible to determine such interpolated rate
(which conclusion shall be conclusive and binding absent manifest error);
provided that in no event shall “LIBOR” be less than 0.00%.

 

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a period equal to such Interest Period,
as reported on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time) as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period.

 

(c)          Rate Determinations. The Administrative Agent shall determine each
interest rate applicable to the Loans and the Reimbursement Obligations
hereunder and shall promptly, upon each such determination, notify the Borrower
thereof, and its good faith determination thereof shall be conclusive and
binding except in the case of manifest error.

 

Section 1.5.          Minimum Borrowing Amounts; Maximum Eurodollar Loans. Each
Borrowing of Base Rate Loans advanced under a Credit shall be in an amount not
less than $100,000. Each Borrowing of Eurodollar Loans advanced, continued or
converted to under a Credit shall be in an amount equal to $500,000 or such
greater amount which is an integral multiple of $100,000. Without the
Administrative Agent’s consent, there shall not be more than seven (7)
Borrowings of Eurodollar Loans outstanding hereunder.

 

 9 

 

 

Section 1.6.          Manner of Borrowing Loans and Designating Applicable
Interest Rates. (a) Notice to the Administrative Agent. The Borrower shall give
notice to the Administrative Agent by no later than 2:00 p.m. (Chicago time):
(i) at least three (3) Business Days before the date on which the Borrower
requests the Lenders to advance a Borrowing of Eurodollar Loans and (ii) one
Business Day before the date the Borrower requests the Lenders to advance a
Borrowing of Base Rate Loans. The Loans included in each Borrowing shall bear
interest initially at the type of rate specified in such notice of a new
Borrowing. Thereafter, subject to the terms and conditions hereof, the Borrower
may from time to time elect to change or continue the type of interest rate
borne by each Borrowing or, subject to the minimum amount requirement for each
outstanding Borrowing set forth in Section 1.5 hereof, a portion thereof, as
follows: (i) if such Borrowing is of Eurodollar Loans, on the last day of the
Interest Period applicable thereto, the Borrower may continue part or all of
such Borrowing as Eurodollar Loans or convert part or all of such Borrowing into
Base Rate Loans or (ii) if such Borrowing is of Base Rate Loans, on any Business
Day, the Borrower may convert all or part of such Borrowing into Eurodollar
Loans for an Interest Period or Interest Periods specified by the Borrower. The
Borrower shall give all such notices requesting the advance, continuation or
conversion of a Borrowing to the Administrative Agent by telephone, telecopy, or
other telecommunication device acceptable to the Administrative Agent (which
notice shall be irrevocable once given and, if by telephone, shall be promptly
confirmed in writing), substantially in the form attached hereto as Exhibit B
(Notice of Borrowing) or Exhibit C (Notice of Continuation/Conversion), as
applicable, or in such other form acceptable to the Administrative Agent. Notice
of the continuation of a Borrowing of Eurodollar Loans for an additional
Interest Period or of the conversion of part or all of a Borrowing of Base Rate
Loans into Eurodollar Loans must be given by no later than 2:00 p.m. (Chicago
time) at least three (3) Business Days before the date of the requested
continuation or conversion. All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised of Eurodollar Loans, the
Interest Period applicable thereto. Upon the election of the Required Lenders,
no Borrowing of Eurodollar Loans shall be advanced, continued, or created by
conversion during the continuance of an Event of Default. The Borrower agrees
that the Administrative Agent may rely on any such telephonic, telecopy or other
telecommunication notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted in reliance thereon.

 

(b)          Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make Eurodollar Loans, the Administrative Agent
shall give notice to the Borrower and each Lender by like means of the interest
rate applicable thereto promptly after the Administrative Agent has made such
determination.

 

(c)          Borrower’s Failure to Notify. If the Borrower fails to give notice
pursuant to Section 1.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of Eurodollar Loans before the last
day of its then current Interest Period within the period required by Section
1.6(a) and such Borrowing is not prepaid in accordance with Section 1.8(a), such
Borrowing shall automatically be continued as a Borrowing of Eurodollar Loans
with an Interest Period of one (1) month. In the event the Borrower fails to
give notice pursuant to Section 1.6(a) above of a Borrowing equal to the amount
of a Reimbursement Obligation and has not notified the Administrative Agent by
2:00 p.m. (Chicago time) on the day such Reimbursement Obligation becomes due
that it intends to repay such Reimbursement Obligation through funds not
borrowed under this Agreement, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans under the Revolving Credit (or, at the option of
the Swing Line Lender, under the Swing Line) on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due.

 

(d)          Disbursement of Loans. Not later than 1:00 p.m. (Chicago time) on
the date of any requested advance of a new Borrowing, subject to Section 7
hereof, each Lender shall make available its Loan comprising part of such
Borrowing in funds immediately available at the principal office of the
Administrative Agent in Chicago, Illinois (or at such other location as the
Administrative Agent shall designate). The Administrative Agent shall make the
proceeds of each new Borrowing available to the Borrower on the date of such
Borrowing as instructed by the Borrower.

 

 10 

 

 

(e)          Administrative Agent Reliance on Lender Funding. Unless the
Administrative Agent shall have been notified by a Lender prior to (or, in the
case of a Borrowing of Base Rate Loans, by 1:00 p.m. (Chicago time) on) the date
on which such Lender is scheduled to make payment to the Administrative Agent of
the proceeds of a Loan (which notice shall be effective upon receipt) that such
Lender does not intend to make such payment, the Administrative Agent may assume
that such Lender has made such payment when due and the Administrative Agent may
in reliance upon such assumption (but shall not be required to) make available
to the Borrower the proceeds of the Loan to be made by such Lender and, if any
Lender has not in fact made such payment to the Administrative Agent, such
Lender shall, on demand, pay to the Administrative Agent the amount made
available to the Borrower attributable to such Lender together with interest
thereon in respect of each day during the period commencing on the date such
amount was made available to the Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day and (ii) from the date two
(2) Business Days after the date such payment is due from such Lender to the
date such payment is made by such Lender, the Base Rate in effect for each such
day. If such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower will, on demand, repay to the
Administrative Agent the proceeds of the Loan attributable to such Lender with
interest thereon at a rate per annum equal to the interest rate applicable to
the relevant Loan, but without such payment being considered a payment or
prepayment of a Loan under Section 1.11 hereof so that the Borrower will have no
liability under such Section with respect to such payment. Nothing in this
Section 1.6(e) shall be deemed to relieve any Lender from its obligation to make
Loans hereunder or to prejudice any rights which the Borrower may have against
any Lender as a result of any failure by such Lender to make Loans hereunder.

 



Section 1.7.          Maturity of Loans. Each Term Loan and each Revolving Loan,
including both the outstanding principal balance thereof and any accrued but
unpaid interest thereon, shall mature and be due and payable by the Borrower on
the Termination Date.



 

Section 1.8.          Prepayments. (a) Optional. The Borrower may prepay in
whole or in part (but, if in part, only in an amount (x) not less than $50,000
and (y) such that the minimum amount required for a Borrowing pursuant to
Section 1.2 or 1.5 hereof remains outstanding) any Borrowing (i) in the case of
a Borrowing of Eurodollar Loans, at any time upon three (3) Business Days prior
written notice by the Borrower to the Administrative Agent or (ii) in the case
of a Borrowing of Base Rate Loans, upon written notice delivered by the Borrower
to the Administrative Agent no later than 12:00 noon (Chicago time) on the date
of prepayment (or, in any case, such shorter period of time then agreed to by
the Administrative Agent), each such prepayment to be made by the payment of the
principal amount to be prepaid and, in the case of any Eurodollar Loans or Swing
Loans, accrued interest thereon to the date fixed for prepayment plus, in the
case of any Eurodollar Loans or Swing Loans bearing interest at the Swing Line
Lender’s Quoted Rate, any amounts due the Lenders under Section 1.11 hereof.

 

 11 

 

 

(b)         Mandatory.

 



(i)           If at any time the sum of the unpaid principal balance of the Term
Loans, the Incremental Term Loans (if any), the Revolving Loans, Swing Loans and
the L/C Obligations then outstanding shall be in excess of the Borrowing Base as
determined and computed in the most recent Borrowing Base Certificate delivered
in accordance with Section 8.5(d) hereof, the Borrower shall, within three (3)
Business Days, and without notice or demand pay over the amount of the excess to
the Administrative Agent for the account of the Lenders as and for a mandatory
prepayment on such Obligations, with each such prepayment first to be applied to
the Revolving Loans until paid in full, then to the Term Loans and the
Incremental Term Loans (if any) on a combined ratable basis with respect to all
such Loans until such Loans are paid in full, with any remaining balance to be
held by the Administrative Agent in the Collateral Account as security for the
Obligations owing with respect to the Letters of Credit.



 

(ii)         Unless the Borrower otherwise directs, prepayments of Loans under
this Section 1.8(b) shall be applied first to Borrowings of Base Rate Loans
until payment in full thereof with any balance applied to Borrowings of
Eurodollar Loans in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 1.8(b) shall be made by the payment of
the principal amount to be prepaid and, in the case of any Eurodollar Loans or
Swing Loans, accrued interest thereon to the date of prepayment together with
any amounts due the Lenders under Section 1.11 hereof. Each prefunding of
L/C Obligations shall be made in accordance with Section 9.4 hereof.

 

(c)          Borrowings. Any amount of Revolving Loans paid or prepaid before
the Termination Date may, subject to the terms and conditions of this Agreement,
be borrowed, repaid and borrowed again. No amount of Term Loans or Incremental
Term Loans paid or prepaid may be reborrowed.

 

Section 1.9.           Default Rate. Notwithstanding anything to the contrary
contained herein, while any Event of Default is continuing or after acceleration
of the Obligations as a result of an Event of Default, the Borrower shall pay
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all outstanding Loans and
Reimbursement Obligations and other amounts of outstanding Obligations, and
shall pay letter of credit fees, in each case, at a rate per annum equal to:

 

(a)           for any Base Rate Loan or any Swing Loan bearing interest based on
the Base Rate, the sum of 2.0% plus the Applicable Margin plus the Base Rate
from time to time in effect;

 

(b)           for any Eurodollar Loan or any Swing Loan bearing interest at the
Swing Line Lender’s Quoted Rate, the sum of 2.0% plus the rate of interest in
effect thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for Base Rate Loans plus the Base Rate from time to
time in effect;

 

(c)           for any Reimbursement Obligation, the sum of 2.0% plus the amounts
due under Section 1.3(b)(iii) with respect to interest on such Reimbursement
Obligation;

 

(d)           for any Letter of Credit, the sum of 2.0% plus the amounts due
under this Agreement with respect to such Letter of Credit (for the avoidance of
doubt, this shall not affect the Borrower’s obligation to pay a letter of credit
fee due under Section 2.1 with respect to such Letter of Credit); and

 

 12 

 

 

(e)           for any other amount owing hereunder not covered by clauses (a)
through (d) above, the sum of 2.0% plus the Applicable Margin for Base Rate
Loans plus the Base Rate from time to time in effect;

 

provided, however, that in the absence of an acceleration of the Obligations as
a result of an Event of Default, any adjustments pursuant to this Section 1.9
shall be made at the election of the Administrative Agent, acting at the request
or with the consent of the Required Lenders, with written notice to the
Borrower. Interest accruing pursuant to this Section 1.9 shall be paid on demand
of the Administrative Agent at the request or with the consent of the Required
Lenders.

 

Section 1.10.         Evidence of Indebtedness. (a) Each Lender shall maintain
in accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender from time to time, including the amounts of principal and interest
payable and paid to such Lender from time to time hereunder.

 

(b)          The Administrative Agent shall also maintain accounts in which it
will record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower and each Lender’s share thereof.

 

(c)          The entries maintained in the accounts maintained pursuant to
paragraphs (a) and (b) above shall be prima facie evidence of the existence and
amounts of the Obligations therein recorded; provided, however, that the failure
of the Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Obligations in accordance with their terms.

 



(d)          Any Lender may request that its Loans be evidenced by a promissory
note or notes in the forms of Exhibit D-1 (each a “Revolving Note” and
collectively, the “Revolving Notes”), Exhibit D-2 (the “Swing Note”), Exhibit
D-3 (each, a “Term Note” and collectively, the “Term Notes”), or Exhibit D-4
(each, an “Incremental Term Note” and collectively, the “Incremental Term
Notes”), as applicable (the Revolving Notes, Swing Notes, Term Note and
Incremental Term Notes being hereinafter referred to collectively as the “Notes”
” and individually as a “Note”). In such event, the Borrower shall prepare,
execute and deliver to such Lender a Note payable to such Lender or its
registered assigns in the amount of the relevant Term Loan, Incremental Term
Loan, Revolving Credit Commitment or Swing Line Sublimit, as applicable.
Thereafter, the Loans evidenced by such Note or Notes and interest thereon shall
at all times (including after any assignment pursuant to Section 12.12) be
represented by one or more Notes payable to the order of the payee named therein
or any assignee pursuant to Section 12.12, except to the extent that any such
Lender or assignee subsequently returns any such Note for cancellation and
requests that such Loans once again be evidenced as described in subsections (a)
and (b) above.



 

 13 

 

 

Section 1.11.         Funding Indemnity. If any Lender shall incur any loss,
cost or expense (including, without limitation, any loss, cost or expense
incurred by reason of the liquidation or re-employment of deposits or other
funds acquired by such Lender to fund or maintain any Eurodollar Loan or Swing
Loan bearing interest at the Swing Line Lender’s Quoted Rate or the relending or
reinvesting of such deposits or amounts paid or prepaid to such Lender) as a
result of:

 

(a)           any payment, prepayment or conversion of a Eurodollar Loan or such
Swing Loan on a date other than the last day of its Interest Period,

 

(b)           any failure (because of a failure to meet the conditions of
Section 7 or otherwise) by the Borrower to borrow or continue a Eurodollar Loan
or such Swing Loan, or to convert a Base Rate Loan into a Eurodollar Loan or
such Swing Loan, on the date specified in a notice given pursuant to Section 1.2
or 1.6(a) hereof,

 

(c)           any failure by the Borrower to make any payment of principal on
any Eurodollar Loan or such Swing Loan when due (whether by acceleration or
otherwise), or

 

(d)           any acceleration of the maturity of a Eurodollar Loan or such
Swing Loan as a result of the occurrence of any Event of Default hereunder,

 

then, upon the demand of such Lender, the Borrower shall pay to such Lender such
amount as will reimburse such Lender for such loss, cost or expense. If any
Lender makes such a claim for compensation, it shall provide to the Borrower,
with a copy to the Administrative Agent, a certificate setting forth the amount
of such loss, cost or expense in reasonable detail (including an explanation of
the basis for and the computation of such loss, cost or expense) and the amounts
shown on such certificate shall be deemed prima facie correct absent manifest
error.

 



Section 1.12.        Commitment Terminations. (a)  Optional Revolving Credit
Terminations. The Borrower shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice to the Administrative
Agent (or such shorter period of time agreed to by the Administrative Agent), to
terminate the Revolving Credit Commitments without premium or penalty and in
whole or in part, any partial termination to be (i) in an amount not less than
$5,000,000 and (ii) allocated ratably among the Lenders in proportion to their
respective Revolver Percentages, provided that the Revolving Credit Commitments
may not be reduced to an amount less than the sum of the aggregate principal
amount of Revolving Loans, Swing Loans and L/C Obligations then outstanding. Any
termination of the Revolving Credit Commitments below the L/C Sublimit or the
Swing Line Sublimit then in effect shall reduce the L/C Sublimit and the Swing
Line Sublimit, as applicable, by a like amount. The Administrative Agent shall
give prompt notice to each Lender of any such termination of the Revolving
Credit Commitments.



 

(b)          Reinstatement. Any termination of the Commitments pursuant to this
Section 1.12 may not be reinstated.

 

 14 

 

 

Section 1.13.         Substitution of Lenders. In the event (a) the Borrower
receives a claim from any Lender for compensation under Section 10.3 or 12.1
hereof, (b) the Borrower receives notice from any Lender of any illegality
pursuant to Section 10.1 hereof, (c) any Lender is then a Defaulting Lender, or
(d) a Lender fails to consent to an amendment or waiver requested under
Section 12.13 hereof requiring the consent of all Lenders at a time when the
Required Lenders have approved such amendment or waiver (any such Lender
referred to in clause (a), (b), (c), or (d) above being hereinafter referred to
as an “Affected Lender”), the Borrower may, in addition to any other rights the
Borrower may have hereunder or under applicable Legal Requirements, require, at
its expense, any such Affected Lender to assign, at par, without recourse, all
of its interest, rights, and obligations hereunder (including all of its
Commitments and the Loans and participation interests in Letters of Credit and
other amounts at any time owing to it hereunder and the other Loan Documents) to
an Eligible Assignee specified by the Borrower, provided that (i) such
assignment shall not conflict with or violate any law, rule or regulation or
order of any court or other Governmental Authority, (ii) the Borrower shall have
paid to the Affected Lender all monies (together with amounts due such Affected
Lender under Section 1.11 hereof as if the Loans owing to it were prepaid rather
than assigned) other than such principal owing to it hereunder, and (iii) the
assignment is entered into in accordance with, and subject to the consents
required by, Section 12.12 hereof (provided any assignment fees and reimbursable
expenses due thereunder shall be paid by the Borrower).

 

Section 1.14.         Defaulting Lenders. (a) Defaulting Lender Adjustments.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable Legal
Requirements:

 

(i)            Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 12.13 hereof.

 

(ii)           Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 9 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.7 hereto shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 9.4; fourth, as the Borrower
may request (so long as no Default or Event of Default is then continuing), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 9.4; sixth, to the payment of any amounts owing to the Lenders, the
L/C Issuer or the Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default is then continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C Obligations in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
or the related Letters of Credit were issued at a time when the conditions set
forth in Section 7.1 hereof were satisfied or waived, such payment shall be
applied solely to pay the Loans of, and L/C Obligations owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Obligations owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in L/C Obligations and
Swing Loans are held by the Lenders pro rata in accordance with their
Percentages of the relevant Commitments without giving effect to
Section 1.14(a)(iv) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post Cash Collateral pursuant to this
Section 1.14(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

 15 

 

 

(iii)          Certain Fees.

 

(A)         No Defaulting Lender shall be entitled to receive any commitment fee
for any period during which that Lender is a Defaulting Lender (and the Borrower
shall not be required to pay any such fee that otherwise would have been
required to have been paid to that Defaulting Lender).

 

(B)         Each Defaulting Lender shall be entitled to receive L/C
Participation Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to
Section 9.4 hereof.

 

(C)         With respect to any L/C Participation Fee not required to be paid to
any Defaulting Lender pursuant to clause (B) above, the Borrower shall pay to
each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations that has been reallocated to such Non-Defaulting Lender pursuant
to clause (iv) below.

 

(iv)         Reallocation of Participations to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Percentages of the relevant Commitments (calculated without
regard to such Defaulting Lender’s Commitments) but only to the extent that (x)
the conditions set forth in Section 7.1 hereof are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Loans and interests
in L/C Obligations and Swing Loans of any Non-Defaulting Lender to exceed such
Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation hereunder
shall constitute a waiver or release of any claim of any party hereunder against
a Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

 16 

 

 

(v)           Cash Collateral; Repayment of Swing Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swing Loans in an amount equal to the
Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the L/C
Issuer’s Fronting Exposure in accordance with the procedures set forth in
Section 9.4.

 

(b)         Defaulting Lender Cure. If the Borrower, the Administrative Agent,
the Swing Line Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing
Loans to be held pro rata by the Lenders in accordance with their respective
Percentages of the relevant Commitments (without giving effect to
Section 1.14(a)(iv) hereof), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.

 

(c)         New Swing Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no L/C Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

 

(d)         Purchase of Defaulting Lender’s Commitment. During any period that a
Lender is a Defaulting Lender, the Borrower may, by the Borrower giving written
notice thereof to the Administrative Agent, such Defaulting Lender and the other
Lenders, demand that such Defaulting Lender assign its Commitment and Loans to
an Eligible Assignee subject and in accordance with the provisions of Section
12.12. No party hereto shall have any obligation whatsoever to initiate any such
replacement or to assist in finding an Eligible Assignee. In addition, any
Lender who is not a Defaulting Lender may, but shall not be obligated to, in its
sole discretion, acquire the face amount of all or a portion of such Defaulting
Lender’s Commitment and Loans via an assignment subject to and in accordance
with the provisions of Section 12.12. In connection with any such assignment,
such Defaulting Lender shall promptly execute all documents reasonably requested
to effect such assignment, including an appropriate Assignment and Acceptance
and shall pay to the Administrative Agent an assignment fee in the amount of
$3,500. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent or any of the Lenders.

 

 17 

 

 

Section 1.15.         Incremental Facilities. (a) Incremental Facilities. The
Borrower may request, from time to time, on any Business Day prior to the date
that is six (6) months prior to the Scheduled Termination Date or the Term Loan
Termination Date, as applicable, by written notice to the Administrative Agent
in the form attached hereto as Exhibit H or in such other form acceptable to the
Administrative Agent (a “Commitment Amount Increase Request”) at least five (5)
Business Days prior to the desired effective date of such increase (the
“Commitment Amount Increase”) (i) an increase to the then existing Revolving
Credit Commitments (any such increase, the “Incremental Revolving Credit
Commitments”) and/or (ii) the establishment of one or more new term loan
commitments (any such increase, the “Incremental Term Loan Commitments”), by an
amount not in excess of $150,000,000 in the aggregate so that the aggregate
Commitments are not in excess of $500,000,000 and not less than $5,000,000
individually. Each such Commitment Amount Increase Request shall identify (x)
the Business Day (each an “Increased Amount Date”) on which the Borrower
proposes that the Incremental Revolving Credit Commitments or Incremental Term
Loan Commitments, as applicable, shall be effective, and (y) the identity of
each Lender, or other Person that is an Eligible Assignee (each, an “Incremental
Revolving Loan Lender” or an “Incremental Term Loan Lender”, as applicable), to
whom the Borrower proposes any portion of such Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments, as applicable, be allocated
and the amount of such allocations; provided that Administrative Agent may elect
or decline to arrange such Incremental Revolving Credit Commitments or
Incremental Term Loan Commitments in its sole discretion and any Lender
approached to provide all or a portion of the Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments may elect or decline, in its
sole discretion, to provide an Incremental Revolving Credit Commitment or an
Incremental Term Loan Commitment. Any Incremental Term Loans made on an
Increased Amount Date shall be designated a separate series (each, a “Series”)
of Incremental Term Loans for all purposes of this Agreement.

 

(b)          Conditions to Incremental Loans. Such Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments shall become effective as of
such Increased Amount Date; provided that (i) no Default or Event of Default
shall have occurred and be continuing on such Increased Amount Date before or
after giving effect to such Incremental Revolving Credit Commitments or
Incremental Term Loan Commitments, as applicable; (ii) all representations and
warranties contained in Section 6 hereof shall be true and correct in all
material respects (where not already qualified by materiality or Material
Adverse Effect, otherwise in all respects) at the time of such request and on
the effective date of such Commitment Amount Increase (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct in all material respects (where not already qualified by
materiality or Material Adverse Effect, otherwise in all respects) as of such
date). The effective date of the Commitment Amount Increase shall be as set
forth in the related Commitment Amount Increase Request. Upon the effectiveness
thereof, the Increasing Lenders shall advance Loans in an amount sufficient such
that after giving effect to its advance each Lender shall have outstanding its
Percentage of Loans. It shall be a condition to such effectiveness that if any
Eurodollar Loans are outstanding on the date of such effectiveness, such
Eurodollar Loans shall be deemed to be prepaid on such date and the Borrower
shall pay any amounts owing to the Lenders pursuant to Section 1.11 hereof. The
Borrower agrees to pay any reasonable and documented, out-of-pocket expenses of
the Administrative Agent relating to any Incremental Revolving Credit
Commitments or Incremental Term Loan Commitments, as applicable, and arrangement
fees related thereto as agreed upon in writing between Administrative Agent and
the Borrower.

 

 18 

 

 

(c)          Incremental Revolving Loans. On any Increased Amount Date on which
Incremental Revolving Credit Commitments are effected, subject to the
satisfaction of the terms and conditions expressed in the foregoing clauses (a)
and (b), (i) each of the Lenders shall assign to each of the Incremental
Revolving Loan Lenders, and each of the Incremental Revolving Loan Lenders shall
purchase from each of the Lenders, at the principal amount thereof (together
with accrued interest), Revolving Loans and interests in Letters of Credit
outstanding on such Increased Amount Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, the Revolving Loans
and interests in Letters of Credit will be held by the Lenders according to
their then-existing Revolver Percentages after giving effect to the addition of
such Incremental Revolving Credit Commitments to the Revolving Loan Commitments,
(ii) the share of each respective Incremental Revolving Credit Commitment held
by each respective Incremental Revolving Loan Lender shall be deemed for all
purposes a Revolving Loan Commitment of such Lender and each Loan made
thereunder (an “Incremental Revolving Loan”) shall be deemed, for all purposes,
a Revolving Loan and all references to the Loan Documents to Revolving Credit
Commitments and Revolving Loans shall be deemed to include the Incremental
Revolving Credit Commitments and Incremental Revolving Loans made pursuant to
this Section and (iii) each Incremental Revolving Loan Lender with a Revolving
Credit Commitment shall become a Lender with a Revolving Credit Commitment with
respect to its respective share of the Incremental Revolving Credit Commitments
and all matters relating thereto.

 

(d)          Incremental Term Loans. On any Increased Amount Date on which any
Incremental Term Loan Commitments of any Series are effective, subject to the
satisfaction of the terms and conditions expressed in the foregoing clauses (a)
and (b), (i) each Incremental Term Loan Lender of any Series shall make a Loan
to the Borrower (an “Incremental Term Loan”) in an amount equal to its
Percentage of the Incremental Term Loan Commitment of such Series, and (ii) each
Incremental Term Loan Lender of any Series shall become a Lender hereunder with
respect to its Incremental Term Loan.

 



(e)        Incremental Loan Notices. Administrative Agent shall notify the
Lenders promptly upon receipt of the Borrower’s Commitment Amount Increase and
in respect thereof (i) the Incremental Revolving Credit Commitments and the
Incremental Revolving Loan Lenders or the Series of Incremental Term Loan
Commitments and the Incremental Term Loan Lenders of such Series, as applicable,
and (ii) in the case of each notice to any Lender of Revolving Loans, the new
Revolver Percentage for such Lender, in each case subject to the assignments
contemplated by clause (c) of this section. Notwithstanding anything herein to
the contrary, no Lender shall have any obligation to increase its Commitment and
no Lender’s Commitment shall be increased without its consent thereto, and each
Lender may at its option, unconditionally and without cause, decline to increase
its Commitment.



 

 19 

 

 

(f)          Terms and Provisions of Incremental Loans. The terms and provisions
of the Incremental Term Loans and Incremental Term Loan Commitments of any
Series shall be identical to the Term Loans and the terms and provisions of the
Incremental Revolving Loans shall be identical to the Revolving Loans. Each
Commitment Amount Increase may, without the consent of any other Lenders, effect
such amendments to this Agreement and any other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent to effect
the provision of this Section 1.15.

 

(g)          Equal and Ratable Benefit. The Incremental Revolving Loans,
Incremental Revolving Credit Commitments, Incremental Term Loans and Incremental
Term Loan Commitments established pursuant to this Section 1.15 shall constitute
Loans and Credit under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratable with the other Obligations from the
Guarantors.

 

Section 1.16.         Extension of Termination Date. The Borrower may, by notice
to the Administrative Agent (which shall promptly deliver a copy to each of the
Lenders) given at least thirty (30) days and not more than ninety (90) days
prior to the Initial Termination Date, request that Lenders extend the date on
which the Revolving Credit Commitments are scheduled to expire hereunder to
August 7, 2023 (the “Extended Termination Date”). On the Initial Termination
Date, such extension will become effective subject to the Borrower’s timely
delivery of such notice to the Administrative Agent and payment of the Extension
Fee, and provided that both on the notice delivery date and on the Initial
Termination Date (i) no Default or Event of Default shall have occurred and be
continuing, (ii) all representations and warranties contained in Section 6
hereof shall be true and correct in all material respects (where not already
qualified by materiality or Material Adverse Effect, otherwise in all respects)
on the Initial Termination Date (except to the extent such representations and
warranties relate to an earlier date, in which case they are true and correct in
all material respects (where not already qualified by materiality or Material
Adverse Effect, otherwise in all respects) as of such date), (iii) the
Administrative Agent shall have received an Appraisal for any Borrowing Base
Property for which an Appraisal has not been completed within the twelve (12)
months preceding the Initial Termination Date, and (iv) Borrower shall have
delivered to Administrative Agent a pro forma Borrowing Base Certificate which
shall establish that, as of the Initial Termination Date, the sum of the
aggregate principal amount of Revolving Loans, Swing Loans and L/C Obligations
outstanding shall not exceed the Borrowing Base. Should such extension become
effective, the terms and conditions of this Agreement will apply during the
extension period, and from and after the date of such extension, the defined
term “Scheduled Termination Date” shall mean August 7, 2023.

 

Section 2.          Fees.

 



Section 2.1.          Fees. (a) Revolving Credit Commitment Fee. The Borrower
shall pay to the Administrative Agent for the ratable account of the Lenders in
accordance with their Revolver Percentages a commitment fee on the average daily
Unused Revolving Credit Commitments at a rate per annum equal to (x) 0.25% if
the average daily Unused Revolving Credit Commitments are less than 50% of the
Revolving Credit Commitments then in effect and (y) 0.20% if the average daily
Unused Revolving Credit Commitments are greater than or equal to 50% of the
Revolving Credit Commitments then in effect (in each case, computed on the basis
of a year of 360 days and the actual number of days elapsed) and determined
based on the average daily Unused Revolving Credit Commitments during such
previous quarter. Such commitment fee shall be payable quarterly in arrears on
the last day of each March, June, September, and December in each year
(commencing September 30, 2018) and on the Termination Date, unless the
Revolving Credit Commitments are terminated in whole on an earlier date, in
which event the commitment fee for the period to the date of such termination in
whole shall be calculated and paid on the date of such termination. Any such
commitment fee for the first quarter ending after the Closing Date shall be
prorated according to the number of days this Agreement was in effect during
such quarter.



 

 20 

 

 

(b)          Letter of Credit Fees. On the date of issuance or extension, or
increase in the amount, of any Letter of Credit pursuant to Section 1.3 hereof,
the Borrower shall pay to the L/C Issuer for its own account a fronting fee
equal to 0.25% of the face amount of (or of the increase in the face amount of)
such Letter of Credit. Quarterly in arrears, on the last day of each March,
June, September, and December, commencing on the first such date occurring after
the date hereof, the Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders in accordance with their Revolver Percentages, a
letter of credit fee (the “L/C Participation Fee”) at a rate per annum equal to
the Applicable Margin for Eurodollar Loans (computed on the basis of a year of
360 days and the actual number of days elapsed) in effect during each day of
such quarter applied to the daily average face amount of Letters of Credit
outstanding during such quarter. In addition, the Borrower shall pay to the L/C
Issuer for its own account the L/C Issuer’s customary issuance, drawing,
negotiation, amendment, cancellation, assignment, and other administrative fees
for each Letter of Credit as established by the L/C Issuer from time to time.

 

(c)          Administrative Agent and Other Fees. The Borrower shall pay to the
Administrative Agent, for its own use and benefit and for the benefit of the
Lenders, as applicable, the fees agreed to between the Administrative Agent and
the Borrower in a fee letter dated July 31, 2018, or as otherwise agreed to in
writing between the Borrower and the Administrative Agent. The Borrower shall
pay to the Lenders, for their own use and benefit, the fees agreed to between
(i) Citizens Bank, N.A. and the Borrower in a fee letter dated August 6, 2018,
(ii) SunTrust Bank and the Borrower in a fee letter dated August 3, 2018, and
(iii) KeyBank National Association and the Borrower in a fee letter dated August
7, 2018, or as otherwise agreed to in writing between the Borrower and the
Administrative Agent. 

 

Section 3.          Place and Application of Payments.

 

Section 3.1.          Place and Application of Payments. All payments of
principal of and interest on the Loans and the Reimbursement Obligations, and of
all other Obligations payable by the Borrower under this Agreement and the other
Loan Documents, shall be made by the Borrower to the Administrative Agent by no
later than 1:00 p.m. (Chicago time) on the due date thereof at the office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), for the benefit of the
Lender(s) or L/C Issuer entitled thereto. Any payments received after such time
shall be deemed to have been received by the Administrative Agent on the next
Business Day. All such payments shall be made in U.S. Dollars, in immediately
available funds at the place of payment, in each case without set-off or
counterclaim. The Administrative Agent will promptly thereafter cause to be
distributed like funds relating to the payment of principal or interest on Loans
and on Reimbursement Obligations in which the Lenders have purchased
Participating Interests ratably to the Lenders and like funds relating to the
payment of any other amount payable to any Lender to such Lender, in each case
to be applied in accordance with the terms of this Agreement; provided, that if
the Administrative Agent does not distribute such funds to the Lenders on the
date the Administrative Agent receives (or is deemed to receive) payment from
the Borrower, the Administrative Agent shall promptly thereafter distribute such
funds together with interest thereon in respect of each day during the period
commencing on the date such payment from the Borrower was received by the
Administrative Agent (or the date the Administrative Agent was deemed to receive
such payment) and ending on (but excluding) the date the Administrative Agent
distributes such funds to the Lenders, at a rate per annum equal to the Federal
Funds Rate for each such day. If the Administrative Agent causes amounts to be
distributed to the Lenders in reliance upon the assumption that the Borrower
will make a scheduled payment and such scheduled payment is not so made, each
Lender shall, on demand, repay to the Administrative Agent the amount
distributed to such Lender together with interest thereon in respect of each day
during the period commencing on the date such amount was distributed to such
Lender and ending on (but excluding) the date such Lender repays such amount to
the Administrative Agent, at a rate per annum equal to: (i) from the date the
distribution was made to the date two (2) Business Days after payment by such
Lender is due hereunder, the Federal Funds Rate for each such day and (ii) from
the date two (2) Business Days after the date such payment is due from such
Lender to the date such payment is made by such Lender, the Base Rate in effect
for each such day.

 

 21 

 

 

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.8(b) hereof), all payments and collections received in
respect of the Obligations and all payments under or in respect of the
Guaranties received, in each instance, by the Administrative Agent or any of the
Lenders after acceleration or the final maturity of the Obligations or
termination of the Commitments as a result of an Event of Default shall be
remitted to the Administrative Agent and distributed as follows:

 

(a)           first, to the payment of any outstanding costs and expenses
incurred by the Administrative Agent in protecting, preserving or enforcing
rights under the Loan Documents, and in any event including all costs and
expenses of a character which the Borrower has agreed to pay the Administrative
Agent under Section 12.15 hereof (such funds to be retained by the
Administrative Agent for its own account unless it has previously been
reimbursed for such costs and expenses by the Lenders, in which event such
amounts shall be remitted to the Lenders to reimburse them for payments
theretofore made to the Administrative Agent);

 

(b)           second, to the payment of the Swing Loans, both for principal and
accrued but unpaid interest;

 

(c)           third, to the payment of any outstanding interest and fees due
under the Loan Documents to be allocated pro rata in accordance with the
aggregate unpaid amounts owing to each holder thereof;

 

(d)           fourth, to the payment of principal on the Loans, unpaid
Reimbursement Obligations, together with amounts to be held by the
Administrative Agent as collateral security for any outstanding L/C Obligations
pursuant to Section 9.4 hereof (until the Administrative Agent is holding an
amount of cash equal to the then outstanding amount of all such
L/C Obligations), Bank Product Obligations, and Hedging Liability, the aggregate
amount paid to, or held as collateral security for, the Lenders and L/C Issuer
and, in the case of Hedging Liability and Bank Product Obligations, their
Affiliates to be allocated pro rata in accordance with the aggregate unpaid
amounts owing to each holder thereof;

 

 22 

 

 

(e)            fifth, to the payment of all other unpaid Obligations and all
other indebtedness, obligations, and liabilities of the Borrower and the
Guarantors evidenced by the Loan Documents to be allocated pro rata in
accordance with the aggregate unpaid amounts owing to each holder thereof; and

 

(f)            finally, to the Borrower or whoever else may be lawfully entitled
thereto.

 

Section 3.2.          Account Debit. The Borrower hereby irrevocably authorizes
the Administrative Agent to, solely during the continuation of an Event of
Default, charge any of the Borrower’s deposit accounts maintained with the
Administrative Agent for the amounts from time to time necessary to pay any then
due Obligations; provided that the Borrower acknowledges and agrees that the
Administrative Agent shall not be under an obligation to do so and the
Administrative Agent shall not incur any liability to the Borrower or any other
Person for the Administrative Agent’s failure to do so.

 

Section 4.          Guaranties.

 

Section 4.1.          Guaranties. The payment and performance of the
Obligations, Hedging Liability, and Bank Product Obligations shall at all times
be guaranteed by Global Medical REIT and each wholly-owned Subsidiary of the
Borrower that owns a Borrowing Base Property pursuant to Section 13 hereof or
pursuant to one or more guaranty agreements in form and substance reasonably
acceptable to the Administrative Agent, as the same may be amended, modified or
supplemented from time to time (individually a “Guaranty” and collectively the
“Guaranties”; and Global Medical REIT and each such wholly-owned Subsidiary
executing and delivering this Agreement as a Guarantor or any such separate
Guaranty being referred to herein as a “Guarantor” and collectively the
“Guarantors”).

 

Section 4.2.          Further Assurances. In the event the Borrower desires to
include any additional Eligible Property in the Borrowing Base after the Closing
Date, to the extent that such Eligible Property is not owned by an existing
Guarantor, as a condition to the inclusion of such Eligible Property in the
Borrowing Base and in addition to the requirements set forth in Sections 7.3 and
8.25 hereof, the Borrower shall cause the Subsidiary which owns such Eligible
Property to execute a Guaranty or an Additional Guarantor Supplement in the form
of Exhibit G attached hereto (the “Additional Guarantor Supplement”) as the
Administrative Agent may then require, and the Borrower shall also deliver to
the Administrative Agent, or cause such Subsidiary to deliver to the
Administrative Agent, at the Borrower’s cost and expense, such other
instruments, documents, certificates, and opinions reasonably required by the
Administrative Agent in connection therewith. Borrower and each Material
Subsidiary (including any Material Subsidiary formed or acquired after the
Closing Date) further agrees that it shall, from time to time at the request of
the Administrative Agent, execute and deliver such documents and do such acts
and things as the Administrative Agent may reasonably request in order to
provide for or perfect or protect such Liens on the Collateral.

 

 23 

 

 

Section 4.3.          Depository Bank. The Borrower shall maintain all of its
Depository Accounts with the Administrative Agent (or one of its Affiliates, as
designated in writing by the Administrative Agent to the Borrower).

 

Section 5.          Definitions; Interpretation.

 

Section 5.1.          Definitions. The following terms when used herein shall
have the following meanings:

 

“Act” is defined in Section 12.24 hereof.

 

“Acquisition Cost” means the purchase price for such Real Property plus (i) any
and all capitalized fees and expenses for such Real Property and (ii) amounts
invested by the Borrower or any Subsidiary in capital improvements to such Real
Property including, without limitation, Tenant improvements, Tenant improvement
allowances, capital additions financed for a tenant, any obligations to purchase
Tenant improvements made upon termination of a Lease and the purchase of any fee
interest in Real Property under a Lease.

 

“Additional Guarantor Supplement” is defined in Section 4.2 hereof.

 

“Adjusted EBITDA” means, at any date of its determination, an amount equal to
(i) EBITDA for the most recently completed Rolling Period or computed on an
Annualized basis, as applicable, plus (ii) acquisition expenses with respect to
any Real Property for the most recently completed Rolling Period or computed on
an Annualized basis, as applicable, minus (iii) the Capital Reserve on such
date.

 

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

 

“Adjusted FFO” means for any period, “funds from operations” as defined in
accordance with resolutions adopted by the Board of Governors of the National
Association of Real Estate Investment Trusts as in effect from time to time;
provided that Adjusted FFO shall (i) be based on net income after payment of
distributions to holders of preferred partnership units in Global Medical REIT
and distributions necessary to pay holders of preferred stock of Global Medical
REIT, and (ii) at all times exclude (a) charges for impairment losses from
property sales, (b) stock-based compensation, (c) write-offs or reserves of
straight-line rent related to sold assets, (d) amortization of debt costs, and
(e) non-recurring charges, including, without limitation, acquisition expenses,
non-cash charges related to the write-off of deferred equity and financing costs
and one-time charges related to the transition to self-management

 

“Adjusted Property NOI” means, at any date of its determination, with respect to
any Real Property, (a) with respect to Real Property owned or leased for less
than one full Fiscal Quarter as of such date of calculation, the projected
Property NOI for the following Fiscal Quarter computed by the Borrower in good
faith and multiplied by four, (b) with respect to Real Property owned or leased
for at least one full Fiscal Quarter but less than four full Fiscal Quarters,
the Property NOI for such completed Fiscal Quarter(s) computed by the Borrower
in good faith on an Annualized basis, and (c) otherwise, the Property NOI for
the most recently completed Rolling Period computed by the Borrower in good
faith, in each case, minus (i) the Capital Reserve and (ii) the greater of (x) a
management fee of 3% of Property Income for the most recently completed Fiscal
Quarter computed on an annualized basis and (y) actual management fees paid in
cash to third party managers for the most recently completed Fiscal Quarter
computed on an annualized basis.

 

 24 

 

 

“Administrative Agent” means BMO Harris Bank N.A., in its capacity as
administrative agent for the Revolving Credit hereunder, and any successor in
such capacity pursuant to Section 11.7 hereof.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Lender” is defined in Section 1.13 hereof.

 

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise; provided that, in any event for purposes of this
definition, any Person that owns, directly or indirectly, 10% or more of the
securities having the ordinary voting power for the election of directors or
governing body of a corporation or 10% or more of the partnership or other
ownership interest of any other Person (other than as a limited partner of such
other Person) will be deemed to control such corporation or other Person.

 

“Agreement” means this Amended and Restated Credit Agreement, as the same may be
amended, modified, restated or supplemented from time to time pursuant to the
terms hereof.

 

“Annualized” means, with respect to any calculation as of any date of
determination, (a) if no more than one full Fiscal Quarter has passed since the
Closing Date on such date of determination, such calculation performed for the
completed Fiscal Quarter multiplied by four (4), (b) if no more than two full
Fiscal Quarters have passed since the Closing Date on such date of
determination, such calculation performed for the two completed Fiscal Quarters
multiplied by two (2), and (c) if no more than three full Fiscal Quarters have
passed since the Closing Date on such date of determination, such calculation
performed for the three completed Fiscal Quarters multiplied by one and
one-third (1⅓).

 

“Anti-Corruption Law” means the FCPA and any law, rule or regulation of any
jurisdiction concerning or relating to bribery or corruption that are applicable
to the Borrower or any Guarantor or any Subsidiary or Affiliate of the Borrower
or any Guarantor.

 

 25 

 

 

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
L/C Participation Fees:

 

(a) Until the first Pricing Date, the rates per annum shown opposite Level III
in the schedule below.

 

(b) Thereafter, from one Pricing Date to the next, the rates per annum
determined in accordance with the following schedule:

 

Level  Consolidated
Leverage Ratio
for Such
Pricing Date  Applicable Margin
for Base Rate
Revolving Loans
and
Reimbursement
Obligations shall
be:   Applicable Margin
for Eurodollar
Revolving Loans
and L/C
Participation Fees
Shall Be:   Applicable Margin
for Base Rate Term
Loans shall be:   Applicable Margin
for Eurodollar
Term Loans Shall
Be:  I  Less than or equal to 0.45 to 1.00   0.40%   1.40%   0.35%   1.35% II 
Less than or equal to 0.50 to 1.00, but greater than 0.45 to 1.00   0.65% 
 1.65%   0.60%   1.60% III  Less than or equal to 0.55 to 1.00, but greater than
0.50 to 1.00   0.90%   1.90%   0.85%   1.85% IV  Greater than 0.55 to 1.00 
 1.15%   2.15%   1.10%   2.10%

 

For purposes hereof, the term “Pricing Date” means, for any Fiscal Quarter of
the Borrower ending on or after September 30, 2018, the date on which the
Administrative Agent is in receipt of the Borrower’s most recent Compliance
Certificate and financial statements (and, in the case of the year-end financial
statements, audit report) (the “Borrower Information”) for the Fiscal Quarter
then ended, pursuant to Section 8.5 hereof. The Applicable Margin shall be
established based on the Consolidated Leverage Ratio for the most recently
completed Fiscal Quarter and the Applicable Margin established on a Pricing Date
shall remain in effect until the next Pricing Date. If the Borrower has not
delivered the Borrower Information by the date the same is required to be
delivered under Section 8.5 hereof, then until such Borrower Information is
delivered, the Applicable Margin shall be the highest Applicable Margin (i.e.,
Level IV shall apply); provided, the Administrative Agent will provide notice to
Borrower when such highest Applicable Margin goes into effect. If the Borrower
subsequently delivers such Borrower Information before the next Pricing Date,
the Applicable Margin established by such late delivered Borrower Information
shall take effect from the date of delivery until the next Pricing Date. In all
other circumstances, the Applicable Margin established by such Borrower
Information shall be in effect from the Pricing Date that occurs immediately
after the end of the Fiscal Quarter covered by such Borrower Information until
the next Pricing Date. Each determination of the Applicable Margin made by the
Administrative Agent in accordance with the foregoing shall be conclusive and
binding on the Borrower and the Lenders if reasonably determined. The parties
understand that the Applicable Margin set forth herein shall be determined and
may be adjusted from time to time based upon the Borrower Information. If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including, without limitation, because of a subsequent
restatement of earnings by the Borrower or Global Medical REIT) at the time it
was delivered to the Administrative Agent and the Lenders, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided, then such Applicable
Margin for such period shall be automatically recalculated using the correct
Borrower Information. The Administrative Agent shall promptly notify the
Borrower in writing of any additional interest and fees due because of such
recalculation, and the Borrower shall pay within five (5) Business Days of
receipt of such written notice such additional interest or fees due to the
Administrative Agent, for the account of each Lender holding Commitments and
Loans at the time the additional interest and fee payment is received. Any
recalculation of the Applicable Margin required by this provision shall survive
the termination of this Agreement, and this provision shall not in any way limit
any of the Administrative Agent’s or any Lender’s other rights under this
Agreement.

 

 26 

 

 

“Application” is defined in Section 1.3(b) hereof.

 

“Appraisal” means an appraisal performed by an appraiser acceptable to the
Administrative Agent according to FIRREA standards.

 

“Appraised Value” means, with respect to any Real Property, the “as-is”
appraised value of such Real Property set forth in the most recent Appraisal
prepared for the Administrative Agent by an appraiser, which appraisal report
describes the fair market value of such Real Property and otherwise meets the
requirements of applicable law for appraisals prepared for federally insured
depository institutions and has been approved by the Administrative Agent.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Asset Under Development” means any Real Property under construction (excluding
(i) any completed Real Property under minor renovation (including minor Tenant
improvements in an existing building that are being made), (ii) any Real
Property that is contiguous to and purchased simultaneously with any completed
Real Property, and (iii) any Real Property that is substantially completed with
an Occupancy Rate of at least 65%).

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 12.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.

 

“Authorized Representative” means those persons shown on the list of officers
provided by the Borrower pursuant to Section 7.2 hereof or on any update of any
such list provided by the Borrower to the Administrative Agent, or any further
or different officers of the Borrower so named by any Authorized Representative
of the Borrower in a written notice to the Administrative Agent.

 

 27 

 

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, any event of the type
described in clause (j) or (k) of Section 9.1 hereof with respect to such
Person.

 

“Bank Products” means each and any of the following bank products and services
provided to Borrower or any Guarantor by BMO Harris Bank N.A. or any Lender or
any of their Affiliates: (a) credit or charge cards for commercial customers
(including, without limitation, “commercial credit cards” and purchasing cards),
(b) stored value cards, and (c) depository, cash management, and treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).

 

“Bank Product Obligations” of the Borrower and Guarantors means any and all of
their obligations, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Bank
Products.

 

“Base Rate” is defined in Section 1.4(a) hereof.

 

“Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation, in form and
substance satisfactory to Administrative Agent.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” is defined in the introductory paragraph of this Agreement.

 



“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of Eurodollar Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders under a Credit according to their Percentages of such Credit. A
Borrowing is “advanced” on the day Lenders advance funds comprising such
Borrowing to the Borrower, is “continued” on the date a new Interest Period for
the same type of Loans commences for such Borrowing, and is “converted” when
such Borrowing is changed from one type of Loans to the other, all as determined
pursuant to Section 1.6 hereof. Borrowings of Swing Loans are made by the Swing
Line Lender in accordance with the procedures set forth in Section 1.2 hereof.



 

 28 

 

 

“Borrowing Base” means, as of any date of determination, the sum of Borrowing
Base Values of all Borrowing Base Properties.

 

“Borrowing Base Certificate” means the certificate in the form of Exhibit I
hereto, or in such other form reasonably acceptable to the Administrative Agent,
to be delivered to the Administrative Agent pursuant to Sections 7.2(j), 7.3,
8.5 and 8.21 hereof.

 

“Borrowing Base Determination Date” means each date on which the Borrowing Base
is certified in writing to the Administrative Agent, which shall occur as
follows:

 

(a)          Quarterly. For quarterly certifications, as of the date on which a
Borrowing Base Certificate is delivered pursuant to Section 8.5(d).

 

(b)          Property Adjustments. Following each addition of an Eligible
Property, the date on which a Borrowing Base Certificate is delivered pursuant
to Section 7.3; following each deletion of an Eligible Property, promptly
following such deletion.

 

“Borrowing Base Property” means, as at any date of determination, any Eligible
Property which is taken into account in calculating the Borrowing Base.

 

“Borrowing Base Requirements” means with respect to the calculation of the
Borrowing Base, collectively, that:

 

(a)          there shall be not less than fifteen (15) Borrowing Base Properties
at all times;

 

(b)          the aggregate Appraised Value of all Borrowing Base Properties
shall be not less than $250,000,000 at all times;

 

(c)          no more than 20% of the aggregate Borrowing Base Value may be
composed of Borrowing Base Value attributable to any one Borrowing Base Property
or multiple Borrowing Base Properties with the same Tenant (for the avoidance of
doubt, an Eligible Property that exceeds this sublimit may be included in the
calculation of the Borrowing Base, provided that any amount over 20% of the
Borrowing Base attributable to such Borrowing Base Property is excluded from the
calculation of the Borrowing Base);

 

(d)          no more than 10% of the aggregate Borrowing Base Value may be
composed of Borrowing Base Value attributable to Borrowing Base Properties
subject to Qualified Ground Leases (for the avoidance of doubt, an Eligible
Property that exceeds this sublimit may be included in the calculation of the
Borrowing Base, provided that any amount over 10% of the aggregate Borrowing
Base Value attributable to such Borrowing Base Property is excluded from the
calculation of the Borrowing Base);

 

(e)          the weighted average term of the Leases at Borrowing Base
Properties shall be no less than five (5) years; and

 

(f)          the minimum aggregate Occupancy Rate of all Borrowing Base
Properties shall be no less than 90% at all times.

 

 29 

 

 

“Borrowing Base Value” means, with respect to each Borrowing Base Property, as
at any date of its determination,

 

(a)          an amount equal to the lesser of:

 

(x)          (i) prior to the first anniversary of the Closing Date, 65%, and
(ii) on and after the first anniversary of the Closing Date, 60%, multiplied by
the lesser of (x) the Appraised Value of such Borrowing Base Property and (y)
the Acquisition Cost of such Borrowing Base Property; and

 

(y)          the maximum amount of Debt Service Indebtedness that could be
incurred with respect to such Borrowing Base Property without causing the
Implied Debt Service Coverage Ratio attributable to such Borrowing Base Property
to be less than 1.50 to 1.00; minus

 

(b)          any reserves required at such time by the Administrative Agent, in
its reasonable discretion, for necessary repairs identified in the property
condition report relating to such Borrowing Base Property.

 

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in Chicago, Illinois and, if the
applicable Business Day relates to the advance or continuation of, or conversion
into, or payment of a Eurodollar Loan, on which banks are dealing in U.S. Dollar
deposits in the interbank eurodollar market in London, England.

 

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

 

“Capital Reserve” means, as at any date of its determination, an amount equal to
the product of (i) $0.50 multiplied by (ii) the gross leasable square footage of
such Real Property on such date.

 

“Capitalized Lease Obligation” means, for any Person, the principal amount of
the liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
subject to a first priority perfected security interest in favor of the
Administrative Agent or, if the Administrative Agent and each applicable L/C
Issuer shall agree in their sole discretion, other credit support, in each case
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and each applicable L/C Issuer. “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§9601 et seq., and any future
amendments.

 

 30 

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary,(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, regulations, guidelines or directives thereunder or issued
in connection therewith shall be deemed to be a “Change in Law”, regardless of
the date enacted, adopted or issued and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.

 

“Change of Control” means the occurrence of any of the following: (a) the
acquisition by any “person” or “group” (as such terms are used in sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) at any time of beneficial ownership of more than
35% of the outstanding capital stock or other equity interests of Global Medical
REIT entitled to vote for members of the board of directors or equivalent
governing body of Global Medical REIT on a fully-diluted basis; (b) during any
period of twelve (12) consecutive months, a majority of the members of the board
of directors or other equivalent governing body of Global Medical REIT cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or (c) the failure of
Global Medical REIT to directly or indirectly (i) control the Borrower and
(ii) own more than 51% of the total economic interest in the Equity Interests of
the Borrower.  A Person shall be deemed to control another Person for purposes
of this definition if such Person possesses, directly or indirectly, the power
to direct, or cause the direction of, the management and policies of the other
Person, whether through the ownership of voting securities, common directors,
trustees or officers, by contract or otherwise.

 

“Closing Date” means the date of this Agreement or such later Business Day upon
which each condition described in Section 7.2 shall be satisfied or waived in a
manner acceptable to the Administrative Agent in its discretion.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

 

“Collateral” means all properties, rights, interests, and privileges from time
to time subject to the Liens granted to the Administrative Agent, or any
security trustee therefor, by the Collateral Documents.

 

 31 

 

 

“Collateral Account” is defined in Section 9.4 hereof.

 

“Collateral Documents” means the Omnibus Master Reaffirmation, Pledge Agreement,
Mortgages (if any), and all other mortgages, deeds of trust, security
agreements, pledge agreements, assignments, financing statements, control
agreements, and other documents as shall from time to time secure the
Obligations or any part thereof.

 

“Commitment” means the Revolving Credit Commitment and Term Loan Commitment.

 

“Commitment Amount Increase Request” is defined in Section 1.15 hereof.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” is defined in Section 8.5 hereof.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profit Taxes.

 

“Consolidated Leverage Ratio” means, as at any date of determination, the ratio
of (i) Total Indebtedness as of such date to (ii) Total Asset Value as of such
date.

 

“Consolidated Secured Recourse Leverage Ratio” means, as at any date of
determination, the ratio of (i) Total Secured Recourse Indebtedness as of such
date to (ii) Total Asset Value as of such date.

 

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

 

“Credit” means any of the Revolving Credit, the Term Credit, the Incremental
Revolving Credit and the Incremental Term Credit.

 

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

 

“Customary Recourse Exceptions” means, with respect to any Indebtedness,
personal recourse that is limited to fraud, misrepresentation, misapplication of
cash, waste, Environmental Claims and liabilities, failure to pay taxes and
insurance, bankruptcy, prohibited transfers, prohibited lease amendments or
terminations by the relevant Loan Party, violations of single purpose entity
covenants and other customary exceptions.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

 32 

 

 

“Debt Service” means, with reference to any period, the sum of (a) Interest
Expense for such period and (b) the greater of (i) zero or (ii) scheduled
principal amortization paid on Total Indebtedness for such period (exclusive of
any balloon payments or prepayments of principal paid on such Total
Indebtedness).

 

“Debt Service Indebtedness” means, as at any date of determination, Indebtedness
which (i) amortizes over a period of twenty-five (25) years with equal payments
of principal and interest due and payable on a monthly basis, and (ii) bears
interest at a per annum rate equal to the greater of (x) 6.00% per annum, and
(y) the current yield on United States treasuries having the closest maturity
date to the tenth (10th) anniversary of the date of determination, plus 2.50%.

 

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

“Defaulting Lender” means, subject to Section 1.14(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer,
the Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or the Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Borrower, to confirm in writing to the Administrative Agent and the Borrower
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 1.14(b)) upon delivery of
written notice of such determination to the Borrower, the L/C Issuer, the Swing
Line Lender and each Lender.

 

 33 

 

 

“Depository Account” means the Borrower’s central operating account or any
successor account thereto relating to the Borrowing Base Properties.

 

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, or
requires the payment of any cash dividend or any other scheduled payment
constituting a return of capital, in each case at any time on or prior to the
91st day following the Scheduled Termination Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the 91st day following the Scheduled Termination Date
as of the date on which such Equity Interest is issued; provided, however, that
any Equity Interest of a Person that is issued with the benefit of provisions
requiring a change of control offer to be made for such Equity Interest in the
event of a change of control of such Person will not be deemed to be
Disqualified Stock solely by virtue of such provisions.

 

“EBITDA” means, for any period, determined on a consolidated basis of Global
Medical REIT and its Subsidiaries, in accordance with GAAP, the sum of net
income (or loss) plus, to the extent included as an expense in the calculation
of net income (or loss): (i) depreciation and amortization expense;
(ii) Interest Expense; (iii) income tax expense; (iv) extraordinary, unrealized
or non-recurring losses, including impairment charges and losses from the sale
of assets; (v) fees and expenses incurred in connection with dispositions, the
incurrence of Indebtedness or the issuance of Capital Stock (whether or not
consummated); and (vi) non-cash losses, (provided that any cash payment made
with respect to any such non-cash loss shall be subtracted in computing EBITDA
during the period in which such cash payment is made) minus: (a) extraordinary,
unrealized or non-recurring gains, including the write-up of assets and gain
from the sale of assets; (b) non-cash gains (provided that any receipt of cash
in respect of such non-cash gains shall be added in computing EBITDA during the
period in which such cash was received); and (c) income tax benefits.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

 34 

 

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) subject to
and in accordance with the terms and provisions of Section 12.12 hereof.

 

“Eligible Property” means, (i) as of the date any Real Property first becomes a
Borrowing Base Property, such Real Property has an Occupancy Rate of 80% and
(ii) as of any Borrowing Base Determination Date, any Real Property owned or
leased by a Material Subsidiary which satisfies the following conditions:

 

(a)           such Real Property is one hundred percent (100%) owned in fee
simple or one hundred percent (100%) leased pursuant to a Qualified Ground
Lease, individually or collectively, by the Borrower or a wholly-owned
Subsidiary;

 

(b)           such Real Property is a medical office building, outpatient
center, group medical practice clinic, ASC (hospital-sponsored or seasoned group
practice-sponsored), specialty hospital (short-term stay surgery, IRH,
oncology), acute care hospital, or selected post-acute/long-term care facility
located in the United States (but none of its territories);

 

(c)           (i) neither the Borrower’s beneficial ownership interest in any
such Subsidiary nor the Real Property is subject to any Lien (other than
Permitted Liens) or to any negative pledge, (ii) the Borrower or the applicable
Subsidiary has the unilateral right to sell, transfer or otherwise dispose of
such Real Property and to create a Lien on such Real Property as security for
Indebtedness, and (iii) any such Subsidiary shall have either executed this
Agreement as a Guarantor or shall have delivered to the Administrative Agent (A)
an Additional Guarantor Supplement or a separate Guaranty pursuant to Section
4.2 hereof, and (B) each of the documents required by Section 7.3 hereof;

 

(d)           such Real Property, is free of all material structural defects,
material title defects, conditions that could give rise to a material
Environmental Claim or other adverse physical matters not covered by insurance
or for which no reserves have been established and which, individually or
collectively, materially impair the value of such Real Property;

 

(e)           Tenants of such Real Property under Significant Leases, if any,
are no more than 90 days in arrears on base rental or other similar payments due
under their applicable Significant Leases and there exists no default (after the
expiration of any applicable notice and/or cure period) under the applicable
Significant Leases for such Real Property that would have a material adverse
effect on the value of such Real Property;

 

(f)            No required rental payment (except for rental payments which are
being contested in good faith which such contest prevents the termination of the
Ground Lease), principal or interest payment, payments of Taxes (except Taxes
which are being contested in good faith and for which adequate reserves have
been established in accordance with GAAP) or payments of premiums of insurance
policies, in each case, payable by the Borrower or the applicable Subsidiary
with respect to such Real Property is past due beyond the applicable grace
period with respect thereto, if any; and

 

 35 

 

 

(g)          to the extent such Real Property (i) constitutes a Borrowing Base
Property encumbered by a Mortgage in favor of the Administrative Agent as of the
Closing Date and (ii) has not previously been deleted as a Borrowing Base
Property pursuant to Section 7.3 hereof, such Real Property continues to be
encumbered by the applicable Mortgage.

 

“Environmental Claim” means any investigation, notice, violation, demand,
action, suit, injunction, judgment, order, consent decree, penalty, fine, lien,
proceeding or claim (whether administrative, judicial or private in nature)
arising (a)  in connection with an actual or alleged violation of or liability
under any Environmental Law, (b) in connection with any Hazardous Material,
(c) from any abatement, removal, remedial, corrective or response action in
connection with a Hazardous Material, Environmental Law or order of a
Governmental Authority under Environmental Law or (d) from any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.

 

“Environmental Law” means any current or future Legal Requirement pertaining to
(a) the protection of health, safety and the indoor or outdoor environment, (b)
the conservation, management or use of natural resources and wildlife, (c) the
protection or use of surface water or groundwater, (d) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, Release, threatened Release, abatement, removal, remediation
or handling of, or exposure to, any Hazardous Material or (e) pollution
(including any Release to air, land, surface water or groundwater), and any
amendment, rule, regulation, order or directive issued thereunder.

 

“Equity Interests” means with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

 

“Eurodollar Reserve Percentage” is defined in Section 1.4(b) hereof.

 

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

 

 36 

 

 

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the guarantee of such Guarantor or the
grant of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 1.13 hereof) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 12.1 amounts
with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 12.1(g) or Section 12.1(j), and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Extended Termination Date” is defined in Section 1.16 hereof.

 



“Extension Fee” means an extension fee payable by the Borrower to the
Administrative Agent for the ratable benefit of the Lenders as a condition to
the extension of the Initial Termination Date pursuant to Section 1.16 hereto in
an amount equal to 0.15% of (i) the Revolving Credit Commitments then in effect
and (ii) the aggregate amount of Term Loans then outstanding.



 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, and any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into in connection with the implementation of such Sections of the Code and any
law or regulation adopted pursuant to any such intergovernmental agreement.

 

“FCPA” means the Foreign Corrupt Practices Act, 15 U.S.C. §§78dd-1, et seq.

 

 37 

 

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent; provided that in no
event shall the Federal Funds Rate be less than 0.00%.

 

“FIRREA” means the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended, and all regulations promulgated pursuant
thereto.

 

“Fiscal Quarter” means each of the three-month periods ending on March 31, June
30, September 30 and December 31 of each Fiscal Year.

 

“Fiscal Year” means the twelve-month period ending on December 31 of each
calendar year.

 

“Fixed Charge Coverage Ratio” means, as at any date of determination, the ratio
of (i) Adjusted EBITDA for the Rolling Period then ended or computed on an
Annualized basis, as applicable, to (ii) Fixed Charges for such Rolling Period
or computed on an Annualized basis, as applicable.

 

“Fixed Charges” means, for any period of determination, (a) Debt Service for
such period, plus (b) Dividends and required distributions on the Borrower’s
preferred equity securities for such period plus (c) all income taxes (federal,
state and local) paid by Borrower during such period.

 

“Foreign Lender” means a Lender that is not any Person that is a “United States
Person” as defined in Section 7701(a)(30) of the Code.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Defaulting Lender’s Percentage of outstanding Swing
Loans made by the Swing Line Lender other than Swing Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

 38 

 

 

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

 

“Global Medical REIT” is defined in the introductory paragraph of this
Agreement.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Ground Lease” means a ground lease of Real Property where the owner of the fee
interest thereunder is not an Affiliate of the Borrower and the fee interest is
not pledged to secured the Obligations.

 

“guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term “guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business..

 

“Guarantor” and “Guarantors” are defined in Section 4.1 hereof.

 

“Guaranty” and “Guaranties” are defined in Section 4.1 hereof.

 

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic and is regulated under Environmental Law, and includes,
without limitation, (a) asbestos, polychlorinated biphenyls and petroleum
(including crude oil or any fraction thereof) and (b) any material classified or
regulated as “hazardous” or “toxic” or words of like import pursuant to an
Environmental Law.

 

“Hazardous Material Activity” means any activity, event or occurrence involving
a Hazardous Material, including, without limitation, the manufacture,
possession, presence, use, generation, transportation, treatment, storage,
disposal, Release, threatened Release, abatement, removal, remediation, handling
of or corrective or response action to any Hazardous Material.

 

 39 

 

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its Subsidiaries shall be a Hedging Agreement.

 

“Hedging Liability” means the liability of the Borrower or any Guarantor to any
counterparty in respect of any Hedging Agreement as the Borrower or such
Guarantor, as the case may be, may from time to time enter into with any one or
more of the Lenders party to this Agreement at the time such Hedging Agreement
was entered into or their Affiliates, whether absolute or contingent and
howsoever and whensoever created, arising, evidenced or acquired (including all
renewals, extensions and modifications thereof and substitutions therefor).

 

“Increased Amount Date” is defined in Section 1.15(a) hereof.

 

“Incremental Facilities” means the Incremental Revolving Credit and/or the
Incremental Term Credit established hereunder after the Closing Date in
accordance with Section 1.15 hereof.

 

“Incremental Revolving Credit” means the credit facility for making Incremental
Revolving Loans described in Section 1.15 hereof.

 

“Incremental Revolving Credit Commitments” is defined in Section 1.15(a) hereof.

 

“Incremental Revolving Loan” is defined in Section 1.15(c) hereof, and, as so
defined, includes a Base Rate Loan or an Eurodollar Loan, each of which is a
type of Incremental Revolving Loan hereunder.

 

“Incremental Revolving Loan Lender” is defined in Section 1.15(a) hereof.

 

“Incremental Term Credit” means the credit facility for making Incremental Term
Loans described in Section 1.15 hereof.

 

“Incremental Term Loan” is defined in Section 1.15(d) hereof, and, as so
defined, includes a Base Rate Loan or an Eurodollar Loan, each of which is a
type of Incremental Term Loan hereunder.

 

“Incremental Term Loan Commitments” is defined in Section 1.15(a) hereof.

 

“Incremental Term Loan Lender” as defined in Section 1.15(a) hereof.

 

“Incremental Term Loan Percentage” means for each Lender, with respect to each
Series, the percentage of the aggregate Incremental Term Loan Commitments of
such Series represented by such Lender’s portion thereof or, if such Incremental
Term Loan Commitments have been terminated, the percentage held by such Lender
of the aggregate principal amount of all Incremental Term Loans of such Series
then outstanding.

 

 40 

 

 

“Incremental Term Note” is defined in Section 1.10 hereof.

 

“Implied Debt Service” means, with reference to any period, the aggregate Debt
Service that would be due and payable during such period on the Debt Service
Indebtedness.

 

“Implied Debt Service Coverage Ratio” means, as of the last day of any Fiscal
Quarter of the Borrower, the ratio of (i) the Adjusted Property NOI for such
Borrowing Base Property to (ii) Implied Debt Service attributable to such
Borrowing Base Property (computed for the Rolling Period ending on such day or
on an annualized basis in accordance with the definition of “Adjusted Property
NOI”, as applicable).

 

“Increasing Lenders” is defined in Section 1.15 hereof.

 

“Indebtedness” means for any Person (without duplication) (a) all indebtedness
created, assumed or incurred in any manner by such Person representing money
borrowed (including as evidenced by bonds, debentures, notes, loan agreements
and other similar instruments), (b) all indebtedness for the deferred purchase
price of property or services (other than trade accounts payable arising in the
ordinary course of business which are not more than one hundred eighty (180)
days past due and which are being contested in good faith by appropriate
proceedings diligently conducted), (c) all Capitalized Lease Obligations of such
Person, (d) all direct or contingent obligations of such Person on or with
respect to letters of credit, bankers’ acceptances, bank guarantees, surety
bonds and other similar extensions of credit whether or not representing
obligations for borrowed money, (e) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of Disqualified
Stock, (f) guarantees of such Person in respect of obligations of the kind
referred to in clauses (a) through (e) above, (g) the negative net
mark-to-market value of interest rate swaps, and (h) all obligations of the kind
referred to in clauses (a) through (g) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien upon Property (including accounts and contract rights) owned by
such Person, whether or not such Person has assumed or become liable for the
payment of such indebtedness, but limited to the lesser of (1) the fair market
value of the Property subject to such Lien and (2) the aggregate amount of the
obligations so secured. Indebtedness of the type described in clause (g) will
constitute Indebtedness solely for the purposes of determining whether an Event
of Default arising from a default under other Indebtedness shall have occurred
pursuant to Section 9.1(f).

 

“Indemnified Taxes” means (a) all Taxes other than Excluded Taxes and (b) to the
extent not otherwise described in (a), Other Taxes.

 

“Ineligible Property” is defined in Section 8.21 hereof

 

“Initial Borrowing Base Properties” means, collectively, the Real Property
listed on Schedule 1.1 and “Initial Borrowing Base Property” means any of such
Real Property.

 

“Initial Termination Date” means August 7, 2022.

 

 41 

 

 

“Interest Expense” means, with respect to a Person for any period of time, the
interest expense whether paid, accrued or capitalized (without deduction of
consolidated interest income) of such Person for such period. Interest Expense
shall exclude any amortization of (i) deferred financing fees, including the
write-off of such fees relating to the early retirement of the related
Indebtedness, and (ii) debt premiums and discounts.

 

“Interest Payment Date” means (a) with respect to any Eurodollar Loan, the last
day of each Interest Period with respect to such Eurodollar Loan and, if the
applicable Interest Period is longer than (3) three months, each day occurring
every three (3) months after the commencement of such Interest Period, (b) with
respect to any Base Rate Loan (other than Swing Loans), the last day of every
calendar quarter, (c) with respect to any Eurodollar Loan and/or any Base Rate
Loan, the Termination Date, and (d) as to any Swing Loan, (i) bearing interest
by reference to the Base Rate, the last day of every calendar month, and on the
Termination Date and (ii) bearing interest by reference to the Swing Line
Lender’s Quoted Rate, the last day of the Interest Period with respect to such
Swing Loan, and on the Termination Date.

 

“Interest Period” means the period commencing on the date a Borrowing of
Eurodollar Loans or Swing Loans (bearing interest at the Swing Line Lender’s
Quoted Rate) is advanced, continued, or created by conversion and ending (a) in
the case of Eurodollar Loans, 1, 2, 3, or 6 months thereafter and (b) in the
case of Swing Loans bearing interest at the Swing Line Lender’s Quoted Rate, on
the date one (1) to ten (10) Business Days thereafter as mutually agreed by the
Borrower and the Swing Line Lender, provided, however, that:

 

(i)            no Interest Period shall extend beyond the Termination Date;

 

(ii)           whenever the last day of any Interest Period would otherwise be a
day that is not a Business Day, the last day of such Interest Period shall be
extended to the next succeeding Business Day, provided that, if such extension
would cause the last day of an Interest Period for a Borrowing of Eurodollar
Loans to occur in the following calendar month, the last day of such Interest
Period shall be the immediately preceding Business Day; and

 

(iii)          for purposes of determining an Interest Period for a Borrowing of
Eurodollar Loans, a month means a period starting on one day in a calendar month
and ending on the numerically corresponding day in the next calendar month;
provided, however, that if there is no numerically corresponding day in the
month in which such an Interest Period is to end or if such an Interest Period
begins on the last Business Day of a calendar month, then such Interest Period
shall end on the last Business Day of the calendar month in which such Interest
Period is to end.

 

“Land Assets” means any Real Property which is not an Asset Under Development
and on which no significant improvements have been constructed (excluding any
Real Property that is contiguous to and purchased simultaneously with any
completed Real Property or any Asset Under Development).

 

“L/C Issuer” means BMO Harris Bank N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 1.3(h) hereof.

 

 42 

 

 

“L/C Obligations” means the aggregate undrawn face amounts of all outstanding
Letters of Credit and all unpaid Reimbursement Obligations.

 

“L/C Participation Fee” is defined in Section 2.1(b) hereof.

 

“L/C Sublimit” means $10,000,000, as such amount may be reduced pursuant to the
terms hereof.

 

“Lease” means each existing or future lease, sublease (to the extent of any
property owner’s rights thereunder), license, or other similar agreement under
the terms of which any Person has or acquires any right to occupy or use any
Real Property or any part thereof, or interest therein, as the same may be
amended, supplemented or modified.

 

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or other requirement of any Governmental Authority, whether
federal, state, or local.

 

“Lenders” means and includes BMO Harris Bank N.A. and each other financial
institution party hereto as a “Lender” from time to time, including, without
limitation, pursuant to Section 1.13, 1.14, 1.15 or 12.12 hereof and, unless the
context otherwise requires, the Swing Line Lender, and in each case, for so long
as such Person shall hold Commitments, Loans or L/C Obligations hereunder.

 

“Lending Office” is defined in Section 10.4 hereof.

 

“Letter of Credit” is defined in Section 1.3(a) hereof.

 

“LIBOR” is defined in Section 1.4(b) hereof.

 

“LIBOR Index Rate” is defined in Section 1.4(b) hereof.

 

“LIBOR Quoted Rate” is defined in Section 1.4(a) hereof.

 

“Lien” means any mortgage, lien, security interest, pledge, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement.

 



“Loan” means any Revolving Loan, Swing Loan, Term Loan or Incremental Term Loan,
whether outstanding as a Base Rate Loan or Eurodollar Loan or otherwise, each of
which is a “type” of Loan hereunder.



 

“Loan Documents” means this Agreement, the Notes (if any), the Applications, the
Guaranties, if any, the Collateral Documents and each other instrument or
document to be delivered hereunder or thereunder or otherwise in connection
therewith.

 

 43 

 

 

“Material Adverse Effect” means (a) a material adverse change in, or material
adverse effect upon, the operations, performance, business, Property or
financial condition of Global Medical REIT and its Subsidiaries, taken as a
whole, (b) a material impairment of the ability of the Borrower or any Guarantor
to perform its payment or other material obligations under any Loan Document to
which it is a party or (c) a material adverse effect upon (i) the legality,
validity, binding effect or enforceability against the Borrower or any Guarantor
of any Loan Document to which it is a party or the rights and remedies of the
Administrative Agent and the Lenders thereunder or (ii) the perfection or
priority of any Lien granted under any Collateral Document.

 

“Material Subsidiary” means each wholly-owned Subsidiary that owns a Borrowing
Base Property.

 

“Minimum Collateral Amount” means, at any time, with respect to Cash Collateral
consisting of cash or deposit account balances, an amount equal to 103% of the
Fronting Exposure of the L/C Issuers with respect to Letters of Credit issued
and outstanding at such time.

 

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereof.

 

“Mortgages” means, collectively, each mortgage and deed of trust delivered to
the Administrative Agent hereunder, as the same may be amended, modified,
supplemented or restated from time to time.

 

“Net Worth” means for each applicable period, total equity reflected on Global
Medical REIT’s consolidated balance sheet as reported in its Form 10-K or 10-Q,
as applicable, plus any non-controlling equity interests reflected in Global
Medical REIT’s consolidated balance sheets.

 

“Note” and “Notes” are defined in Section 1.10 hereof.

 

“Obligations” means all obligations of the Borrower to pay principal and
interest on the Loans, all Reimbursement Obligations owing under the
Applications, all fees and charges payable hereunder, and all other payment
obligations of the Borrower or any Guarantor arising under or in relation to any
Loan Document, in each case whether now existing or hereafter arising, due or to
become due, direct or indirect, absolute or contingent, and howsoever evidenced,
held or acquired.

 

“Occupancy Rate” means for any Real Property, the percentage of the rentable
area of such Real Property occupied by bona fide Tenants of such Property or
leased by Tenants pursuant to bona fide Tenant Leases, in each case, which
Tenant is (a) not more than 30 days in arrears on base rental or other similar
payments due under its Tenant Lease and (b) not subject to a then continuing
Bankruptcy Event, or if subject to a then continuing Bankruptcy Event (i) the
trustee in bankruptcy of such Tenant shall have accepted and assumed such Lease
or the Tenant shall be not more than 30 days in arrears on base rental or other
similar payments described above in clause (a); (ii) to the extent that the
Tenant shall have filed, and the bankruptcy court shall have approved, the
Tenant’s plan for reorganization, the Tenant shall be performing its obligations
pursuant to the approved plan of reorganization; or (iii) the status of such
Tenant’s Lease shall be otherwise reasonably acceptable to the Administrative
Agent; provided, that if any Real Property is subject to a master Lease, such
Real Property shall be deemed occupied to the extent of the Real Property leased
pursuant to such master Lease (even if any such Tenant is not physically
occupying its space).

 

 44 

 

 

“OFAC” means the United States Department of Treasury Office of Foreign Assets
Control.

 

“OFAC Event” is defined in Section 8.13(c) hereof.

 

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA Patriot Act)), and
all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders (whether
administered by OFAC or otherwise), and any similar laws, regulations or orders
adopted by any State within the United States.

 

“Omnibus Master Reaffirmation” means that certain Omnibus Amendment and General
Reaffirmation dated as of August 7, 2018 among the Borrower, the Guarantors, and
the Administrative Agent.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 1.13 hereof).

 

“Parent” is defined in the introductory paragraph of this Agreement.

 

“Participating Interest” is defined in Section 1.3(e) hereof.

 

“Participating Lender” is defined in Section 1.3(e) hereof.

 

“Patriot Act” is defined in Section 7.2(q) hereof.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

 

“Percentage” means, for any Lender, its Revolver Percentage, Term Loan
Percentage or Incremental Term Loan Percentage, as applicable; and where the
term “Percentage” is applied on an aggregate basis (including, without
limitation, Section 11.6 hereof), such aggregate percentage shall be calculated
by aggregating the separate components of the Revolver Percentage, Term Loan
Percentage or Incremental Term Loan Percentage and expressing such components on
a single percentage basis.

 

 45 

 

 

“Permitted Liens” means each of the following: (a) Liens for taxes, assessments
and governmental charges or levies to the extent not required to be paid under
Section 8.3; (b) Liens imposed by law, such as materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that are not overdue for a
period of more than thirty (30) days or that are being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) easements, zoning restrictions, rights of way and other
encumbrances on title to real property that do not materially and adversely
affect the value of such real property or the use of such real property for its
present purposes; (e) deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of like nature
incurred in the ordinary course of business; (f) Liens in favor of the United
States of America for amounts paid to the Borrower or any Guarantor as progress
payments under government contracts entered into by it; (g) attachment, judgment
and other similar Liens arising in connection with court, reference or
arbitration proceedings, provided that the same do not constitute an Event of
Default under Section 9.1(g); (h) the rights of tenants or lessees under leases
or subleases not materially interfering with the ordinary conduct of business of
such Person; (i) Liens granted pursuant to the Collateral Documents; (j) Liens
on Property owned by non-Guarantor Subsidiaries and Liens on the Equity
Interests of non-Guarantor Subsidiaries; (k) Liens existing on the date hereof
and listed on Schedule 1.2 attached hereto; (l) Liens securing obligations in
the nature of personal property financing leases for furniture, furnishings or
similar assets, Capital Lease Obligations and other purchase money obligations
for fixed or capital assets; provided that (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(ii) the obligations secured thereby does not exceed the cost of the property
being acquired on the date of acquisition, and (iii) with respect to Capital
Leases, such Liens do not at any time extend to or cover any assets other than
the assets subject to such Capital Leases; (m) such other title and survey
exceptions as the Administrative Agent has approved in writing in the
Administrative Agent’s reasonable discretion and (n) with respect to any
Property that is not a Borrowing Base Property, other Liens not otherwise
permitted above securing Indebtedness or other obligations in an aggregate
principal amount at any time outstanding not to exceed $5,000,000 determined as
of the date of incurrence.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

 

“Plan” means any employee pension benefit plan covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code that
either (a) is maintained by a member of the Controlled Group for employees of a
member of the Controlled Group or (b) is maintained pursuant to a collective
bargaining agreement or any other arrangement under which more than one employer
makes contributions and to which a member of the Controlled Group is then making
or accruing an obligation to make contributions or has within the preceding five
plan years made contributions.

 

 46 

 

 

“Pledge Agreement” means a Pledge Agreement dated as of December 2, 2016 among
the Borrower and the Administrative Agent, as the same may be amended, modified,
supplemented or restated from time to time, related to a pledge of the Equity
Interests of each Material Subsidiary to secure the Obligations.

 

“Prior Credit Agreement” is defined in the recitals to this Agreement.

 

“Property” or “Properties” means, as to any Person, all types of real (including
Real Property), personal, tangible, intangible or mixed property, including
leasehold estates created by Ground Leases, owned by such Person whether or not
included in the most recent balance sheet of such Person and its subsidiaries
under GAAP, including, as to any Subsidiary, any Real Property owned by it.

 

“Property Expenses” means, as to any Real Property, the costs (including, but
not limited to, management fees, payments under Ground Leases, bad debt
expenses, payroll, real estate taxes, assessments, insurance, utilities,
landscaping and other similar charges) of operating and maintaining such Real
Property, which are the responsibility of the Borrower or the applicable
Subsidiary that are not paid directly by the applicable Tenant, but excluding
Debt Service, income tax expense, capital expenses, depreciation, amortization,
interest costs, other non-cash expenses, general and administrative expenses
related to the operation of the Borrower or the applicable Subsidiary and real
estate acquisition costs and expenses.

 

“Property Income” means, as to any Real Property, straight-line rents as
determined in accordance with GAAP, but excluding security deposits and prepaid
rent except to the extent applied in satisfaction of applicable Tenants’
obligations for rent.

 

“Property NOI” means, with respect to any Real Property for any period (without
duplication) the aggregate amount of (i) Property Income for such period minus
(ii) Property Expenses for such period.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Ground Lease” means any Ground Lease (a) which is a direct Ground
Lease granted by the fee owner of real property, (b) which may be transferred
and/or assigned without the consent of the lessor (or as to which the lease
expressly provides that (i) such lease may be transferred and/or assigned with
the consent of the lessor and (ii) such consent shall not be unreasonably
withheld or delayed) or subject to certain reasonable pre-defined requirements,
(c) which has a remaining term (including any renewal terms exercisable at the
sole option of the lessee) of at least thirty (30) years, (d) under which no
material default has occurred and is continuing, (e) with respect to which a
Lien may be granted without the consent of the lessor, (f) for any Ground Lease
executed at or after the time Borrower or the Subsidiary acquires the Property
which contains lender protection provisions reasonably acceptable to the
Administrative Agent, including, without limitation, provisions to the effect
that (i) the lessor shall notify any holder of a leasehold mortgage Lien in such
lease of the occurrence of any default by the lessee under such lease and shall
afford such holder the option to cure such default, and (ii) in the event that
such lease is terminated or rejected in a bankruptcy, such holder shall have the
option to enter into a new lease having terms substantially identical to those
contained in the terminated or rejected lease and (g) which is otherwise
reasonably acceptable in form and substance to the Administrative Agent.

 

 47 

 

 

“RCRA” means the Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act of 1976 and Hazardous and Solid Waste Amendments
of 1984, 42 U.S.C. §§6901 et seq., and any future amendments.

 

“Real Property” or “Real Properties” means any real property owned or leased by
the Borrower or any Subsidiary.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender, and (c) any L/C
Issuer, as applicable.

 

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

 

“REIT” means a “real estate investment trust” in accordance with Section 856 et
seq. of the Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

 

“Replacement Property” is defined in Section 8.21 hereof

 

“Required Lenders” means, as of the date of determination thereof, (i) if there
are fewer than three (3) unaffiliated Lenders, all Lenders and (ii) if there are
three (3) or more unaffiliated Lenders, at least three (3) unaffiliated Lenders
whose outstanding Loans, interests in Letters of Credit and Unused Commitments
constitute more than 50% of the sum of the total outstanding Loans, interests in
Letters of Credit, and Unused Commitments of the Lenders on such date. To the
extent provided in Section 12.13, the Loans, interests in Letters of Credit and
Unused Commitments of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time.

 

“Responsible Officer” means, with respect to Global Medical REIT or the
Borrower, the chief executive officer, president, chief financial officer, chief
accounting officer, treasurer, assistant treasurer, controller, or chief legal
officer or the chief operating officer of such Person.

 

 48 

 

 

“Restatement Effective Date” means August 8, 2018.

 

“Restricted Payments” means dividends on or other distributions in respect of
any class or series of Stock, Stock Equivalents or other Equity Interests of
Global Medical REIT, the Borrower or its Subsidiaries or the direct or indirect
purchase, redemption, acquisition, or retirement of any of Global Medical
REIT’s, the Borrower’s or a Subsidiaries’ Stock, Stock Equivalents or other
Equity Interest.

 

“Revolver Percentage” means, for each Lender, the percentage of the Revolving
Credit Commitments represented by such Lender’s Revolving Credit Commitment or,
if the Revolving Credit Commitments have been terminated, the percentage held by
such Lender (including through Participating Interests in L/C Obligations) of
the aggregate principal amount of all Revolving Loans and L/C Obligations then
outstanding.

 

“Revolving Credit” means the credit facility for making Loans and issuing
Letters of Credit described in Sections 1.1, 1.2 and 1.3 hereof.

 

“Revolving Credit Availability” means, as of any time the same is to be
determined, the amount (if any) by which (a) the lesser of (1) the Borrowing
Base as then determined and computed in accordance with this Agreement, and (2)
the Commitments as then in effect, exceeds (b) the aggregate principal amount of
Loans and L/C Obligations then outstanding.

 

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrower hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof. The Borrower and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders, in the aggregate,
are equal to $250,000,000 on the Restatement Effective Date.

 

“Revolving Loan” is defined in Section 1.1 hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Revolving Loan
hereunder. The Borrower and the Lenders acknowledge and agree that any
Incremental Revolving Loan is also a Revolving Loan.

 

“Revolving Note” is defined in Section 1.10 hereof.

 

“Rolling Period” means, as of any date, the four Fiscal Quarters ending on or
immediately preceding such date.

 

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

 

“Scheduled Termination Date” means the Initial Termination Date or the Extended
Termination Date, as the case may be.

 

“Series” as defined in Section 1.15(a) hereof.

 

 49 

 

 

“Significant Lease” means, as to any particular Real Property, each Lease which
constitutes 30% or more of all base rent revenue of such Real Property.

 

“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair saleable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities,
contingent obligations and other commitments as they mature, (d) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in a business or a transaction, and
is not about to engage in a business or a transaction, for which such Person’s
property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Person is
engaged. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Stock” means shares of capital stock, beneficial or partnership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation or equivalent entity, whether voting or non-voting, and includes,
without limitation, common stock, but excluding any preferred stock or other
preferred equity securities.

 

“Stock Equivalents” means all securities (other than Stock) convertible into or
exchangeable for Stock at the option of the holder, and all warrants, options or
other rights to purchase or subscribe for any stock, whether or not presently
convertible, exchangeable or exercisable.

 

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
subsidiaries of such parent corporation or organization. Unless otherwise
expressly noted herein, the term “Subsidiary” means a Subsidiary of Global
Medical REIT or the Borrower or of any of their direct or indirect Subsidiaries.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.2 hereof.

 

“Swing Line Lender” means BMO Harris Bank N.A., acting in its capacity as the
Lender of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 12.12 hereof.

 

“Swing Line Lender’s Quoted Rate” is defined in Section 1.2(c) hereof.

 

 50 

 

 

“Swing Line Sublimit” means $10,000,000, as such amount may be reduced pursuant
to the terms hereof.

 

“Swing Loan” and “Swing Loans” each is defined in Section 1.2 hereof.

 

“Swing Note” is defined in Section 1.11 hereof.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including back up withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant” means any Person leasing, subleasing or otherwise occupying any portion
of a Real Property under a Lease.

 

“Term Credit” means the credit facility for the Term Loans described in Section
1.2(a) hereof.

 

“Term Loan” is defined in Section 1.2(a) hereof and, as so defined, includes a
Base Rate Loan or a Eurodollar Loan, each of which is a “type” of Term Loan
hereunder.

 

“Term Loan Commitment” means, as to any Lender, the obligation of such Lender to
make its Term Loan on the Restatement Effective Date in the principal amount not
to exceed the amount set forth opposite such Lender’s name on Schedule 1
attached hereto and made a part hereof. The Borrower and the Lenders acknowledge
and agree that the Term Commitments of the Lenders aggregate $100,000,000 on the
date hereof.

 

“Term Loan Percentage” means for each Lender, the percentage of the Term Loan
Commitments represented by such Lender’s Term Loan Commitment, or if the Term
Loan Commitments have been terminated or have expired, the percentage held by
such Lender of the aggregate amount of all Term Loans then outstanding.

 

“Term Loan Termination Date” means August 7, 2023.

 

“Term Note” is defined in Section 1.10 hereof.

 

“Termination Date” means the earlier of (i) (x) with respect to the Revolving
Credit Commitments, the Scheduled Termination Date, and (y) with respect to the
Term Loan Commitment, the Term Loan Termination Date, and (ii) the date on which
the Commitments are terminated in full pursuant to Section 1.12, 9.2 or 9.3
hereof.

 

“Total Asset Value” means, as of any date of determination and without
duplication, an amount equal to the sum of (i) with respect to each Real
Property (other than Assets Under Development and Land Assets), the GAAP book
value of such Real Property (plus any allowance for accumulated depreciation for
such Real Property (other than Assets Under Development and Land Assets)); plus
(ii) the GAAP book value of the actual funded portion of Assets Under
Development of Global Medical REIT and its Subsidiaries (plus any allowance for
accumulated depreciation for such Assets Under Development), plus (iii) the GAAP
book value of Land Assets of Global Medical REIT and its Subsidiaries, plus (iv)
the outstanding principal balance (or such lesser amount, if required under
GAAP) of investments in mortgages and mezzanine loans held by Global Medical
REIT and its Subsidiaries.

 

 51 

 

 

“Total Indebtedness” means, as of a given date, the consolidated Indebtedness of
Global Medical REIT and its Subsidiaries, minus any unrestricted cash or cash
equivalents in an amount not to exceed $5,000,000, as determined in accordance
with GAAP.

 

“Total Secured Recourse Indebtedness” means, as of any date of determination,
the aggregate principal amount of all Indebtedness outstanding of Global Medical
REIT and its Subsidiaries, evidenced by notes, bonds, debentures or similar
instruments and capital lease obligations that are secured by a Lien and which
is recourse to, or has a deficiency guaranty provided by, Borrower or any
Guarantor (directly or by a guaranty thereof, but without duplication), (it
being understood that any Indebtedness which provides for recourse to Borrower
or any Guarantor solely by virtue of Customary Recourse Exceptions shall not
constitute recourse Indebtedness).

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York.

 

“Unfunded Vested Liabilities” means, for any Plan at any time, the amount (if
any) by which the present value of all vested nonforfeitable accrued benefits
under such Plan exceeds the fair market value of all Plan assets allocable to
such benefits, all determined as of the then most recent valuation date for such
Plan, but only to the extent that such excess represents a potential liability
of a member of the Controlled Group to the PBGC or the Plan under Title IV of
ERISA.

 

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Revolving Loans and L/C Obligations.

 

“U.S. Dollars” and “$” each means the lawful currency of the United States of
America.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar governing body of such Person, other than stock or
other equity interests having such power only by reason of the happening of a
contingency.

 

“Welfare Plan” means a “welfare plan” as defined in Section 3(1) of ERISA.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 52 

 

 

Section 5.2.          Interpretation. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references to time of day herein are references to Chicago, Illinois, time
unless otherwise specifically provided. Where the character or amount of any
asset or liability or item of income or expense is required to be determined or
any consolidation or other accounting computation is required to be made for the
purposes of this Agreement, it shall be done in accordance with GAAP except
where such principles are inconsistent with the specific provisions of this
Agreement.

 

Section 5.3.          Change in Accounting Principles. If, after the date of
this Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrower or the Required Lenders may, by written notice to the Lenders and the
Borrower, respectively, require that the Required Lenders and the Borrower
negotiate in good faith to amend such covenants, standards, and terms so as
equitably to reflect such change in accounting principles, with the desired
result being that the criteria for evaluating the financial condition of Global
Medical REIT and its Subsidiaries shall be the same as if such change had not
been made. No delay by the Borrower or the Required Lenders in requiring such
negotiation shall limit their right to so require such a negotiation at any time
after such a change in accounting principles. Until any such covenant, standard,
or term is amended in accordance with this Section 5.3, financial covenants
shall be computed and determined in accordance with GAAP in effect prior to such
change in accounting principles. Without limiting the generality of the
foregoing, the Borrower shall neither be deemed to be in compliance with any
financial covenant hereunder nor out of compliance with any financial covenant
hereunder if such state of compliance or noncompliance, as the case may be,
would not exist but for the occurrence of a change in accounting principles
after the Closing Date. Notwithstanding the foregoing, obligations relating to
any leases that were accounted for by any Person as operating leases as of the
Closing Date, and any similar lease entered into after the Closing Date by such
Person, shall be accounted for as obligations relating to operating leases and
not as obligations relating to Capital Leases.

 

 53 

 

 

Section 6.          Representations and Warranties.

 

The Borrower and each Guarantor represents and warrants to the Administrative
Agent, the Lenders, and the L/C Issuer as follows:

 

Section 6.1.          Organization and Qualification. The Borrower is duly
organized, validly existing, and in good standing as a limited partnership under
the laws of the State of Delaware. Global Medical REIT is duly organized,
validly existing, and in good standing as a corporation under the laws of the
State of Maryland. Each of Global Medical REIT and the Borrower has full and
adequate power to own its Property and conduct its business as now conducted,
and is duly licensed or qualified and in good standing in each jurisdiction in
which the nature of the business conducted by it or the nature of the Property
owned or leased by it requires such licensing or qualifying; except to the
extent that the failure to do so would not have a Material Adverse Effect. The
information included in the Beneficial Ownership Certification is true and
correct in all respects.

 

Section 6.2.          Subsidiaries. Each Subsidiary is (a) duly organized,
validly existing, and in good standing under the laws of the jurisdiction in
which it is organized except, in the case of a Subsidiary that is not a
Guarantor, where the failure to be in good standing would not have a Material
Adverse Effect and (b) has full and adequate power to own its Property and
conduct its business as now conducted, and is duly licensed or qualified and in
good standing in each jurisdiction in which the nature of the business conducted
by it or the nature of the Property owned or leased by it requires such
licensing or qualifying; except in each case referred to in clause (b) to the
extent that the failure to do so would not have a Material Adverse Effect.
Schedule 6.2 hereto is a correct and complete copy of the organizational chart
of Global Medical REIT and its Subsidiaries as of the Closing Date (including
with respect to future periods as to which this representation is required to be
remade, as updated from time to time as provided in Section 8.5(l)) and
identifies the jurisdiction of organization of Global Medical REIT and each
Subsidiary. All of the outstanding shares of capital stock and other equity
interests of each Subsidiary are validly issued and outstanding and, with
respect to Subsidiaries that are corporations, fully paid and nonassessable, and
all such shares and other equity interests indicated on Schedule 6.2 as owned by
Global Medical REIT or a Subsidiary are owned, beneficially and of record, by
Global Medical REIT or such Subsidiary free and clear of all Liens (other than
Permitted Liens). Other than as publicly disclosed by Global Medical REIT or any
Subsidiary of Global Medical REIT in any filings with any securities exchange or
the Securities and Exchange Commission or any successor agency, there are no
outstanding commitments or other obligations of the Borrower or any Subsidiary
of the Borrower to issue, and no options, warrants or other rights of any Person
to acquire, any shares of any class of capital stock or other equity interests
of the Borrower or any Subsidiary of the Borrower.

 

 54 

 

 

Section 6.3.          Authority and Validity of Obligations. The Borrower has
full right and authority to enter into this Agreement and the other Loan
Documents executed by it, to make the borrowings herein provided for, to grant
to the Administrative Agent the Liens described in the Collateral Documents from
time to time executed by the Borrower and to perform all of its obligations
hereunder and under the other Loan Documents executed by it. Each Guarantor has
full right and authority to enter into the Loan Documents executed by it, to
guarantee the Obligations, Hedging Liability, and Bank Product Obligations, to
grant to the Administrative Agent the Liens described in the Collateral
Documents from time to time executed by such Guarantor and to perform all of its
obligations under the Loan Documents executed by it. The Loan Documents
delivered by the Borrower and the Guarantors have been duly authorized,
executed, and delivered by such Persons party thereto and constitute valid and
binding obligations of such Persons party thereto enforceable against them in
accordance with their terms, except as enforceability may be limited by
bankruptcy, insolvency, fraudulent conveyance or similar laws affecting
creditors’ rights generally and general principles of equity (regardless of
whether the application of such principles is considered in a proceeding in
equity or at law); and this Agreement and the other Loan Documents do not, nor
does the performance or observance by the Borrower or any Subsidiary of any of
the matters and things herein or therein provided for, (a) contravene or
constitute a default under any applicable Legal Requirement binding upon the
Borrower or any Subsidiary or any provision of the organizational documents
(e.g., charter, certificate or articles of incorporation and by-laws,
certificate or articles of association and operating agreement, partnership
agreement, or other similar organizational documents) of the Borrower or any
Guarantor, (b) contravene or constitute a default under any covenant, indenture
or agreement of the Borrower or any Guarantor or affecting any of their
Property, in each case where such contravention or default, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect,
or (c) result in the creation or imposition of any Lien on any Property of the
Borrower or any Guarantor (other than in favor of the Administrative Agent for
its benefit and the benefit of the Lenders and the L/C Issuer).

 



Section 6.4.          Use of Proceeds; Margin Stock. The Borrower shall use the
proceeds of the Term Loans, the Incremental Term Loans (if any) and the
Revolving Credit solely to refinance existing Indebtedness, to fund
acquisitions, to finance capital expenditures and/or working capital, for
general corporate purposes and/or for payment of fees and expenses related to
this Agreement. Neither the Borrower nor any Guarantor is engaged in the
business of extending credit for the purpose of purchasing or carrying margin
stock (within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System), and no part of the proceeds of any Loan or any other
extension of credit made hereunder will be used to purchase or carry any such
margin stock or to extend credit to others for the purpose of purchasing or
carrying any such margin stock. Margin stock (as hereinabove defined)
constitutes less than 25% of the assets of the Borrower and the Guarantors. The
Borrower shall not use the proceeds of any Swing Loan to repay any
previously-advanced Swing Loans.



 

Section 6.5.          Financial Reports. The consolidated balance sheet of
Global Medical REIT and its Subsidiaries as of December 31, 2017, and the
related consolidated statements of income, retained earnings and cash flows of
Global Medical REIT and its Subsidiaries for the Fiscal Year then ended, and
accompanying notes thereto, which financial statements are accompanied by the
unqualified audit report of independent public accountants heretofore furnished
to the Administrative Agent and the Lenders, fairly present the consolidated
financial condition of Global Medical REIT and its Subsidiaries as at said dates
and the consolidated results of their operations and cash flows for the periods
then ended in conformity with GAAP applied on a consistent basis, except as
otherwise expressly noted therein. To the Borrower’s knowledge, none of Global
Medical REIT, the Borrower or any Subsidiary has contingent liabilities which
are material to it and are required to be set forth in its financial statements
or notes thereto in accordance with GAAP other than as indicated on such
financial statements and notes thereto (including with respect to future periods
as to which this representation is required to be remade, on the financial
statements furnished pursuant to Section 8.5 hereof).

 

 55 

 

 

Section 6.6.          No Material Adverse Change. Since December 31, 2017, there
has been no change in the business, financial condition, operations, performance
or properties of Global Medical REIT, the Borrower and the Subsidiaries taken as
a whole, which would reasonably be expected to have a Material Adverse Effect.

 

Section 6.7.          Full Disclosure. The written statements and written
information (excluding projections, forward-looking statements and information
of a general economic or industry nature) furnished by the Borrower or any
Guarantor to the Administrative Agent and the Lenders in connection with the
negotiation of this Agreement and the other Loan Documents, taken as a whole, do
not contain any untrue statements of a material fact or omit a material fact
necessary to make the material statements contained herein or therein, taken as
a whole, not misleading. The Administrative Agent and the Lenders acknowledge
that as to any projections furnished to the Administrative Agent and the Lenders
by the Borrower, the Borrower only represents that the same were prepared in
good faith on the basis of information and estimates the Borrower believed to be
reasonable at the time of preparation.

 

Section 6.8.          Trademarks, Franchises, and Licenses. Global Medical REIT,
the Borrower and its Subsidiaries own, possess, or have the right to use all
patents, licenses, franchises, trademarks, trade names, trade styles,
copyrights, trade secrets, know how, and confidential commercial and proprietary
information necessary to conduct their businesses as now conducted, without
known conflict with any patent, license, franchise, trademark, trade name, trade
style, copyright or other proprietary right of any other Person except, in each
case, where the failure to do so would not have a Material Adverse Effect.

 

Section 6.9.          Governmental Authority and Licensing. Global Medical REIT,
the Borrower and its Subsidiaries have received all licenses, permits, and
approvals of all federal, state, and local governmental authorities, if any,
necessary to conduct their businesses, in each case where the failure to obtain
or maintain the same would reasonably be expected to have a Material Adverse
Effect. No investigation or proceeding, which could reasonably be expected to
result in revocation or denial of any material license, permit or approval, is
pending or, to the knowledge of the Borrower or Global Medical REIT, threatened
except where such revocation or denial would not reasonably be expected to have
a Material Adverse Effect.

 

Section 6.10.         Good Title. Global Medical REIT, the Borrower and its
Subsidiaries have good and defensible title (or valid leasehold interests) to
their assets as reflected on the most recent consolidated balance sheet of
Global Medical REIT, the Borrower and its Subsidiaries furnished to the
Administrative Agent and the Lenders (except for sales of assets in the ordinary
course of business), except for such defects in title as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
The assets owned by the Borrower and each Guarantor are subject to no Liens,
other than Permitted Liens.

 

Section 6.11.         Litigation and Other Controversies. There is no litigation
or governmental or arbitration proceeding or labor controversy pending, nor to
the knowledge of the Borrower threatened, against Global Medical REIT, the
Borrower or any Subsidiary or any of their Property which, individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect,
other than as set forth on Schedule 6.11.

 

 56 

 

 

Section 6.12.         Taxes. All material tax returns required to be filed by
Global Medical REIT, the Borrower or any Subsidiary in any jurisdiction have, in
fact, been filed, and all Taxes upon Global Medical REIT, the Borrower or any
Subsidiary or upon any of its Property, income or franchises, which are shown to
be due and payable in such returns, have been paid, except (a) such taxes,
assessments, fees and governmental charges, if any, as are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and as to which adequate reserves established in accordance
with GAAP have been provided or (b) where the failure to file such returns or
pay such Taxes would not result in a Material Adverse Effect. Adequate
provisions in accordance with GAAP for material taxes on the books of Global
Medical REIT, the Borrower and each Subsidiary have been made for all open
years, and for its current fiscal period.

 

Section 6.13.         Approvals. No authorization, consent, license or exemption
from, or filing or registration with, any Governmental Authority, nor any
approval or consent of any other Person, is or will be necessary to the valid
execution, delivery or performance by the Borrower or any Guarantor of any Loan
Document, except (a) those that have otherwise been obtained or made on or prior
to the Closing Date and which remain in full force and effect on the Closing
Date, (b) filings necessary to release Liens securing Indebtedness to be
refinanced on or about the Closing Date, (c) filings necessary to perfect the
Liens created under the Collateral Documents and (d) where the failure to obtain
such authorizations, consents, licenses, exemptions or approvals, or make such
filings or registrations, would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 6.14.         Affiliate Transactions. Except as permitted by
Section 8.14 hereof, none of Global Medical REIT, the Borrower or any Subsidiary
is a party to any contracts or agreements with any of its Affiliates.

 

Section 6.15.         Investment Company. None of Global Medical REIT, the
Borrower or any Guarantor is an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

Section 6.16.         ERISA. The Borrower and each other member of its
Controlled Group has fulfilled its obligations under the minimum funding
standards of and is in compliance in all material respects with ERISA and the
Code to the extent applicable to it and has not incurred any material liability
to the PBGC or a Plan under Title IV of ERISA other than a liability to the PBGC
for premiums under Section 4007 of ERISA. None of the Borrower or any Subsidiary
has any material contingent liabilities with respect to any post-retirement
benefits under a Welfare Plan, other than liability for continuation coverage
described in Part 6 of Title I of ERISA.

 

Section 6.17.         Compliance with Laws. (a) Global Medical REIT, the
Borrower and its Subsidiaries are in compliance with all Legal Requirements
applicable to or pertaining to their respective Property or business operations
(including, without limitation, the Occupational Safety and Health Act of 1970,
the Americans with Disabilities Act of 1990, zoning regulations and
Environmental Laws), to the extent that non-compliance with any such Legal
Requirements, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

 57 

 

 

(b)         Without limiting the representations and warranties set forth in
Section 6.17(a) above, except for matters specifically set forth on Schedule
6.17(b) attached hereto or other matters, individually or in the aggregate,
which would not reasonably be expected to result in a Material Adverse Effect,
the Borrower represents and warrants that: (i) Global Medical REIT, the Borrower
and its Subsidiaries, and each of the Borrowing Base Properties, comply in all
material respects with all applicable Environmental Laws; (ii) Global Medical
REIT, the Borrower and its Subsidiaries have obtained all governmental approvals
required for their operations and each of the Borrowing Base Properties by any
applicable Environmental Law; (iii) Global Medical REIT, the Borrower and its
Subsidiaries have not, and the Borrower has no knowledge of any other Person who
has, caused any Release, threatened Release or disposal of any Hazardous
Material at, on, about, or off any of the Borrowing Base Properties in any
material quantity and, to the knowledge of the Borrower, none of the Borrowing
Base Properties are adversely affected by any Release, threatened Release or
disposal of a Hazardous Material, in any material quantity, originating or
emanating from any other property; (iv) Global Medical REIT, the Borrower and
its Subsidiaries have no notice or knowledge that the Borrowing Base Properties
contain or have contained any: (1) underground storage tank or material amounts
of asbestos containing building material, (2) landfills or dumps, (3) hazardous
waste management facility as defined pursuant to RCRA or any comparable state
law, or (4) site on or nominated for the National Priority List promulgated
pursuant to CERCLA or any state remedial priority list promulgated or published
pursuant to any comparable state law; (v) except in the ordinary course of
business and in material compliance with Environmental Law, Global Medical REIT,
the Borrower and its Subsidiaries have not used a material quantity of any
Hazardous Material and have conducted no Hazardous Material Activity at any of
the Borrowing Base Properties; (vi) Global Medical REIT, the Borrower and its
Subsidiaries have no material liability for response or corrective action,
natural resource damage or other harm pursuant to CERCLA, RCRA or any comparable
state law; (vii) Global Medical REIT, the Borrower and its Subsidiaries have no
notice or knowledge of and, to the knowledge of Borrower, are not subject to and
are not required to give any notice of any Environmental Claim involving Global
Medical REIT, the Borrower or any Subsidiary or any of the Borrowing Base
Properties, and there are no conditions or occurrences at any of the Borrowing
Base Properties which could reasonably be anticipated to form the basis for an
Environmental Claim against the Borrower or any Subsidiary or such Borrowing
Base Properties; (viii) to the knowledge of Global Medical REIT and the
Borrower, none of the Borrowing Base Properties are subject to any, and the
Borrower has no knowledge of any imminent restriction on the ownership,
occupancy, use or transferability of the Borrowing Base Properties in connection
with any (1) Environmental Law or (2) Release, threatened Release or disposal of
a Hazardous Material; and (ix) there are no conditions or circumstances at any
of the Borrowing Base Properties which pose an unreasonable risk to the
environment or the health or safety of Persons. It is understood and agreed that
medical activities conducted in compliance with Environmental Laws shall not be
deemed to violate this subsection.

 

(c)          Global Medical REIT, the Borrower and its Subsidiaries are in
material compliance with all Anti-Corruption Laws. Global Medical REIT, the
Borrower and its Subsidiaries have implemented and maintain in effect policies
and procedures designed to ensure compliance by each Global Medical REIT, the
Borrower and its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws. None of Global Medical REIT, the
Borrower or its Subsidiaries has made a payment, offering, or promise to pay, or
authorized the payment of, money or anything of value (a) in order to assist in
obtaining or retaining business for or with, or directing business to, any
foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to Global Medical REIT, the Borrower or its Subsidiaries or
to any other Person, in violation of any Anti-Corruption Laws.

 

 58 

 

 

Section 6.18.         OFAC. (a) Global Medical REIT and the Borrower are in
compliance with the requirements of all OFAC Sanctions Programs applicable to
it, (b) each Subsidiary is in compliance with the requirements of all OFAC
Sanctions Programs applicable to such Subsidiary, (c) the Borrower has provided
to the Administrative Agent, the L/C Issuer, and the Lenders all information
requested by them regarding the Borrower, the Subsidiaries and other Affiliates
of the Borrower necessary for the Administrative Agent, the L/C Issuer, and the
Lenders to comply with all applicable OFAC Sanctions Programs, and (d) to the
Borrower’s knowledge, neither the Borrower nor any of the Subsidiaries or other
Affiliates of the Borrower is, nor to the knowledge of any of the foregoing, any
officer, director or Affiliate of any of the foregoing, is a Person that is or
is owned or controlled by Persons that are (i) the target of any OFAC Sanctions
Programs or (ii) located, organized or resident in a country that is, or whose
government is, the subject of any OFAC Sanctions Programs.

 

Section 6.19.         Other Agreements. None of Global Medical REIT, the
Borrower or any Subsidiary is in default under the terms of any covenant,
indenture or agreement of such Person or affecting any of its Property, which
default would reasonably be expected to have a Material Adverse Effect.

 

Section 6.20.         Solvency. Global Medical REIT, the Borrower and its
Subsidiaries, taken as a whole, are Solvent.

 

Section 6.21.         No Default. No Default or Event of Default has occurred
and is continuing.

 

Section 6.22.         No Broker Fees. No broker’s or finder’s fee or commission
owing to any broker or finder engaged by the Borrower or any Subsidiary will be
payable with respect hereto or any of the transactions contemplated thereby; and
the Borrower hereby agrees to indemnify the Administrative Agent and the Lenders
against, and agrees that it will hold the Administrative Agent and the Lenders
harmless from, any such claim, demand, or liability for any such broker’s or
finder’s fees alleged to have been incurred by the Borrower in connection
herewith or therewith and any expenses (including reasonable attorneys’ fees)
arising in connection with any such claim, demand, or liability.

 

Section 6.23.         Condition of Property; Casualties; Condemnation. Except to
the extent that the same would not reasonably be expected to result in a
Material Adverse Effect, each Real Property, (a) is in good repair, working
order and condition, normal wear and tear excepted, (b) is free of structural
defects, (c) is not subject to material deferred maintenance, (d) has and will
have all building systems contained therein in good repair, working order and
condition, normal wear and tear excepted and (e) does not have a building
located in a flood plain or flood hazard area, or if located in a flood plain or
flood hazard area, such building is covered by full replacement cost flood
insurance and in an amount and otherwise in compliance with the requirements of
all applicable flood insurance laws and regulations (it being understood that
parking lots and unimproved portions of the Property may be in a flood plain).
For the avoidance of doubt, in no event shall the representations contained in
the foregoing clause (a) through (d) be deemed to be applicable to any Property
owned by a Tenant. None of the Borrowing Base Properties is currently materially
adversely affected as a result of any fire, explosion, earthquake, flood,
drought, windstorm, accident, strike or other labor disturbance, embargo,
requisition or taking of property or cancellation of contracts, permits or
concessions by a Governmental Authority, riot, activities of armed forces or
acts of God or of any public enemy which is not in the process of being
repaired. No condemnation or other like proceedings that has had, or would
reasonably be expected to result in, a Material Adverse Effect, is pending,
served or, to the knowledge of the Borrower, threatened against any Borrowing
Base Property.

 

 59 

 

 

Section 6.24.       Legal Requirements and Zoning. Except as disclosed in the
zoning reports furnished to Administrative Agent, to the Borrower’s knowledge
and except where the failure of any of the following to be true and correct
would not have a Material Adverse Effect, the use and operation of each Real
Property constitutes a legal use (including legally nonconforming use) under
applicable zoning regulations (as the same may be modified by special use
permits or the granting of variances) and complies in all material respects with
all Legal Requirements, and does not violate in any material respect any
approvals, restrictions of record or any material agreement in respect of any
such Real Property (or any portion thereof).

 

Section 6.25.        REIT Status. Global Medical REIT (a) has elected to be
treated as a REIT and will continue to operate in a manner so as to qualify as a
REIT, and (b) has not revoked its election to be a REIT.

 

Section 7.          Conditions Precedent.

 

Section 7.1.        All Credit Events. At the time of each Credit Event:

 

(a)           each of the representations and warranties set forth herein and in
the other Loan Documents shall be and remain true and correct in all material
respects (where not already qualified by materiality or Material Adverse Effect,
otherwise in all respects) as of said time, except to the extent the same
expressly relate to an earlier date, in which case the same shall be true and
correct in all material respects (where not already qualified by materiality or
Material Adverse Effect, otherwise in all respects) as of such earlier date;

 

(b)           no Default or Event of Default shall have occurred and be
continuing or would occur as a result of such Credit Event and, after giving
effect to such extension of credit, the Revolving Credit Availability, as then
determined and computed, shall be no less than $0; and

 

(c)           in the case of a Borrowing, the Administrative Agent shall have
received the notice required by Section 1.6 hereof, and the L/C Issuer shall
have received (i) in the case of the issuance of any Letter of Credit, a duly
completed Application for such Letter of Credit together with any fees called
for by Section 2.1 hereof, and (ii) in the case of an extension or increase in
the amount of a Letter of Credit, a written request therefor, in a form
reasonably acceptable to the L/C Issuer, together with any fees called for by
Section 2.1 hereof.

 

 60 

 

 

Each request for a Borrowing hereunder and each request for the issuance of,
increase in the amount of, or extension of the expiration date of, a Letter of
Credit shall be deemed to be a representation and warranty by the Borrower on
the date of such Credit Event as to the facts specified in subsections (a)
through (c), inclusive, of this Section 7.1; provided, however, that the Lenders
may continue to make advances under the Revolving Credit, in the sole discretion
of the Lenders, notwithstanding the failure of the Borrower to satisfy one or
more of the conditions set forth above and any such advances so made shall not
be deemed a waiver of any Default or Event of Default or other condition set
forth above that may then exist.

 

Section 7.2.        Initial Credit Event. Before or concurrently with the
initial Credit Event:

 

(a)            the Administrative Agent shall have received this Agreement and
the Pledge Agreement duly executed by each party thereto;

 



(b)           if requested by any Lender, the Administrative Agent shall have
received for such Lender such Lender’s duly executed Notes of the Borrower dated
the date hereof and otherwise in compliance with the provisions of Section 1.10
hereof;



 

(c)           the Administrative Agent shall have received evidence of insurance
required to be maintained under the Loan Documents;

 

(d)           the Administrative Agent shall have received copies of the
Borrower’s and each Guarantor’s articles of incorporation and bylaws (or
comparable organizational documents) and any amendments thereto, in each case,
as in effect on the Closing Date, certified in each instance by an authorized
officer of Global Medical REIT (on behalf of itself and in its capacity as a
direct or indirect owner of the Borrower and each other Guarantor);

 

(e)          the Administrative Agent shall have received copies of resolutions
authorizing the execution, delivery and performance by the Borrower and each
Guarantor of this Agreement and the other Loan Documents to which it is a party
and the consummation of the transactions contemplated hereby and thereby,
together with specimen signatures of the persons authorized to execute such
documents on the Borrower’s and each Guarantor’s behalf, all certified in each
instance by an authorized officer of Global Medical REIT (on behalf of itself
and in its capacity as a direct or indirect owner of the Borrower and each other
Guarantor);

 

(f)            the Administrative Agent shall have received copies of the
certificates of good standing for the Borrower and each Guarantor (dated no
earlier than thirty (30) days prior to the Closing Date) from the office of the
secretary of the state (or similar office) of its incorporation or organization
and of each state in which an Initial Borrowing Base Property is located where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that the failure to do so
would not have a Material Adverse Effect;

 

(g)           the Administrative Agent shall have received a list of the
Borrower’s Authorized Representatives;

 

 61 

 

 

(h)           the Administrative Agent shall have received the initial fees
called for by Section 2.1 hereof;

 

(i)            the capital and organizational structure of Global Medical REIT,
the Borrower and its Subsidiaries shall be reasonably satisfactory to the
Administrative Agent;

 

(j)            the Administrative Agent shall have received (i) a copy of the
audited consolidated balance sheet of Global Medical REIT and its Subsidiaries
for the Fiscal Year ended December 31, 2017 and the consolidated statements of
income, retained earnings, and cash flows of Global Medical REIT, the Borrower
and its Subsidiaries for such Fiscal Year, and accompanying notes thereto, each
in reasonable detail showing in comparative form the figures for the previous
Fiscal Year, (ii) a copy of the unaudited consolidated balance sheet of Global
Medical REIT and its Subsidiaries for the Fiscal Quarter ended March 31, 2018
and the consolidated statements of income, retained earnings, and cash flows of
Global Medical REIT, the Borrower and its Subsidiaries for such Fiscal Year, and
accompanying notes thereto, each in reasonable detail showing in comparative
form the figures for the previous Fiscal Year, and (iii) a Borrowing Base
Certificate showing the computation of the Borrowing Base with the inclusion of
the Initial Borrowing Base Properties, each in form and substance reasonably
acceptable to the Administrative Agent;

 

(k)           since December 31, 2017, no material adverse change in the
business, financial condition, operations, performance or Properties of the
Borrower or the Guarantors, taken as a whole, shall have occurred;

 

(l)            the Administrative Agent shall have received financing statement,
tax, and judgment lien search results against the Borrower and each Guarantor
evidencing the absence of Liens on its Property except for Permitted Liens or as
otherwise permitted by Section 8.7 hereof;

 

(m)          the Administrative Agent shall have received a written opinion of
counsel to the Borrower and each Guarantor, in form and substance reasonably
acceptable to the Administrative Agent;

 

(n)           the Administrative Agent shall have received a fully executed
Internal Revenue Service Form W-9 for the Borrower and each Guarantor; and the
Administrative Agent and the Borrower shall have received the Internal Revenue
Service Forms and any applicable attachments required by Section 12.1(b);

 

(o)           the Administrative Agent shall have received such other
agreements, instruments, documents, certificates, and opinions as the
Administrative Agent may reasonably request;

 

(p)           the Administrative Agent and any Lender shall have received any
information or materials reasonably required by the Administrative Agent or such
Lender in order to assist the Administrative Agent or such Lender in maintaining
compliance with (i) the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) and (ii) any applicable “know
your customer” or similar rules and regulations;

 

 62 

 

 

(r)             if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, a Beneficial Ownership Certification in
relation to the Borrower; and

 

(s)            the Borrower shall have delivered (a) either (i) original stock
certificates or other similar instruments representing all of the issued and
outstanding shares of capital stock or other equity interests in each Material
Subsidiary, together with stock powers or other instruments of transfer executed
in blank, or (ii) if the Equity Interests are uncertificated, an acknowledgement
of collateral assignment in form and substance acceptable to the Administrative
Agent duly executed by the issuer of the Equity Interest and (b) UCC financing
statements with respect to the pledged Equity Interests to be filed against the
Borrower, as debtor, in favor of the Administrative Agent, as secured party.

 

Section 7.3.          Eligible Property Additions and Deletions of Borrowing
Base Properties.

 

(a)         As of the Closing Date, the Borrower represents and warrants to the
Lenders and the Administrative Agent that the Initial Borrowing Base Properties
qualify as Eligible Properties and that the information provided on Schedule 1.1
is true and correct.

 

(b)         Borrower may, from time to time, request that a Real Property be
added (subject to the other requirements for a Property qualifying as an
Eligible Property) as a Borrowing Base Property and such Real Property shall be
added as a Borrowing Base Property upon Administrative Agent’s and the Required
Lenders’ satisfaction that the conditions set forth on Schedule 7.3 have been
met. All such additions shall be subject to approval by the Administrative Agent
and the Required Lenders, such approval to be given or withheld within 10
Business Days after written request therefor by the Administrative Agent to such
Lender; provided, in the event any Lender does not grant or deny approval within
such 10 Business Day period and provide a written explanation of the grounds for
such disapproval, the approval of such Lender shall be deemed granted so long as
the Real Property meets the Borrowing Base Requirements. The Administrative
Agent shall provide the Lenders with notice promptly after the addition or
deletion of an Eligible Property from the Borrowing Base.

 

 63 

 

 

(c)          In the event that any Borrowing Base Property shall at any time
cease to constitute an Eligible Property, (i) the Borrower shall, as soon as
reasonably possible after obtaining knowledge thereof, notify the Administrative
Agent in writing of the same and (ii) subject to Section 8.21 hereof, such Real
Property shall automatically cease to constitute a Borrowing Base Property from
the date the Borrower obtains knowledge of or receives written notice that the
same ceased to constitute an Eligible Property until such time as the same again
qualifies as an Eligible Property and is added by the Borrower as a Borrowing
Base Property in accordance with the preceding paragraph. Similarly, in the
event that, at any time, the Borrowing Base Requirements shall be violated,
(A) the Borrower shall, as soon as reasonably possible after obtaining knowledge
thereof, notify the Administrative Agent in writing of the same, which written
notice shall include a designation by the Borrower of any Real Property or Real
Properties to be deleted as Borrowing Base Properties in order to restore
compliance with the Borrowing Base Requirements, and (B) subject to Section 8.21
hereof, each such Real Property shall automatically cease to constitute a
Borrowing Base Property from the date of such written notice until such time as
the same is added by the Borrower as a Borrowing Base Property in accordance
with the preceding paragraph (provided that the addition of the same at such
time does not result in a violation of the Borrowing Base Requirements).

 

(d)          Upon not less than three (3) Business Days prior written notice
from Borrower to the Administrative Agent, the Borrower may, from time to time,
designate that a Real Property be deleted as a Borrowing Base Property. Such
notice shall be accompanied by a Borrowing Base Certificate setting forth the
components of the Borrowing Base as of the deletion of the designated Real
Property as a Borrowing Base Property, and Borrower’s certification in such
detail as reasonably required by the Administrative Agent that no Default or
Event of Default is then continuing (including after taking into account the
deletion of such Borrowing Base Property) and that such deletion shall not cause
the other Borrowing Base Properties to violate the Borrowing Base Requirements.
Upon the deletion of a Real Property as a Borrowing Base Property (whether
automatically or as a result of an election by the Borrower, as described
above), the Guarantor which owned such Real Property, but that does not
otherwise own any other Borrowing Base Property, shall, upon the Borrower’s
written request, be released from its obligations under this Agreement or, if
applicable, its separate Guaranty and any other Loan Documents pursuant to lien
releases and other documentation reasonably acceptable to the Borrower and the
Administrative Agent.

 

Section 8.          Covenants.

 

Each of the Borrower and the Guarantors agrees that, so long as any credit is
available to or in use by the Borrower hereunder, except to the extent
compliance in any case or cases is cured or waived in writing pursuant to the
terms of Section 12.13 hereof:

 

Section 8.1.           Maintenance of Existence. The Borrower shall, and shall
cause each Guarantor to, preserve and maintain its existence, except as
otherwise provided in Section 8.9 hereof. The Borrower shall, and shall cause
each Guarantor to, preserve and keep in force and effect all licenses, permits,
franchises, approvals, patents, trademarks, trade names, trade styles,
copyrights, and other proprietary rights necessary to the proper conduct of its
business, except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

Section 8.2.           Maintenance of Properties. The Borrower shall, and shall
cause each Guarantor to, maintain, preserve, and keep all of its Properties in
working condition and order (ordinary wear and tear and damage by casualty
excepted), and the Borrower and each Guarantor shall, from time to time, make
all necessary repairs, renewals, replacements, additions, and betterments to its
Property so that such Property shall at all times be fully preserved and
maintained, except (i) to the extent that, in the reasonable business judgment
of such Person, any such Property is no longer necessary for the proper conduct
of the business of such Person or (ii) where the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. The Borrower shall not, and shall not permit any
Guarantor to, amend, modify or terminate any material contract or agreement to
which it is a party if such amendment, modification or termination or waiver
would reasonably be expected to cause a Material Adverse Effect.

 

 64 

 

 

Section 8.3.           Taxes and Assessments. The Borrower and each Guarantor
shall, or shall cause its Tenants to, duly pay and discharge all material Taxes,
rates, assessments, fees, and governmental charges upon or against it or its
Property, in each case before the same become delinquent and before penalties
accrue thereon, unless and to the extent that the same are being contested in
good faith and by appropriate proceedings which prevent enforcement of the
matter under contest and adequate reserves established in accordance with GAAP
are provided therefor.

 

Section 8.4.           Insurance. The Borrower shall insure and keep insured,
and shall cause Global Medical REIT and each Subsidiary to insure and keep
insured, with financially sound and reputable insurance companies all insurable
Property owned by it which is of a character usually insured by Persons
similarly situated and operating like Properties against loss or damage from
such hazards and risks, and in such amounts, as are insured by Persons similarly
situated and operating like Properties; and the Borrower shall insure, and shall
cause Global Medical REIT and each Subsidiary to insure, such other hazards and
risks (including, without limitation, business interruption, employers’ and
public liability risks) with financially sound and reputable insurance companies
as and to the extent usually insured by Persons similarly situated and
conducting similar businesses. The Borrower and each Material Subsidiary shall
maintain insurance on the Collateral to the extent required by the Collateral
Documents. Such policies of insurance on the Collateral shall contain
satisfactory mortgagee/lender’s loss payable endorsements, naming the
Administrative Agent (or its security trustee) as mortgagee or lender loss
payee, assignee or additional insured, as appropriate, as its interest may
appear, and showing only such other loss payees, assignees and additional
insureds as are satisfactory to the Administrative Agent. Each policy of
insurance or endorsement on the Collateral shall contain a clause requiring the
insurer to give not less than thirty (30) days’ (or ten (10) days’ in the case
of nonpayment of insurance premiums) prior written notice to the Administrative
Agent in the event of cancellation of the policy for any reason whatsoever and a
clause specifying that the interest of the Administrative Agent shall not be
impaired or invalidated by any act or neglect of Borrower or any Material
Subsidiary or Tenant, or the owner of the premises or Property or by the
occupation of the premises for purposes more hazardous than are permitted by
said policy.

 

Section 8.5.           Financial Reports. The Borrower shall, and shall cause
Global Medical REIT and each Subsidiary to, maintain a standard system of
accounting in accordance with GAAP and shall furnish to the Administrative
Agent, each Lender, the L/C Issuer and each of their duly authorized
representatives such information respecting the business and financial condition
of Global Medical REIT, the Borrower and each Subsidiary as the Administrative
Agent or such Lender may reasonably request; and without any request, shall
furnish to the Administrative Agent for distribution to the Lenders and L/C
Issuer:

 

(a)            no later than ninety (90) days after the last day each Fiscal
Year of the Borrower, a copy of the audited consolidating balance sheet of
Global Medical REIT and its Subsidiaries as of the last day of the Fiscal Year
then ended and the consolidating statements of income, retained earnings, and
cash flows of Global Medical REIT and its Subsidiaries for the Fiscal Year then
ended, and accompanying notes thereto, each in reasonable detail showing in
comparative form the figures for the previous Fiscal Year, accompanied by an
opinion of MaloneBailey LLP or any other independent public accountants of
recognized national standing, selected by the Borrower and reasonably
satisfactory to the Administrative Agent, to the effect that the consolidated
financial statements have been prepared in accordance with GAAP and present
fairly in all material respects in accordance with GAAP the consolidating
financial condition of Global Medical REIT and its Subsidiaries as of the close
of such Fiscal Year and the results of their operations and cash flows for the
Fiscal Year then ended, which opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception (except any such qualification or
exception resulting from (x) an anticipated breach of Section 8.20 which has not
yet occurred or (y) the impending maturity of the Loans within the ensuing
twelve months) or any qualification or exception as to the scope of such audit;

 

 65 

 

 

(b)           [Reserved];

 

(c)           no later than forty-five (45) days after the last day of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower (commencing
with the Fiscal Quarter ending on September 30, 2018), a copy of the
consolidated and consolidating balance sheet of Global Medical REIT, the
Borrower and its Subsidiaries as of the last day of such Fiscal Quarter and the
consolidated and consolidating statements of income, retained earnings, and cash
flows of Global Medical REIT and its Subsidiaries for the Fiscal Quarter and for
the Fiscal Year-to-date period then ended, each in reasonable detail showing, in
comparative form, the figures for the corresponding date and period in the
previous Fiscal Year, prepared by the Borrower in accordance with GAAP (subject
to the absence of footnote disclosures and year-end audit adjustments) and
certified to by its chief financial officer or another officer of the Borrower
reasonably acceptable to the Administrative Agent;

 

(d)           within (i) forty-five (45) days after the last day of each of the
first three Fiscal Quarters of each Fiscal Year (commencing with the Fiscal
Quarter ending on September 30, 2018) and (ii) ninety (90) days after the last
day of the last Fiscal Quarter of each Fiscal Year (commencing with the Fiscal
Quarter ending December 31, 2018), a Borrowing Base Certificate showing the
computation of the Borrowing Base in reasonable detail as of the close of
business on the last day of such Fiscal Quarter, prepared by the Borrower and
certified to by its chief financial officer or another officer of the Borrower
reasonably acceptable to the Administrative Agent;

 

(e)           with each of the financial statements delivered pursuant to
subsections (a) and (c) above, a compliance certificate (“Compliance
Certificate”) in the form attached hereto as Exhibit E signed by the chief
executive officer, chief financial officer or another officer of the Borrower
reasonably acceptable to the Administrative Agent to the effect that to such
officer’s knowledge and belief no Default or Event of Default has occurred
during the period covered by such statements or, if any such Default or Event of
Default has occurred during such period, setting forth a description of such
Default or Event of Default and specifying the action, if any, taken or being
taken by Global Medical REIT, the Borrower or any Subsidiary to remedy the same.
Such certificate shall also set forth the calculations supporting such
statements in respect of Section 8.20 hereof;

 

 66 

 

 

(f)            promptly after request by the Administrative Agent, any
additional written reports, management letters or other detailed information
contained in writing concerning significant aspects of Global Medical REIT’s,
the Borrower’s or any Subsidiary’s operations and financial affairs given to it
by its independent public accountants and submitted to the board of directors
(or similar governing body) of the Borrower;

 

(g)           promptly after the sending or filing thereof, copies of each
financial statement, report, or proxy statement sent by Global Medical REIT or
any Subsidiary to its stockholders or other equity holders;

 

(h)           promptly after receipt thereof, if any, a copy of each audit made
by any regulatory agency of the books and records of Global Medical REIT, the
Borrower or any Subsidiary or of notice of any material noncompliance with any
applicable Legal Requirements relating to Global Medical REIT, the Borrower or
any Subsidiary, or its business;

 

(i)            within thirty (30) days after the end of each Fiscal Year of the
Borrower, a copy of the Borrower’s operating budget and projections for the
following year including consolidated projections of revenues, expenses and
balance sheet on a quarter-by-quarter basis, with such operating budget and
projections in reasonable detail prepared by the Borrower and in form reasonably
satisfactory to the Administrative Agent (which shall include a summary of all
significant assumptions made in preparing such projections);

 

(j)            notice of any Change of Control;

 

(k)           promptly after any Responsible Officer of the Borrower obtaining
knowledge thereof, written notice of (i) any threatened (in writing) or pending
litigation or governmental or arbitration proceeding or labor controversy
against Global Medical REIT, the Borrower or any Subsidiary or any of their
Property which would reasonably be expected to have a Material Adverse Effect,
(ii) the occurrence of any other matter which would reasonably be expected to
have a Material Adverse Effect or (iii) the occurrence of any Default or Event
of Default; and

 

(l)            with each of the financial statements delivered pursuant to
subsections (a) and (c) above, if there have been any changes to the
organizational list of Global Medical REIT, the Borrower and the Subsidiaries
during the most recently ended Fiscal Quarter, a revised organizational list,
together with a summary of the changes.

 

 67 

 

 

Section 8.6.          Inspection. The Borrower shall, and shall cause Global
Medical REIT and each Subsidiary to, permit the Administrative Agent, and each
of its duly authorized representatives and agents, during normal business hours
and subject to the provisions of any applicable Leases, to visit and inspect any
Borrowing Base Property, corporate books, and financial records, to examine and
make copies of its books of accounts and other financial records (which shall be
subject to the confidentiality requirements of Section 12.25 hereof), and to
discuss its affairs, finances, and accounts with, and to be advised as to the
same by, its officers, employees and independent public accountants (and by this
provision the Borrower hereby authorizes such accountants to discuss with any of
the Arrangers (or any of their affiliates) the finances and affairs of Global
Medical REIT, the Borrower and its Subsidiaries) at such reasonable times as the
Administrative Agent may designate, with reasonable prior notice to the Borrower
and no more often than once in any period of twelve (12) consecutive months
unless an Event of Default has occurred and is continuing. In addition, the
Administrative Agent may, and at the direction of the Required Lenders, shall,
obtain updated Appraisals of any Borrowing Base Property, or portions thereof,
from time to time as the Administrative Agent and/or the Required Lenders may
designate, which Appraisal shall in each case be in such format and contain such
detail as the Administrative Agent may request. The costs and expenses incurred
in obtaining any such Appraisal shall in each case be borne by the Borrower,
provided that the Borrower shall not be required to pay for more than one (1)
Appraisal for each Borrowing Base Property in any period of twelve (12)
consecutive months unless an Event of Default has occurred and is continuing.
The Administrative Agent shall use reasonable efforts to coordinate inspections
undertaken in accordance with this Section 8.6 to (i) minimize the
administrative burden of such inspections on Global Medical REIT, the Borrower
and their Subsidiaries, (ii) minimize the interference with the business of
Global Medical REIT, the Borrower and their Subsidiaries and (iii) not disturb
the occupancy of any Real Property by any Tenant. As soon as practicable after
the request of the Administrative Agent (which request shall be given by the
Administrative Agent at the request of the Required Lenders), the Borrower shall
deliver a current property condition report, in form and substance reasonably
acceptable to Administrative Agent from an independent engineering or
architectural firm reasonably acceptable to Administrative Agent, with respect
to any Borrowing Base Property specified by Administrative Agent, that, in the
reasonable determination of the Administrative Agent, has a maintenance or
structural issue that would materially and adversely affect the value or use of
such Eligible Property, provided that the Borrower shall not be required to pay
for more than one (1) property condition report for each Borrowing Base Property
in any period of twelve (12) consecutive months unless an Event of Default has
occurred and is continuing.

 

Section 8.7.          Liens. The Borrower shall not, nor shall it permit Global
Medical REIT or any Subsidiary to, create, incur or permit to exist any Lien of
any kind on any Property owned by any such Person, other than Permitted Liens.

 

Section 8.8.          Investments, Acquisitions, Loans and Advances. The
Borrower shall not, nor shall it permit Global Medical REIT or any Subsidiary to
(i) directly or indirectly, make, retain or have outstanding any investments
(whether through the purchase of stock or obligations or otherwise) in any
Person, real property or improvements on real property, or any loans, advances,
lines of credit, mortgage loans or other financings (including pursuant to
sale/leaseback transactions) to any other Person, or (ii) acquire any real
property, improvements on real property or all or any substantial part of the
assets or business of any other Person or division thereof; provided, however,
that the foregoing shall not apply to nor operate to prevent, with respect to
Global Medical REIT, the Borrower or any Subsidiary, any of the following:

 

(a)            investments in direct obligations of the United States of America
or of any agency or instrumentality thereof whose obligations constitute full
faith and credit obligations of the United States of America, provided that any
such obligations shall mature within one (1) year of the date of issuance
thereof;

 

(b)            investments in commercial paper with a rating of at least P-1 by
Moody’s and at least A-1 by S&P maturing within one (1) year of the date of
issuance thereof;

 

 68 

 

 

(c)           investments in demand or time deposits, certificates of deposit or
bankers acceptances of any Lender or by any United States commercial bank having
capital and surplus of not less than $100,000,000 which have a maturity of one
(1) year or less;

 

(d)           investments in repurchase obligations with a term of not more than
seven (7) days for underlying securities of the types described in
subsection (a) above entered into with any bank meeting the qualifications
specified in subsection (c) above, provided all such agreements require physical
delivery of the securities securing such repurchase agreement, except those
delivered through the Federal Reserve Book Entry System;

 

(e)           investments in money market funds that invest solely, and which
are restricted by their respective charters to invest solely, in investments of
the type described in the immediately preceding subsections (a), (b), (c), and
(d) above;

 

(f)            Global Medical REIT’s investment in the Borrower, the Borrower’s
investments from time to time in its Subsidiaries, and investments made from
time to time by a Subsidiary in one or more of its Subsidiaries;

 

(g)           intercompany advances made from time to time among the Borrower
and its Subsidiaries in the ordinary course of business to finance working
capital needs;

 

(h)           investments from time to time in individual real properties
(including Eligible Properties) or in entities which own such individual real
properties (including Eligible Properties), provided that such investment does
not cause a breach of the financial covenants set forth in Section 8.20 hereof
or clause (o) below;

 

(i)            investments in deposit account and securities accounts opened in
the ordinary course of business and in compliance with the terms of this
Agreement;

 

(j)            investments pursuant to Hedging Agreements that are not otherwise
prohibited by the terms of this Agreement;

 

(k)           investments existing on the date hereof and set forth on Schedule
8.8;

 

(l)            advances to officers, directors and employees of the Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

 

(m)          investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business;

 

(n)           investments by Global Medical REIT for the redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any equity interests of Global
Medical REIT or the Borrower now or hereafter outstanding to the extent
permitted in Section 8.24 below; and

 

 69 

 

 

(o)           subject to the following limitations, investments in the following
asset classes: (i) cash investments in joint ventures (“Class I”), (ii)
investments in Assets Under Development (“Class II”), (iii) investments in Land
Assets (“Class III”), (iv) investments in mortgages and mezzanine loans (“Class
IV”) and (v) investments not otherwise permitted under this Section 8.8 (“Class
V” and together with Class I, Class II, Class II and Class IV, the “Classes” and
each, a “Class”), provided, investments in each of the foregoing Classes shall
be permitted hereunder only to the extent that the aggregate amount of all
investments in such Class (based on the GAAP book value of each such investment
at such time of determination) does not exceed the corresponding percentage of
Total Asset Value for such Class set forth below:

 

Class  Investment Type  Maximum Percentage  I  Cash investments in joint
ventures   10% II  Investments in Assets Under Development   10% III 
Investments in Land Assets   5% IV  Investments in mortgages and mezzanine
loans   10% V  Other investments not permitted under this Agreement   5%

 

In addition to the foregoing limitations on permitted investments under this
clause (o), at no time shall the aggregate GAAP book value of the investments in
the Classes above exceed 20% of the Total Asset Value at such time. In
determining the amount of investments, acquisitions, loans, and advances
permitted under this Section, investments and acquisitions shall always be taken
at the book value (as defined in GAAP) thereof, and loans and advances shall be
taken at the principal amount thereof then remaining unpaid.

 

Section 8.9.           Mergers, Consolidations and Sales. Except in connection
with the acquisition of Eligible Property or otherwise with the prior written
consent of the Required Lenders (which shall not be unreasonably withheld,
conditioned or delayed), the Borrower shall not, nor shall it permit Global
Medical REIT or any other Guarantor to, be a party to any merger or
consolidation, or sell, transfer, lease or otherwise dispose of all or
substantially all of its Property or any Borrowing Base Property; provided,
however, that this Section shall not apply to nor operate to prevent:

 

(a)           the sale, transfer, lease or other disposition of Property of the
Borrower or any of the Guarantors to one another;

 

(b)           the merger of any Subsidiary with and into the Borrower or any
other Subsidiary, provided that, in the case of any merger involving the
Borrower, the Borrower is the entity surviving the merger;

 

(c)           the sale, transfer or other disposition of any tangible personal
property in the ordinary course of business;

 

 70 

 

 

(d)           Leases of all or any portion of any Real Property to Tenants;

 

(e)           any sale, transfer, lease or other disposition of a Borrowing Base
Property (including any disposition of such Property as part of a sale and
leaseback transaction) so long as such Borrowing Base Property is deleted from
the Borrowing Base pursuant to Section 7.3;

 

(f)            any merger if it results in the simultaneous payoff in
immediately available funds of the Obligations;

 

(g)           merge or consolidate, directly or indirectly, with any other
Person so long as (i) Global Medical REIT, the Borrower and the Guarantors, as
applicable, shall be the survivor thereof; (ii) the Borrower shall have given
the Administrative Agent and the Lenders at least ten (10) Business Days’ prior
written notice of such consolidation or merger; (iii) immediately prior thereto,
and immediately thereafter and after giving effect thereto, no Default or Event
of Default has occurred or would result therefrom; and (iv) at the time the
Borrower gives notice pursuant to clause (ii) of this subsection, the Borrower
shall have delivered to the Administrative Agent for distribution to each of the
Lenders a Compliance Certificate, calculated on a pro forma basis based on
information then available to the Borrower, evidencing the continued compliance
by Global Medical REIT, the Borrower and the Subsidiaries with the terms and
conditions of this Agreement and the other Loan Documents, including, without
limitation, the financial covenants contained in Section 8.20, after giving
effect to such consolidation or merger;;

 

(h)           (i) each Guarantor (other than Global Medical REIT) may issue or
sell its Equity Interests to the extent permitted by Section 8.10 and (ii) the
Borrower and Global Medical REIT may each issue or sell its respective Equity
Interests so long as, after consummating such transaction, Global Medical REIT
shall remain in compliance with the definition of Change of Control; and

 

(i)            transactions expressly permitted under Section 8.8 or Section
8.24.

 

Section 8.10.         Maintenance of Subsidiaries. The Borrower shall not
assign, sell or transfer, nor shall it permit any of its Subsidiaries to issue,
assign, sell or transfer, any shares of capital stock or other equity interests
of any of the Borrower’s Subsidiaries that are Guarantors to any Person that is
not a wholly-owned direct or indirect subsidiary of the Borrower; provided,
however, that the foregoing shall not operate to prevent (a) Liens on the
capital stock or other equity interests of Guarantors granted pursuant to the
Collateral Documents, (b) the issuance, sale and transfer to any Person of any
shares of capital stock of a Guarantor solely for the purpose of qualifying, and
to the extent legally necessary to qualify, such person as a director of such
Guarantor, and (c) any transaction permitted by Section 8.9(b) above.

 

Section 8.11.        ERISA. The Borrower shall, and shall cause each Subsidiary
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed could reasonably be expected
to result in the imposition of a material Lien against any of its Property. The
Borrower shall, and shall cause Global Medical REIT and each Subsidiary to,
promptly notify the Administrative Agent and each Lender of: (a) the occurrence
of any reportable event (as defined in Section 4043 of ERISA for which notice to
the PBGC has not been waived) with respect to a Plan, (b) receipt of any notice
from the PBGC of its intention to seek termination of any Plan or appointment of
a trustee therefor, (c) its intention to terminate or withdraw from any Plan,
and (d) the occurrence of any event with respect to any Plan which would result
in the incurrence by Global Medical REIT, the Borrower or any Subsidiary of any
material liability, fine or penalty, or any material increase in the contingent
liability of Global Medical REIT, the Borrower or any Subsidiary with respect to
any post-retirement Welfare Plan benefit. The Borrower shall not, and shall not
permit Global Medical REIT or any Subsidiary to, permit any of its respective
assets to become or be deemed to be “plan assets” within the meaning of ERISA,
the Code or any of the respective regulations promulgated thereunder.

 

 71 

 

 

Section 8.12.        Compliance with Laws. (a) The Borrower shall, and shall
cause Global Medical REIT and each Subsidiary to, comply in all respects with
all Legal Requirements applicable to or pertaining to its Property or business
operations, where any such non-compliance, individually or in the aggregate,
would reasonably be expected to have a Material Adverse Effect.

 

(b)         The Borrower shall, and shall cause Global Medical REIT and each
Subsidiary to, at all times, do the following to the extent the failure to do
so, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect: (i) comply in all material respects with, and maintain
each of the Real Properties in compliance in all material respects with, all
applicable Environmental Laws; (ii) use commercially reasonable efforts to
require that each Tenant of any of the Real Properties or any part thereof
comply in all material respects with all applicable Environmental Laws;
(iii) obtain and maintain in full force and effect all material governmental
approvals required by any applicable Environmental Law for operations at each of
the Real Properties; (iv) cure any material violation of applicable
Environmental Laws by it or at any of the Real Properties; (v) not allow the
presence or operation at any of the Real Properties of any (1) landfill or dump
or (2) hazardous waste management facility or solid waste disposal facility as
defined pursuant to RCRA or any comparable state law (other than any private
sewage treatment plant maintained at any Real Property in compliance with
Environmental Laws); (vi) not manufacture, use, generate, transport, treat,
store, release, dispose or handle any Hazardous Material at any of the
Properties except in the ordinary course of its business and in compliance with
Environmental Laws; (vii) within ten (10) Business Days after receipt of written
notice of the same in connection with Global Medical REIT, the Borrower, any
Subsidiary or any of the Real Properties, notify the Administrative Agent in
writing of, and provide any reasonably requested documents with respect to, any
of the following: (1) any material liability for response or corrective action,
natural resource damage or other harm pursuant to CERCLA, RCRA or any comparable
state law; (2) any material Environmental Claim; (3) any material violation of
an Environmental Law or material Release, threatened Release or disposal of a
Hazardous Material; (4) any restriction on the ownership, occupancy, use or
transferability arising pursuant to any (x) Release, threatened Release or
disposal of a Hazardous Material or (y) Environmental Law; or (5) any
environmental, natural resource, health or safety condition which would
reasonably be expected to have a Material Adverse Effect; (viii) conduct, at its
expense, any investigation, study, sampling, testing, abatement, cleanup,
removal, remediation or other response action necessary to remove, remediate,
clean up or abate any material Release, threatened Release or disposal of a
Hazardous Material as required to be performed by any applicable Environmental
Law, (ix) abide by and observe any restrictions on the use of the Real
Properties imposed by any Governmental Authority as set forth in a deed or other
instrument affecting Global Medical REIT’s, the Borrower’s or any Subsidiary’s
interest therein; (x) promptly provide or otherwise make available to the
Administrative Agent any reasonably requested environmental record concerning
the Real Properties which Global Medical REIT, the Borrower or any Subsidiary
possesses or can reasonably obtain; and (xi) perform, satisfy, and implement any
operation or maintenance actions required by any Governmental Authority or
Environmental Law or included in any no further action letter or covenant not to
sue issued by any Governmental Authority under any Environmental Law. The
Administrative Agent shall give prompt notice to each Lender of any notice from
the Borrower received pursuant to this Section 8.12(b).

 

 72 

 

 

Section 8.13.        Compliance with OFAC Sanctions Programs and Anti-Corruption
Laws. (a) Global Medical REIT shall at all times comply with the requirements of
all OFAC Sanctions Programs applicable to Global Medical REIT and shall cause
the Borrower and each of its Subsidiaries to comply with the requirements of all
OFAC Sanctions Programs applicable to such Person.

 

(b)         The Borrower shall provide the Administrative Agent, the L/C Issuer,
and the Lenders any information regarding Global Medical REIT, the Borrower, its
Subsidiaries and each of their other Affiliates necessary for the Administrative
Agent, the L/C Issuer, and the Lenders to comply with all applicable OFAC
Sanctions Programs; subject, however, in the case of Affiliates (other than the
Subsidiaries), to the Borrower’s ability to provide information applicable to
them.

 

(c)          If the Borrower obtains actual knowledge or receives any written
notice that Global Medical REIT, the Borrower, any Subsidiary or any other
Affiliate of the Borrower or any officer, director or Affiliate of any of the
foregoing or that any Person that owns or controls any such Person is the target
of any OFAC Sanctions Programs or is located, organized or resident in a country
or territory that is, or whose government is, the subject of any OFAC Sanctions
Programs (such occurrence, an “OFAC Event”), the Borrower shall promptly (i)
give written notice to the Administrative Agent, the L/C Issuer, and the Lenders
of such OFAC Event, and (ii) comply with all applicable Legal Requirements with
respect to such OFAC Event (regardless of whether the target Person is located
within the jurisdiction of the United States of America), including the OFAC
Sanctions Programs, and the Borrower hereby authorizes and consents to the
Administrative Agent, the L/C Issuer, and the Lenders taking any and all steps
the Administrative Agent, the L/C Issuer, or the Lenders deem necessary, in
their sole but reasonable discretion, to avoid violation of all applicable Legal
Requirements with respect to any such OFAC Event, including the requirements of
the OFAC Sanctions Programs (including the freezing and/or blocking of assets
and reporting such action to OFAC).

 

(d)         None of Global Medical REIT, the Borrower or any of its Subsidiaries
will, directly or, to any such Person’s knowledge, indirectly, use the proceeds
of the Facilities, or lend, contribute or otherwise make available such proceeds
to any other Person, (i) to fund any activities or business of or with any
Person or in any country or territory, that, at the time of such funding, is, or
whose government is, the subject of any OFAC Sanctions Programs, or (ii) in any
other manner that would result in a violation of OFAC Sanctions Programs or
Anti-Corruption Laws by any Person (including any Person participating in the
Facilities, whether as underwriter, lender, advisor, investor, or otherwise).

 

 73 

 

 

(e)         None of Global Medical REIT, the Borrower or any of its Subsidiaries
will, nor will it permit any Subsidiary to, violate any Anti-Corruption Law in
any material respect.

 

(f)          Each of Global Medical REIT, the Borrower and its Subsidiaries will
maintain in effect policies and procedures designed to ensure compliance by
Global Medical REIT, the Borrower and its Subsidiaries, and their respective
directors, officers, employees, and agents with applicable Anti-Corruption Laws.

 

(g)         Borrower covenants to promptly notify the Administrative Agent of
any change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of Borrower’s beneficial owners
identified therein

 

Section 8.14.        Burdensome Contracts With Affiliates. The Borrower shall
not, nor shall it permit Global Medical REIT or any Subsidiary to, enter into
any contract, agreement or business arrangement with any of its Affiliates on
terms and conditions which are less favorable to Global Medical REIT, the
Borrower or such Subsidiary than would be usual and customary in similar
contracts, agreements or business arrangements between Persons not affiliated
with each other; provided, that the foregoing shall not apply to transactions
between or among the Borrower, Global Medical REIT and/or any other Guarantor.

 

Section 8.15.         No Changes in Fiscal Year. The Fiscal Year of Global
Medical REIT and its Subsidiaries ends on December 31 of each year; and the
Borrower shall not, nor shall it permit Global Medical REIT or any Subsidiary
to, change its Fiscal Year from its present basis.

 

Section 8.16.         Formation of Subsidiaries. Promptly upon the formation or
acquisition of any Material Subsidiary, the Borrower shall provide the
Administrative Agent and the Lenders notice thereof and timely comply with the
requirements of Section 4.2 and 8.25 hereof.

 

Section 8.17.        Change in the Nature of Business. The Borrower shall not,
nor shall it permit Global Medical REIT or any Subsidiary to, engage in any
business or activity if, as a result thereof, the general nature of the business
of Global Medical REIT or any Subsidiary would be changed in any material
respect from the general nature of the business engaged in by it as of the
Closing Date, provided that nothing herein shall be deemed to prohibit or
restrict the Borrower or any Subsidiary from engaging in any business which is
reasonably related to the core business engaged in by it on the Closing Date.

 

Section 8.18.        Use of Proceeds. The Borrower shall use the credit extended
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

 

Section 8.19.         No Restrictions. Except as provided herein, the Borrower
shall not, nor shall it permit any Guarantor to, directly or indirectly create
or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of the Borrower or any
Guarantor to: (a) pay dividends or make any other distribution on any capital
stock or other equity interests owned by Global Medical REIT, the Borrower or
any Guarantor, (b) pay any indebtedness owed to Global Medical REIT, the
Borrower or any Guarantor, or (c) guarantee the Obligations, Hedging Liability,
and Bank Product Obligations and/or grant Liens on its assets to the
Administrative Agent.

 

 74 

 

 

Section 8.20.        Financial Covenants.

 

(a)         Maximum Consolidated Leverage Ratio. As of the last day of each
Fiscal Quarter of the Borrower (i) commencing with the Fiscal Quarter ending
September 30, 2018 and ending with the Fiscal Quarter ending on September 30,
2019, the Borrower shall not permit the Consolidated Leverage Ratio to be
greater than 0.65 to 1.00, and (ii) each Fiscal Quarter ending thereafter, the
Borrower shall not permit the Consolidated Leverage Ratio to be greater than
0.60 to 1.00.

 

(b)         Minimum Fixed Charge Coverage Ratio. As of the last day of each
Fiscal Quarter of the Borrower commencing with the Fiscal Quarter ending
September 30, 2018 and for each Fiscal Quarter ending thereafter, the Borrower
shall not permit the Fixed Charge Coverage Ratio to be less than 1.50 to 1.00.

 

(c)         Maintenance of Net Worth. Global Medical REIT shall, as of the last
day of each Fiscal Quarter commencing with the Fiscal Quarter ending September
30, 2018, maintain a Net Worth of not less than the sum of (a) $203,795,000 plus
(b) 75% of the aggregate net proceeds received by Global Medical REIT or any of
its Subsidiaries after March 31, 2018, in connection with any offering of Stock
or Stock Equivalents (other than an offering made to Global Medical REIT or any
of its Subsidiaries).

 

(d)         Maximum Consolidated Secured Recourse Leverage Ratio. As of the last
day of each Fiscal Quarter of the Borrower commencing with the Fiscal Quarter
ending September 30, 2018, the Borrower shall not permit the Consolidated
Secured Recourse Leverage Ratio to be greater than 0.10 to 1.00.

 

Section 8.21.        Borrowing Base Requirements. The Borrower shall cause the
Eligible Properties comprising the Borrowing Base to at all times comply with
the Borrowing Base Requirements; provided that if the requirements of the
definition of Borrowing Base Requirements are not met at any time, then within
five (5) Business Days of the date Borrower obtains knowledge of or receives
written notice that any Borrowing Base Property ceased to constitute an Eligible
Property (an “Ineligible Property”) either (i) the Borrower shall cure such
failure, (ii) the Borrower shall deliver an updated Borrowing Base Certificate
in form and substance reasonably acceptable to the Administrative Agent
evidencing the reduction or removal of any Ineligible Property’s Borrowing Base
Value from the Borrowing Base to the extent necessary to cause such failure to
no longer exist or (iii) the Borrower shall (a) notify Administrative Agent of
its intent to add another Eligible Property (a “Replacement Property”) to the
Borrowing Base to replace such Eligible Property and identify such Replacement
Property to Administrative Agent and (b) within forty-five (45) days after the
date of such notice, the Ineligible Property shall be removed from the Borrowing
Base and such Replacement Property shall be added to the Borrowing Base, each in
accordance with Section 7.3 hereof.

 

 75 

 

 

Section 8.22.        Electronic Delivery of Certain Information. (a) Documents,
including financial reports to be delivered pursuant to Section 8.5 hereof,
required to be delivered pursuant to this Agreement may be delivered by
electronic communication and delivery, including, the Internet, including the
website maintained by the Securities and Exchange Commission, e-mail or intranet
websites to which the Administrative Agent and each Lender have access
(including a commercial, third-party website or a website sponsored or hosted by
the Administrative Agent) provided that the foregoing shall not apply to notices
to any Lender (or the L/C Issuer) pursuant to Section 1. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic delivery pursuant to procedures
approved by it for all or particular notices or communications. Documents or
notices delivered electronically shall be deemed to have been delivered on the
date and time on which the Administrative Agent or the Borrower posts such
documents or the documents become available on a commercial website and the
Borrower notifies the Administrative Agent of said posting by causing an e-mail
notification to be sent to an e-mail address specified from time to time by the
Administrative Agent and provides a link thereto; provided if such notice or
other communication is not sent or posted during the normal business hours of
the recipient on a Business Day, said posting date and time shall be deemed to
have commenced as of 9:00 a.m. Chicago time on the opening of business on the
next Business Day for the recipient. Notwithstanding anything contained herein,
in every instance the Borrower shall be required to provide paper copies of the
certificates required by Sections 8.5(d) and 8.5(e) to the Administrative Agent.
Except for the certificates required by Sections 8.5(d) and 8.5(e), the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents delivered electronically, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery.

 

(b)         Documents required to be delivered pursuant to Section 1 may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 8.23.        REIT Status. Global Medical REIT shall maintain its status
as a REIT.

 

Section 8.24.       Restricted Payments. The Borrower shall not, nor shall it
permit Global Medical REIT or any Subsidiary to, declare or make any Restricted
Payment; provided that:

 

(a)        (i) Prior to the Fiscal Quarter ending December 31, 2019, Global
Medical REIT may declare or make cash distributions to its equity holders,
provided, however, that (ii) commencing with the Fiscal Quarter ending
December 31, 2019, Global Medical REIT may declare or make cash distributions to
its equity holders in an aggregate amount not to exceed the greater of (x)
ninety-five percent (95%) of Global Medical REIT’s Adjusted FFO for each Fiscal
Quarter ending thereafter, or (y) the amount necessary for Global Medical REIT
to be able to make distributions required to maintain its status as a REIT and
to avoid the imposition of any federal or state income tax, and to avoid the
imposition of the excise tax described by Section 4981 of the Code, in each case
on Global Medical REIT; provided further that, in either case, (A) during the
continuance of an Event of Default, Restricted Payments made pursuant to clause
(a) shall not exceed the amounts described in clause (y), and (B) following a
Bankruptcy Event with respect to the Borrower or the acceleration of the
Obligations, Global Medical REIT shall not make any cash distributions;

 

(b)           the Borrower may make Restricted Payments ratably to the holders
of its Equity Interests to permit Global Medical REIT to make the Restricted
Payments permitted under clause (a) above;

 

 76 

 

 

(c)           each Subsidiary may make Restricted Payments ratably to the
holders of its Equity Interests;

 

(d)           Global Medical REIT, the Borrower or any Guarantor may declare and
make dividend payments or other distributions payable solely in the common
equity interests or other equity interests of such entity including (i)
“cashless exercises” of options granted under any share option plan adopted by
such entity, (ii) distributions of rights or equity securities under any rights
plan adopted by such entity and (iii) distributions (or effect stock splits or
reverse stock splits) with respect to its equity interests payable solely in
additional shares of its equity interests;

 

(e)           Global Medical REIT, the Borrower and each Guarantor may make cash
payments in lieu of the issuance of fractional shares representing insignificant
interests in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for equity interests of Global
Medical REIT, the Borrower or any Subsidiary;

 

(f)            so long as no Change of Control results therefrom, Global Medical
REIT, the Borrower and each Subsidiary may make Restricted Payments in
connection with the implementation of or pursuant to any retirement, health,
stock option and other benefit plans, bonus plans, performance based incentive
plans, and other similar forms of compensation;

 

(g)           so long as no Change of Control results therefrom, the Borrower
and each Subsidiary that is a Guarantor may make dividends or distributions to
allow Global Medical REIT to make payments in connection with share purchase
programs, to the extent not otherwise prohibited by the terms of this Agreement;
and

 

(h)           Global Medical REIT may exercise any redemption or conversion
rights with respect to its Equity Interests in accordance with the terms of the
governing documents setting out any such rights.

 

Section 8.25.        Pledge of Equity Interest in Material Subsidiaries3. The
Borrower shall at all times cause the Obligations to be secured by a valid,
perfected, enforceable, first priority pledge of and Liens on all right, title,
and interest in the Equity Interests owned by Borrower in all of its direct and
indirect Material Subsidiaries, subject to Permitted Liens. The Borrower
acknowledges and agrees that such Liens on Equity Interests shall be granted to
the Administrative Agent for the benefit of the holders of the Obligations
pursuant to the Pledge Agreement. In addition, with respect to Material
Subsidiaries acquired or arising after the Closing Date, the Borrower shall
deliver the documentation required by the Pledge Agreement and the documentation
described in Section 7.2(r) hereof.

 

Section 9.          Events of Default and Remedies.

 

Section 9.1.          Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

 

 77 

 

 

(a)           default in the payment when due of (i) all or any part of the
principal of any Loan (whether at the stated maturity thereof or at any other
time provided for in this Agreement, including a mandatory prepayment required
by Section 1.8(b)), (ii) any Reimbursement Obligation (except in any case in
which a Loan has been made in the amount of the Reimbursement Obligations then
due and the proceeds thereof applied to pay such Reimbursement Obligations as
contemplated by Section 1.2(c)) (iii) any payment when due of any interest or
(iv) any fee or other Obligation payable hereunder or under any other Loan
Document, with such default in payment continuing for (A) in the case of the
foregoing clauses (ii) and (iii), three (3) Business Days after receipt of
written notice thereof from the Administrative Agent and (B) in the case of the
foregoing clause (iv), five (5) Business Days after receipt of written notice
thereof from the Administrative Agent;

 

(b)           default in the observance or performance of any covenant set forth
in Sections 8.1, 8.4, 8.5, 8.7, 8.8, 8.9, 8.10, 8.11, 8.13(d), 8.20, 8.21, 8.23,
8.24, or 8.25;

 

(c)           default in the observance or performance of any other provision
hereof or of any other Loan Document which is not remedied within thirty
(30) days after the earlier of (i) the date on which such failure shall first
become known to any Responsible Officer of the Borrower or (ii) written notice
thereof is given to the Borrower by the Administrative Agent; provided, however,
if such a default is susceptible of cure but cannot reasonably be cured within
such thirty (30) day period and provided further that the Borrower shall have
commenced to cure such default within such thirty (30) day period and thereafter
diligently and expeditiously proceeds to cure the same, such thirty (30) day
period shall be extended for such time as is reasonably necessary for the
Borrower in the exercise of due diligence to cure such default, provided such
additional period shall not exceed sixty (60) days;

 

(d)           any representation or warranty made herein or in any other Loan
Document or in any certificate furnished to the Administrative Agent or the
Lenders pursuant hereto or thereto or in connection with any transaction
contemplated hereby or thereby proves untrue in any material respect (where not
already qualified by materiality or Material Adverse Effect, otherwise in any
respect) as of the date of the issuance or making or deemed making thereof
(except to the extent such representation and warranty relates to an earlier
date, in which case it proves untrue in any material respect (where not already
qualified by materiality or Material Adverse Effect, otherwise in any respect)
as of such date);

 

(e)           (i) any of the Loan Documents shall for any reason not be or shall
cease to be in full force and effect or is declared to be null and void; (ii)
the Borrower or any Guarantor takes any action for the purpose of terminating,
repudiating or rescinding any Loan Document executed by it or any of its
obligations thereunder; or (iii) any of the Collateral Documents shall for any
reason fail to create a valid and perfected first priority Lien in favor of the
Administrative Agent in any material portion of the Collateral purported to be
covered thereby except as expressly permitted by the terms hereof;

 

 78 

 

 

(f)            default (with expiration of any grace and/or cure periods related
thereto) shall occur under any Indebtedness issued, assumed or guaranteed by the
Borrower or any Guarantor aggregating in excess of (i) with respect to any
recourse Indebtedness issued, assumed or guaranteed by the Borrower or any
Guarantor, $10,000,000 in the aggregate, or (ii) with respect to any other
Indebtedness issued, assumed or guaranteed by the Borrower or any Guarantor,
$20,000,000 in the aggregate, and such default shall continue for a period of
time sufficient to permit the acceleration of the maturity of any such
Indebtedness (whether or not such maturity is in fact accelerated);

 

(g)           any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against the Borrower or any Guarantor, or against any of its respective
Property, in an aggregate amount in excess of $10,000,000 (except to the extent
fully covered by insurance pursuant to which the insurer has accepted liability
therefor in writing), and which remains undischarged, unvacated, unbonded or
unstayed for a period of forty-five (45) days;

 

(h)           the Borrower or any Guarantor, or any member of its Controlled
Group, shall fail to pay when due an amount or amounts aggregating in excess of
$10,000,000 which it shall have become liable to pay to the PBGC or to a Plan
under Title IV of ERISA; or notice of intent to terminate a Plan or Plans having
aggregate Unfunded Vested Liabilities in excess of $10,000,000 (collectively, a
“Material Plan”) shall be filed under Title IV of ERISA by the Borrower or any
Guarantor, or any other member of its Controlled Group, any plan administrator
or any combination of the foregoing; or the PBGC shall institute proceedings
under Title IV of ERISA to terminate or to cause a trustee to be appointed to
administer any Material Plan or a proceeding shall be instituted by a fiduciary
of any Material Plan against the Borrower or any Guarantor, or any member of its
Controlled Group, to enforce Section 515 or 4219(c)(5) of ERISA and such
proceeding shall not have been dismissed within thirty (30) days thereafter; or
a condition shall exist by reason of which the PBGC would be entitled to obtain
a decree adjudicating that any Material Plan must be terminated;

 

(i)            any Change of Control shall occur;

 

(j)            the Borrower or any Guarantor shall (i) have entered
involuntarily against it an order for relief under the United States Bankruptcy
Code, as amended, (ii) not pay, or admit in writing its inability to pay, its
debts generally as they become due, (iii) make an assignment for the benefit of
creditors, (iv) apply for, seek, consent to or acquiesce in, the appointment of
a receiver, custodian, trustee, examiner, liquidator or similar official for it
or any substantial part of its Property, (v) institute any proceeding seeking to
have entered against it an order for relief under the United States Bankruptcy
Code, as amended, to adjudicate it insolvent, or seeking dissolution, winding
up, liquidation, reorganization, arrangement, adjustment or composition of it or
its debts under any law relating to bankruptcy, insolvency or reorganization or
relief of debtors or fail to file an answer or other pleading denying the
material allegations of any such proceeding filed against it, (vi) take any
corporate or similar action in furtherance of any matter described in parts (i)
through (v) above, or (vii) fail to contest in good faith any appointment or
proceeding described in Section 9.1(k); or

 

 79 

 

 

(k)           a custodian, receiver, trustee, examiner, liquidator or similar
official shall be appointed for the Borrower or any Guarantor, or any
substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against the Borrower or any Guarantor, and
such appointment continues undischarged or such proceeding continues undismissed
or unstayed for a period of 60 days.

 

Section 9.2.           Non-Bankruptcy Defaults. When any Event of Default (other
than those described in subsection (j) or (k) of Section 9.1 hereof) has
occurred and is continuing, the Administrative Agent shall, by written notice to
the Borrower: (a) if so directed by the Required Lenders, terminate the
remaining Commitments and all other obligations of the Lenders hereunder on the
date stated in such notice (which may be the date thereof); (b) if so directed
by the Required Lenders, declare the principal of and the accrued interest on
all outstanding Loans to be forthwith due and payable and thereupon all
outstanding Loans, including both principal and interest thereon, shall be and
become immediately due and payable together with all other amounts payable under
the Loan Documents without further demand, presentment, protest or notice of any
kind; and (c) if so directed by the Required Lenders, demand that, with respect
to each Letter of Credit then outstanding, the Borrower immediately either (i)
pay to the Administrative Agent the full amount then available for drawing
thereunder, (ii) deliver to the Administrative Agent Cash Collateral in an
amount equal to 103% of the aggregate amount thereof or (iii) return or cause to
be returned to L/C Issuer such Letter of Credit for cancellation, and the
Borrower agrees to immediately take such action and acknowledges and agrees that
the Lenders would not have an adequate remedy at law for failure by the Borrower
to honor any such demand and that the Administrative Agent, for the benefit of
the Lenders, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any drawings or other demands for
payment have been made under any Letter of Credit. The Administrative Agent,
after giving notice to the Borrower pursuant to Section 9.1(c) or this
Section 9.2, shall also promptly send a copy of such notice to the other
Lenders, but the failure to do so shall not impair or annul the effect of such
notice.

 

Section 9.3.           Bankruptcy Defaults. When any Event of Default described
in subsections (j) or (k) of Section 9.1 hereof with respect to the Borrower has
occurred and is continuing, all outstanding Loans shall immediately become due
and payable together with all other amounts payable under the Loan Documents
without presentment, demand, protest or notice of any kind, the obligation of
the Lenders to extend further credit pursuant to any of the terms hereof shall
immediately terminate and, with respect to each Letter of Credit then
outstanding, the Borrower immediately either (i) pay to the Administrative Agent
the full amount then available for drawing thereunder, (ii) deliver to the
Administrative Agent Cash Collateral in an amount equal to 103% of the aggregate
amount thereof or (iii) return or cause to be returned to L/C Issuer such Letter
of Credit for cancellation, the Borrower acknowledging and agreeing that the
Lenders would not have an adequate remedy at law for failure by the Borrower to
honor any such demand and that the Lenders, and the Administrative Agent on
their behalf, shall have the right to require the Borrower to specifically
perform such undertaking whether or not any draws or other demands for payment
have been made under any of the Letters of Credit.

 

Section 9.4.           Collateral for Undrawn Letters of Credit. (a) If the
prepayment of the amount available for drawing under any or all outstanding
Letters of Credit is required under Section 1.8(b), Section 1.14, Section 9.2 or
Section 9.3 above, the Borrower shall forthwith pay the amount required to be so
prepaid, to be held by the Administrative Agent as provided in subsection (b)
below.

 

 80 

 

 

(b)         All amounts prepaid pursuant to subsection (a) above shall be held
by the Administrative Agent in one or more separate collateral accounts (each
such account, and the credit balances, properties, and any investments from time
to time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit then or thereafter made by the L/C Issuer, and to the payment of the
unpaid balance of all other Obligations (and to all Hedging Liability and Bank
Product Obligations). The Collateral Account shall be held in the name of and
subject to the exclusive dominion and control of the Administrative Agent for
the benefit of the Administrative Agent, the Lenders, and the L/C Issuer. If and
when requested by the Borrower, the Administrative Agent shall invest funds held
in the Collateral Account from time to time in direct obligations of, or
obligations the principal of and interest on which are unconditionally
guaranteed by, the United States of America with a remaining maturity of one
year or less, provided that the Administrative Agent is irrevocably authorized
to sell investments held in the Collateral Account when and as required to make
payments out of the Collateral Account for application to amounts then due and
owing from the Borrower to the L/C Issuer, the Administrative Agent or the
Lenders. If the Borrower shall have made payment of all obligations referred to
in subsection (a) above required under Section 1.8(b) hereof, if any, at the
request of the Borrower the Administrative Agent shall release to the Borrower
amounts held in the Collateral Account so long as at the time of the release and
after giving effect thereto no Default or Event of Default is then continuing.
If the Borrower shall have made payment of all obligations referred to in
subsection (a) above required under Section 9.2 or 9.3 hereof, so long as no
Letters of Credit, Commitments, Loans or other Obligations, Hedging Liability,
or Bank Product Obligations remain outstanding, at the request of the Borrower
the Administrative Agent shall release to the Borrower any remaining amounts
held in the Collateral Account.

 

(c)         At any time that there shall exist a Defaulting Lender, within one
Business Day following the written request of the Administrative Agent or any
L/C Issuer (with a copy to the Administrative Agent), the Borrower shall Cash
Collateralize the L/C Issuers’ Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 1.14(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

 

(i)            Grant of Security Interest. The Borrower, and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the L/C Issuers, and agree to maintain,
a first priority security interest in all such Cash Collateral as security for
such Defaulting Lender’s obligation to fund participations in respect of L/C
Obligations, to be applied pursuant to clause (ii) below. If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrower shall, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).

 

 81 

 

 

(ii)           Application. Notwithstanding anything to the contrary contained
in this Agreement, Cash Collateral provided under this Section 9.4 or
Section 1.14 in respect of Letters of Credit shall be applied to the
satisfaction of the Defaulting Lender’s obligation to fund participations in
respect of L/C Obligations (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

 

(iii)          Termination of Requirement. Cash Collateral (or the appropriate
portion thereof) provided to reduce any L/C Issuer’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section 9.4(c)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent and the L/C Issuer that there
exists excess Cash Collateral; provided that, subject to Section 1.14 the Person
providing Cash Collateral and the L/C Issuer may agree (but shall not be
obligated to) that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations and provided further that to the extent
that such Cash Collateral was provided by the Borrower, such Cash Collateral
shall remain subject to the security interest granted pursuant to the Loan
Documents.

 

Section 10.        Change in Circumstances.

 

Section 10.1.        Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any Change in Law makes it
unlawful for any Lender to make or continue to maintain any Eurodollar Loans or
to perform its obligations as contemplated hereby, such Lender shall promptly
give notice thereof to the Borrower and such Lender’s obligations to make or
maintain Eurodollar Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain Eurodollar Loans. The
Borrower shall prepay on demand the outstanding principal amount of any such
affected Eurodollar Loans, together with all interest accrued thereon and all
other amounts then due and payable to such Lender under this Agreement;
provided, however, subject to all of the terms and conditions of this Agreement,
the Borrower may then elect to borrow the principal amount of the affected
Eurodollar Loans from such Lender by means of Base Rate Loans from such Lender,
which Base Rate Loans shall not be made ratably by the Lenders but only from
such affected Lender.

 

Section 10.2.        Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR. If on or prior to the first day of any Interest Period for
any Borrowing of Eurodollar Loans:

 

(a)           the Administrative Agent in good faith determines that deposits in
U.S. Dollars (in the applicable amounts) are not being offered to it in the
interbank eurodollar market for such Interest Period, or that by reason of
circumstances affecting the interbank eurodollar market adequate and reasonable
means do not exist for ascertaining the applicable LIBOR, or

 

 82 

 

 

(b)           the Required Lenders in good faith advise the Administrative Agent
that (i) LIBOR as determined by the Administrative Agent will not adequately and
fairly reflect the cost to such Lenders of funding their Eurodollar Loans for
such Interest Period or (ii) that the making or funding of Eurodollar Loans
becomes impracticable,

 

then the Administrative Agent shall forthwith give notice thereof to the
Borrower and the Lenders, whereupon until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
the obligations of the Lenders to make Eurodollar Loans shall be suspended.

 

If at any time the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) the circumstances set forth in clause
(a) above have arisen and such circumstances are unlikely to be temporary or
(ii) the circumstances set forth in clause (a) have not arisen but the
supervisor for the administrator of the LIBOR Index Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Index Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Borrower shall endeavor to establish an alternate rate of interest
to LIBOR that gives due consideration to the then prevailing market convention
for determining a rate of interest for syndicated loans in the United States at
such time, and shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable. Notwithstanding anything to the contrary in Section 12.13,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five Business Days of the date notice of such alternate
rate of interest is provided to the Lenders, a written notice from the Required
Lenders stating that such Required Lenders object to such amendment. Until an
alternate rate of interest shall be determined in accordance with this section,
(x) any borrowing request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, Eurodollar Loans shall be ineffective, and (y)
any borrowing request that requests a Borrowing of Eurodollar Loans, shall be
made as a Borrowing of Base Rate Loans; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.

 

Section 10.3.        Increased Cost and Reduced Return. (a) If any Change in Law
shall:

 

(i)            subject any Lender (or its Lending Office) or the L/C Issuer to
any Tax (other than (A) Indemnified Taxes, (B) Taxes described in clauses (b)
through (d) of the definition of Excluded Taxes, and (C) Connection Income
Taxes) with respect to its Eurodollar Loans, its Notes, its Letter(s) of Credit,
or its participation in any thereof, any Reimbursement Obligations owed to it or
its obligation to make Eurodollar Loans, issue a Letter of Credit, or to
participate therein; or

 

(ii)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement (including, without
limitation, any such requirement imposed by the Board of Governors of the
Federal Reserve System, but excluding with respect to any Eurodollar Loans any
such requirement included in an applicable Eurodollar Reserve Percentage)
against assets of, deposits with or for the account of, or credit extended by,
any Lender (or its Lending Office) or the L/C Issuer or shall impose on any
Lender (or its Lending Office) or the L/C Issuer or on the interbank market any
other condition affecting its Eurodollar Loans, its Notes, its Letter(s) of
Credit, or its participation in any thereof, any Reimbursement Obligation owed
to it, or its obligation to make Eurodollar Loans, or to issue a Letter of
Credit, or to participate therein;

 

 83 

 

 

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or the L/C Issuer of making or maintaining any
Eurodollar Loan, issuing or maintaining a Letter of Credit, or participating
therein, or to reduce the amount of any sum received or receivable by such
Lender (or its Lending Office) or the L/C Issuer under this Agreement or under
any other Loan Document with respect thereto, by an amount deemed by such Lender
or L/C Issuer to be material, then, within 15 days after demand by such Lender
or L/C Issuer (with a copy to the Administrative Agent), the Borrower shall be
obligated to pay to such Lender or L/C Issuer such additional amount or amounts
as will compensate such Lender or L/C Issuer for such increased cost or
reduction.

 

(b)         If any Lender or L/C Issuer determines that any Change in Law
affecting such Lender or L/C Issuer or any lending office of such Lender or such
Lender’s or L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Lender’s or L/C Issuer’s capital or on the capital of such Lender’s or L/C
Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Loans held by, such Lender, or the Letters of Credit issued by
any L/C Issuer, to a level below that which such Lender or L/C Issuer or such
Lender’s or L/C Issuer’s holding company could have achieved but for such Change
in Law (taking into consideration such Lender’s or L/C Issuer’s policies and the
policies of such Lender’s or L/C Issuer’s holding company with respect to
capital adequacy), then from time to time, within 15 days after demand by such
Lender or L/C Issuer (with a copy to the Administrative Agent), the Borrower
shall pay to such Lender or L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or L/C Issuer or such Lender’s
or L/C Issuer’s holding company for any such reduction suffered.

 

(c)         A certificate of a Lender or L/C Issuer claiming compensation under
this Section 10.3 and setting forth the additional amount or amounts to be paid
to it hereunder shall be conclusive if reasonably determined absent manifest
error. In determining such amount, such Lender or L/C Issuer may use any
reasonable averaging and attribution methods.

 

(d)         Failure or delay on the part of any Lender or L/C Issuer to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or L/C Issuer’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or L/C Issuer pursuant to
this Section for any increased costs incurred or reductions suffered more than
nine (9) months prior to the date that such Lender or L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions, and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 



 84 

 

  

Section 10.4.         Lending Offices. Each Lender may, at its option, elect to
make its Loans hereunder at the branch, office or affiliate specified on the
appropriate signature page hereof (each a “Lending Office”) for each type of
Loan available hereunder or at such other of its branches, offices or affiliates
as it may from time to time elect and designate in a written notice to the
Borrower and the Administrative Agent. To the extent reasonably possible, a
Lender shall designate an alternative branch or funding office with respect to
its Eurodollar Loans to reduce any liability of the Borrower to such Lender
under Section 10.3 hereof or to avoid the unavailability of Eurodollar Loans
under Section 10.2 hereof, so long as such designation is not otherwise
disadvantageous to the Lender.

 

Section 10.5.         Discretion of Lender as to Manner of Funding.
Notwithstanding any other provision of this Agreement, each Lender shall be
entitled to fund and maintain its funding of all or any part of its Loans in any
manner it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder with respect to Eurodollar Loans shall be
made as if each Lender had actually funded and maintained each Eurodollar Loan
through the purchase of deposits in the interbank eurodollar market having a
maturity corresponding to such Loan’s Interest Period, and bearing an interest
rate equal to LIBOR for such Interest Period.

 

Section 11.        The Administrative Agent3.

 

Section 11.1.         Appointment and Authority. Each of the Lenders and the L/C
Issuer hereby irrevocably appoints Bank of Montreal to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Section 11 are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any Guarantor shall have rights as a third-party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

Section 11.2.        Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for, and generally engage in any kind of business with, the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

Section 11.3.         Action by Administrative Agent; Exculpatory Provisions; 3.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent and its Related Parties:

 

 85 

 

 

(i)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law. The Administrative Agent shall in all cases be fully justified in
failing or refusing to act hereunder or under any other Loan Document unless it
first receives any further assurances of its indemnification from the Lenders
that it may require, including prepayment of any related expenses and any other
protection it requires against any and all costs, expense, and liability which
may be incurred by it by reason of taking or continuing to take any such action;
and

 

(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, any information relating to Borrower or any
of its Affiliates or any Guarantor or any of their Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

(b)         Neither the Administrative Agent nor any of its Related Parties
shall be liable for any action taken or not taken by the Administrative Agent
under or in connection with this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 9.2, 9.3, 9.4, 9.5 and 12.13), or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. Any such action taken or
failure to act pursuant to the foregoing shall be binding on all Lenders. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent in
writing by the Borrower, a Lender, or the L/C Issuer.

 

 86 

 

 

(c)         Neither the Administrative Agent nor any of its Related Parties
shall be responsible for or have any duty or obligation to any Lender or L/C
Issuer or participant or any other Person to ascertain or inquire into (i) any
statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Section 7.1 or 7.2 or elsewhere herein, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.

 

Section 11.4.         Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall be fully protected in relying and
shall not incur any liability for relying upon, any notice, request,
certificate, communication, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall be fully protected in
relying and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or L/C Issuer unless the Administrative Agent shall have received notice
to the contrary from such Lender or L/C Issuer prior to the making of such Loan
or the issuance of such Letter of Credit. The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower or Guarantors),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

Section 11.5.        Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub-agents.

 

Section 11.6.         Resignation of Administrative Agent; Removal of
Administrative Agent. (a) The Administrative Agent may at any time give notice
of its resignation to the Lenders, the L/C Issuer and the Borrower. The Required
Lenders may remove the Administrative Agent from its capacity as Administrative
Agent in the event of the Administrative Agent’s willful misconduct or gross
negligence. Upon receipt of any such notice of resignation or removal, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States
of America, or an Affiliate of any such bank with an office in the United States
of America. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation or after
removal by the Required Lenders (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above. Whether or not a successor has been appointed,
such resignation or removal shall become effective in accordance with such
notice on the Resignation Effective Date.

 

 87 

 

 

(b)         With effect from the Resignation Effective Date, (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents, and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and L/C Issuer
directly, until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. If on the Resignation Effective Date
no successor has been appointed and accepted such appointment, the
Administrative Agent’s rights in the Collateral Documents shall be assigned
without representation, recourse or warranty to the Lenders and L/C Issuer as
their interests may appear. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring
Administrative Agent (other than any rights to indemnity payments or other
amounts owed to the retiring Administrative Agent), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents. The fees payable by the Borrower to
a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Section 11 and Section 12.15 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.

 

Section 11.7.         Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

 88 

 

 

Upon a Lender’s written request, the Administrative Agent agrees to forward to
such Lender, when complete, copies of any field audit, examination, or appraisal
report prepared by or for the Administrative Agent with respect to the Borrower
or any Material Subsidiary or the Collateral (herein, “Reports”). Each Lender
hereby agrees that (a) it has requested a copy of each Report prepared by or on
behalf of the Administrative Agent; (b) the Administrative Agent (i) makes no
representation or warranty, express or implied, as to the completeness or
accuracy of any Report or any of the information contained therein or any
inaccuracy or omission contained in or relating to a Report and (ii) shall not
be liable for any information contained in any Report; (c) the Reports are not
comprehensive audits or examinations, and that any Person performing any field
examination will inspect only specific information regarding the Borrower and
the other Material Subsidiaries and will rely significantly upon the books and
records of Borrower and the other Material Subsidiaries, as well as on
representations of personnel of the Borrower and the other Material
Subsidiaries, and that the Administrative Agent undertakes no obligation to
update, correct or supplement the Reports; (d) it will keep all Reports
confidential and strictly for its internal use, not share the Report with any
other Person except as otherwise permitted pursuant to this Agreement; and (e)
without limiting the generality of any other indemnification provision contained
in this Agreement, it will pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

 

Section 11.8.         L/C Issuer and Swing Line Lender.3 The L/C Issuer shall
act on behalf of the Lenders with respect to any Letters of Credit issued by it
and the documents associated therewith, and the Swing Line Lender shall act on
behalf of the Lenders with respect to the Swing Line Loans made hereunder. The
L/C Issuer and the Swing Line Lender shall each have all of the benefits and
immunities (i) provided to the Administrative Agent in this Section 11 with
respect to any acts taken or omissions suffered by the L/C Issuer in connection
with Letters of Credit issued by it or proposed to be issued by it and the
Applications pertaining to such Letters of Credit or by the Swing Line Lender in
connection with Swing Line Loans made or to be made hereunder as fully as if the
term “Administrative Agent”, as used in this Section 11, included the L/C Issuer
and the Swing Line Lender with respect to such acts or omissions and (ii) as
additionally provided in this Agreement with respect to such L/C Issuer or Swing
Line Lender, as applicable. Any resignation by the Person then acting as
Administrative Agent pursuant to Section 11.6 shall also constitute its
resignation or the resignation of its Affiliate as L/C Issuer and Swing Line
Lender except as it may otherwise agree. If such Person then acting as L/C
Issuer so resigns, it shall retain all the rights, powers, privileges and duties
of the L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto, including the right to require the Lenders to make Loans
or fund risk participations in Reimbursement Obligations pursuant to
Section 1.3. If such Person then acting as Swing Line Lender resigns, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 1.3(b). Upon the appointment by the Borrower of a successor L/C Issuer
or Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (i) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable (other than any rights to indemnity
payments or other amounts that remain owing to the retiring L/C Issuer or Swing
Line Lender), and (ii) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents other than with respect to its outstanding
Letters of Credit and Swing Line Loans, and (iii) upon the request of the
resigning L/C Issuer, the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the resigning L/C Issuer
to effectively assume the obligations of the resigning L/C Issuer with respect
to such Letters of Credit.

 

 89 

 

 

Section 11.9.         Hedging Liability and Bank Product Obligations3. By virtue
of a Lender’s execution of this Agreement or an assignment agreement pursuant to
Section 12.10, as the case may be, any Affiliate of such Lender with whom the
Borrower or any other Material Subsidiary has entered into an agreement creating
Hedging Liability or Bank Product Obligations shall be deemed a Lender party
hereto for purposes of any reference in a Loan Document to the parties for whom
the Administrative Agent is acting, it being understood and agreed that the
rights and benefits of such Affiliate under the Loan Documents consist
exclusively of such Affiliate’s right to share in payments and collections out
of the Collateral and the Guaranties as more fully set forth in Section 3.1. In
connection with any such distribution of payments and collections, or any
request for the release of the Guaranties and the Administrative Agent’s Liens
in connection with the termination of the Commitments and the payment in full of
the Obligations, the Administrative Agent shall be entitled to assume no amounts
are due to any Lender or its Affiliate with respect to Hedging Liability or Bank
Product Obligations unless such Lender has notified the Administrative Agent in
writing of the amount of any such liability owed to it or its Affiliate prior to
such distribution or payment or release of Guaranties and Liens.

 

Section 11.10.       Designation of Additional Agents. The Administrative Agent
shall have the continuing right, for purposes hereof, at any time and from time
to time to designate, with the consent of the Borrower, which consent shall not
be unreasonably withheld or delayed, one or more of the Lenders (and/or its or
their Affiliates) as “syndication agents,” “documentation agents,” “book
runners,” “lead arrangers,” “arrangers,” or other designations for purposes
hereto, but such designation shall have no substantive effect, and such Lenders
and their Affiliates shall have no additional powers, duties or responsibilities
as a result thereof.

 

Section 11.11.       Authorization to Enter into, and Enforcement of, the
Collateral Documents; Possession of Collateral. The Administrative Agent is
hereby irrevocably authorized by each of the Lenders and the L/C Issuer to
execute and deliver the Collateral Documents on behalf of each of the Lenders,
the L/C Issuer, and their Affiliates and to take such action and exercise such
powers under the Collateral Documents as the Administrative Agent considers
appropriate; provided the Administrative Agent shall not amend the Collateral
Documents unless such amendment is agreed to in writing by the Required Lenders.
Upon the occurrence of an Event of Default, the Administrative Agent shall take
such action to enforce its Lien on the Collateral and to preserve and protect
the Collateral as may be directed by the Required Lenders. Unless and until the
Required Lenders give such direction, the Administrative Agent may (but shall
not be obligated to) take or refrain from taking such actions as it deems
appropriate and in the best interest of all the Lenders and L/C Issuer. Each
Lender and L/C Issuer acknowledges and agrees that it will be bound by the terms
and conditions of the Collateral Documents upon the execution and delivery
thereof by the Administrative Agent. The Administrative Agent shall not be
responsible for or have a duty to ascertain or inquire into any representation
or warranty regarding the existence, value or collectability of the Collateral,
the existence, priority or perfection of the Administrative Agent’s Lien
thereon, or any certificate prepared by any Material Subsidiary in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders, the L/C Issuer or their Affiliates for any failure to monitor or
maintain any portion of the Collateral. The Lenders and L/C Issuer hereby
irrevocably authorize (and each of their Affiliates holding any Bank Product
Obligations and Hedging Liability entitled to the benefits of the Collateral
shall be deemed to authorize) the Administrative Agent, based upon the
instruction of the Required Lenders, to credit bid and purchase (either directly
or through one or more acquisition vehicles) all or any portion of the
Collateral at any sale thereof conducted by the Administrative Agent (or any
security trustee therefore) under the provisions of the Uniform Commercial Code,
including pursuant to Sections 9-610 or 9-620 of the Uniform Commercial Code, at
any sale thereof conducted under the provisions of the United States Bankruptcy
Code, including Section 363 of the United States Bankruptcy Code, or at any sale
or foreclosure conducted by the Administrative Agent or any security trustee
therefore (whether by judicial action or otherwise) in accordance with
applicable law. Except as otherwise specifically provided for herein, no Lender,
L/C Issuer, or their Affiliates, other than the Administrative Agent, shall have
the right to institute any suit, action or proceeding in equity or at law for
the foreclosure or other realization upon any Collateral or for the execution of
any trust or power in respect of the Collateral or for the appointment of a
receiver or for the enforcement of any other remedy under the Collateral
Documents; it being understood and intended that no one or more of the Lenders
or L/C Issuer or their Affiliates shall have any right in any manner whatsoever
to affect, disturb or prejudice the Lien of the Administrative Agent (or any
security trustee therefor) under the Collateral Documents by its or their action
or to enforce any right thereunder, and that all proceedings at law or in equity
shall be instituted, had, and maintained by the Administrative Agent (or its
security trustee) in the manner provided for in the relevant Collateral
Documents for the benefit of the Lenders, the L/C Issuer, and their Affiliates.
Each Lender and L/C Issuer is hereby appointed agent for the purpose of
perfecting the Administrative Agent’s security interest in assets which, in
accordance with Article 9 of the Uniform Commercial Code or other applicable law
can be perfected only by possession. Should any Lender or L/C Issuer (other than
the Administrative Agent) obtain possession of any Collateral, such Lender or
L/C Issuer shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or in accordance with the Administrative Agent’s
instructions.

 

 90 

 

 

Section 11.12.      Authorization to Release, Limit or Subordinate Liens or to
Release Guaranties. The Administrative Agent is hereby irrevocably authorized by
each of the Lenders, the L/C Issuer, and their Affiliates to (a) release or
subordinate any Lien or consent to any additional Lien covering any Collateral
that is sold, transferred, otherwise disposed of or encumbered in accordance
with the terms and conditions of this Agreement and the relevant Collateral
Documents (including a sale, transfer, or disposition permitted by the terms of
Section 8.9 or which has otherwise been consented to in accordance with
Section 12.13), (b) release or subordinate any Lien on Collateral consisting of
goods financed with purchase money indebtedness or under a Capital Lease to the
extent such purchase money indebtedness or Capitalized Lease Obligation, and the
Lien securing the same, are permitted by the provisions of this
Agreement, reduce or limit the amount of the indebtedness secured by any
particular item of Collateral to an amount not less than the estimated value
thereof to the extent necessary to reduce mortgage registry, filing and similar
tax, (d) release Liens on the Collateral following termination or expiration of
the Commitments and payment in full in cash of the Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit that have been cash
collateralized to the satisfaction of the Administrative Agent and relevant L/C
Issuer) and, if then due, Hedging Liability and Bank Product Obligations,
(e) release any Material Subsidiary from its obligations as a Guarantor if such
Person ceases to be a Material Subsidiary as a result of a transaction permitted
under the Loan Documents and (f) release the Lien of any Mortgage upon the
written request and at the sole expense of the Borrower in conjunction with such
Real Property’s deletion from the Borrowing Base pursuant to Section 7.3 hereof.
Upon the Administrative Agent’s request, the Required Lenders will confirm in
writing the Administrative Agent’s authority to release or subordinate its
interest in particular types or items of Property or to release any Material
Subsidiary from its obligations as a Guarantor under the Loan Documents.

 

 91 

 

 

Section 11.13.      Authorization of Administrative Agent to File Proofs of
Claim In case of the pendency of any proceeding under any Debtor Relief Law or
any other judicial proceeding relative to Borrower or any Guarantor, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under the Loan Documents including, but not limited to, Sections 1.1, 10.3,
1.11, and 12.15) allowed in such judicial proceeding; and

 

(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.1
and 12.15. Nothing contained herein shall be deemed to authorize the
Administrative Agent to authorize or consent to or accept or adopt on behalf of
any Lender or L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or L/C Issuer
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender or L/C Issuer in any such proceeding.

 

Section 12.        Miscellaneous.

 

Section 12.1.        Taxes. (a) Certain Defined Terms. For purposes of this
Section, the term “Lender” includes the L/C Issuer and the term “applicable law”
includes FATCA.

 

 92 

 

 

(b)         Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrower shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(c)         Payment of Other Taxes by the Borrower. The Borrower shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d)         Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) days after demand therefor, for the full amount of
any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)          Indemnification by the Lenders. Each Lender shall severally
indemnify the Administrative Agent, within ten (10) days after demand therefor,
for (i) any Indemnified Taxes or Other Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes or Other Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of Section 12.11 relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection (e).

 

(f)          Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower to a Governmental Authority pursuant to this Section, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

 93 

 

 

(g)         Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 12.1(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)         Without limiting the generality of the foregoing,

 

(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(i)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(ii)          executed originals of IRS Form W-8ECI;

 

(iii)         in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit J-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E; or

 

 94 

 

 

(iv)         to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit J-4 on behalf of each such direct and
indirect partner;

 

(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

 

(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

 95 

 

 

(h)         Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection (h), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this subsection (h) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This subsection shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)          Administrative Agent Certifications. On or before the date on which
BMO Harris Bank N.A. (and any successor or replacement Administrative Agent)
becomes the Administrative Agent hereunder, it shall deliver to the Borrower two
duly executed originals of either (i) IRS Form W-9, or (ii) IRS Form W-8ECI
(with respect to any payments to be received on its own behalf) and IRS Form
W-8IMY (for all other payments), establishing that the Borrower can make
payments to the Administrative Agent without deduction or withholding of any
Taxes imposed by the United States, including Taxes imposed under FATCA.

 

(j)          Survival. Each party’s obligations under this Section shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

Section 12.2.         Documentary Taxes.3 The Borrower agrees to pay on demand
any U.S. documentary, stamp or similar taxes payable in respect of this
Agreement or any other Loan Document, including interest and penalties, in the
event any such taxes are assessed, irrespective of when such assessment is made
and whether or not any credit is then in use or available hereunder.

 

Section 12.3.         No Waiver, Cumulative Remedies. No delay or failure on the
part of the Administrative Agent, the L/C Issuer, or any Lender, or on the part
of the holder or holders of any of the Obligations, in the exercise of any power
or right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof or the exercise of
any other power or right. The rights and remedies hereunder of the
Administrative Agent, the L/C Issuer, the Lenders, and of the holder or holders
of any of the Obligations are cumulative to, and not exclusive of, any rights or
remedies which any of them would otherwise have.

 

 96 

 

 

Section 12.4.         Non-Business Days. If any payment hereunder becomes due
and payable on a day which is not a Business Day, the due date of such payment
shall be extended to the next succeeding Business Day on which date such payment
shall be due and payable. In the case of any payment of principal falling due on
a day which is not a Business Day, interest on such principal amount shall
continue to accrue during such extension at the rate per annum then in effect,
which accrued amount shall be due and payable on the next scheduled date for the
payment of interest.

 

Section 12.5.         Survival of Representations. All representations and
warranties made herein or in any other Loan Document or in certificates given
pursuant hereto or thereto shall survive the execution and delivery of this
Agreement and the other Loan Documents, and shall continue in full force and
effect with respect to the date as of which they were made as long as any credit
is in use or available hereunder.

 

Section 12.6.         Survival of Indemnities. All indemnities and other
provisions relative to reimbursement to the Lenders and L/C Issuer of amounts
sufficient to protect the yield of the Lenders and L/C Issuer with respect to
the Loans and Letters of Credit, including, but not limited to, Sections 1.11,
10.3, and 12.15 hereof, shall survive the termination of this Agreement and the
other Loan Documents and the payment of the Obligations.

 

Section 12.7.         Sharing of Set-Off. Each Lender agrees with each other
Lender a party hereto that if such Lender shall receive and retain any payment,
whether by set-off or application of deposit balances or otherwise, on any of
the Loans or Reimbursement Obligations in excess of its ratable share of
payments on all such Obligations then outstanding to the Lenders, then such
Lender shall purchase for cash at face value, but without recourse, ratably from
each of the other Lenders such amount of the Loans or Reimbursement Obligations,
or participations therein, held by each such other Lenders (or interest therein)
as shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that if any such purchase is made
by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest. For purposes
of this Section 12.7, amounts owed to or recovered by the L/C Issuer in
connection with Reimbursement Obligations in which Lenders have been required to
fund their participation shall be treated as amounts owed to or recovered by the
L/C Issuer as a Lender hereunder.

 



Section 12.8.        Notices. (a) Notices Generally. Except as otherwise
specified herein, all notices hereunder and under the other Loan Documents shall
be in writing (including, without limitation, notice by telecopy) and shall be
given to the relevant party at its address or facsimile number set forth below,
or such other address or facsimile number as such party may hereafter specify by
notice to the Administrative Agent and the Borrower given by courier, by United
States certified or registered mail, by telecopy or by other telecommunication
device capable of creating a written record of such notice and its receipt.
Notices under the Loan Documents to any Lender shall be addressed to its address
or facsimile number set forth on its Administrative Questionnaire; and notices
under the Loan Documents to the Borrower, any Guarantor, the Administrative
Agent, or L/C Issuer shall be addressed to its respective address or facsimile
number set forth below:



 

 97 

 

 

 



 

  to the Borrower or any Guarantor: to the Administrative Agent or L/C Issuer:  
      Global Medical REIT L.P. BMO Harris Bank N.A.   4800 Montgomery Lane 111
West Monroe Street   Suite 450 Chicago, Illinois 60603   Bethesda, Maryland
20814 Attention:  Kevin Fennell   Attention:  Chief Financial Officer       with
a copy to:   with a copy to:       Chapman and Cutler LLP   Global Medical REIT
L.P. 111 West Monroe Street   4800 Montgomery Lane Chicago, Illinois 60603  
Suite 450 Attention:  Dan Baker   Bethesda, Maryland 20814    
Attention:  General Counsel  

 

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is delivered to the facsimile number specified
in this Section 12.8 or in the relevant Administrative Questionnaire and a
confirmation of such facsimile has been received by the sender, (ii) if given by
mail, upon receipt or first refusal of delivery or (iii) if given by any other
means, when delivered at the addresses specified in this Section 12.8 or in the
relevant Administrative Questionnaire; provided that any notice given pursuant
to Section 1 hereof shall be effective only upon receipt.

 

(b)          Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Section
1.3(f) or Section 1.6 if such Lender or the L/C Issuer, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such respective Section by electronic communication. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore, provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

 98 

 

 

Section 12.9.          Counterparts; Integration; Effectiveness.. (a)
Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent, constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 7.2, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or in electronic
(e.g., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement. For purposes of determining compliance
with the conditions specified in Section 7.2 hereof, each Lender and L/C Issuer
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender or L/C Issuer unless the Administrative Agent shall have received notice
from such Lender or L/C Issuer prior to the Closing Date specifying its
objection thereto.

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Legal Requirements, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

Section 12.10.         Successors and Assigns. This Agreement shall be binding
upon the Borrower and the Guarantors and their successors and assigns, and shall
inure to the benefit of the Administrative Agent, the L/C Issuer, and each of
the Lenders, and the benefit of their respective successors and assigns,
including any subsequent holder of any of the Obligations. The Borrower and the
Guarantors may not assign any of their rights or obligations under any Loan
Document without the written consent of all of the Lenders and, with respect to
any Letter of Credit or the Application therefor, the L/C Issuer.

 

Section 12.11.         Participants. Each Lender shall have the right at its own
cost to grant participations (to be evidenced by one or more agreements or
certificates of participation) in the Loans made and Reimbursement Obligations
and/or Commitments held by such Lender at any time and from time to time to one
or more other Persons; provided that no such participation shall relieve any
Lender of any of its obligations under this Agreement, and, provided, further
that no such participant shall have any rights under this Agreement except as
provided in this Section 12.11, and the Administrative Agent shall have no
obligation or responsibility to such participant. Any agreement pursuant to
which such participation is granted shall provide that the granting Lender shall
retain the sole right and responsibility to enforce the obligations of the
Borrower under this Agreement and the other Loan Documents including, without
limitation, the right to approve any amendment, modification or waiver of any
provision of the Loan Documents, except that such agreement may provide that
such Lender will not agree to any modification, amendment or waiver of the Loan
Documents that would reduce the amount of or postpone any fixed date for payment
of any Obligation in which such participant has an interest. Any party to which
such a participation has been granted shall have the benefits of Section 1.11
and Section 10.3 hereof. The Borrower and each Guarantor authorizes each Lender
to disclose to any participant or prospective participant under this
Section 12.11 any financial or other information pertaining to each Guarantor,
the Borrower or any Subsidiary, provided that such participant or prospective
participant shall be subject to the provisions of Section 12.25.

 

 99 

 

 

Section 12.12.         Assignments. (a) Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

 

(i)          Minimum Amounts. (A) In the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in subsection
(a)(i)(A) of this Section 12.12, the aggregate amount of the Commitment (which
for this purpose includes Loans and participation interest in L/C Obligations
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans and participation interest in L/C
Obligations of the assigning Lender subject to each such assignment (determined
as of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Administrative Agent or, if “Effective Date” is specified in
the Assignment and Acceptance, as of the Effective Date specified in such
Assignment and Acceptance) shall not be less than $5,000,000 and each assignment
to a party that is not then a Lender shall be in an amount not less than
$5,000,000 unless, in each case, each of the Administrative Agent and, so long
as no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);

 

(ii)         Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitments
assigned.

 

(iii)        Required Consents. No consent shall be required for any assignment
except to the extent required by Section 12.12(a)(i)(B) and, in addition:

 

(a)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

 

 100 

 

 



(b)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) the Revolving Credit if such assignment is to a Person that is not a
Lender with a Commitment in respect of such facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender; or (ii) the Term Loans
or the Incremental Term Loans (if any) to a Person who is not a Lender, an
Affiliate of a Lender or an Approved Fund; and



 

(c)          the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(d)          the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Swing Loans (whether or not then outstanding).

 

(iv)        Assignment and Acceptance.     The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Acceptance,
together with a processing and recordation fee of $3,500, and the assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)         No Assignment to Borrower, Guarantors, Affiliates or Defaulting
Lenders.      No such assignment shall be made to (A) the Borrower, any
Subsidiary or any other Affiliate of the Borrower or (B) to a Defaulting Lender
or any of its Subsidiaries or any Person, who, upon becoming a Lender hereunder
would constitute any of the foregoing Persons described in this clause (B).

 

(vi)        No Assignment to Natural Persons.    No such assignment shall be
made to a natural person.

 

(vii)       Certain Additional Payments.    In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent) to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer and each other Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit in accordance
with its Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

 101 

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 12.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 12.6 and 12.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting Lender. Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.11 hereof.

 

(b)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in Chicago,
Illinois, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice. Each Lender or L/C Issuer that grants a participation as described in
Section 12.11 shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant’s interest
in the Loans made and Reimbursement Obligations and/or Commitments or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender or L/C Issuer shall have any obligation to disclose all or any portion of
the Participant Register to any Person (including the identity of any
participant or any information relating to a participant’s interest in any Loans
made and Reimbursement Obligations and/or Commitments or other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish that such Obligation or Commitment is in registered form under Section
5f.103-1(c) of the Treasury Regulations or is otherwise required by this
Agreement. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender or L/C Issuer shall treat each person whose name
is recorded in the Participant Register as the owner of such participation for
all purposes of this Agreement notwithstanding any notice to the contrary.

 

(c)          Any Lender may at any time pledge or grant a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any such pledge or grant to a Federal Reserve Bank, and
this Section 12.12 shall not apply to any such pledge or grant of a security
interest; provided that no such pledge or grant of a security interest shall
release a Lender from any of its obligations hereunder or substitute any such
pledgee or secured party for such Lender as a party hereto; provided further,
however, the right of any such pledgee or grantee (other than any Federal
Reserve Bank) to further transfer all or any portion of the rights pledged or
granted to it, whether by means of foreclosure or otherwise, shall be at all
times subject to the terms of this Agreement.

 

 102 

 

 

(d)          Notwithstanding anything to the contrary herein, if at any time the
Swing Line Lender assigns all of its Commitments and Revolving Loans pursuant to
subsection (a) above, the Swing Line Lender may terminate the Swing Line. In the
event of such termination of the Swing Line, the Borrower shall be entitled to
appoint another Lender to act as the successor Swing Line Lender hereunder (with
such Lender’s consent); provided, however, that the failure of the Borrower to
appoint a successor shall not affect the resignation of the Swing Line Lender.
If the Swing Line Lender terminates the Swing Line, it shall retain all of the
rights of the Swing Line Lender provided hereunder with respect to Swing Loans
made by it and outstanding as of the effective date of such termination,
including the right to require Lenders to make Revolving Loans or fund
participations in outstanding Swing Loans pursuant to Section 1.2 hereof.

 

Section 12.13.         Amendments. Any provision of this Agreement or the other
Loan Documents may be amended or waived if, but only if, such amendment or
waiver is in writing and is signed by (a) the Borrower, (b) the Required Lenders
(or the Administrative Agent acting at the direction of the Required Lenders),
and (c) if the rights or duties of the Administrative Agent, the L/C Issuer, or
the Swing Line Lender are affected thereby, the Administrative Agent, the
L/C Issuer or the Swing Line Lender, as applicable; provided that:

 

(i)          no amendment or waiver pursuant to this Section 12.13 shall
(A) increase any Commitment of any Lender without the consent of such Lender or
(B) reduce the amount of or postpone the date for any scheduled payment of any
principal of or interest on any Loan or of any Reimbursement Obligation or of
any fee payable hereunder without the consent of the Lender to which such
payment is owing or which has committed to make such Loan or Letter of Credit
(or participate therein) hereunder;

 

(ii)         no amendment or waiver pursuant to this Section 12.13 shall, unless
signed by each Lender, extend the Termination Date (provided, for the avoidance
of doubt, that any extension of the Termination Date pursuant to and in
accordance with Section 1.16 shall be automatic and require no amendment or
waiver hereunder), release the Borrower or any Guarantor or all or substantially
all of the Collateral (except as provided for in this Agreement), change the
percentages or level of the Implied Debt Service Coverage Ratio set forth in the
definition of “Borrowing Base Value”, change the definition of Required Lenders,
change the provisions regarding application of payments under Section 3.1,
change the provisions of this Section 12.13, or affect the number of Lenders
required to take any action hereunder or under any other Loan Document; and

 

(iii)        no amendment to Section 13 hereof shall be made without the consent
of the Guarantors affected thereby.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

 

 103 

 

 

Notwithstanding anything to the contrary in this Section 12.13, if the
Administrative Agent and the Borrower have jointly identified an ambiguity,
omission, mistake or defect in any provision of this Agreement or an
inconsistency between provisions of this Agreement, the Administrative Agent and
the Borrower shall be permitted to amend such provision or provisions to cure
such ambiguity, omission, mistake, defect or inconsistency so long as to do so
would not adversely affect the interests of the Lenders and the L/C Issuer. Any
such amendment shall become effective without any further action or consent of
any of other party to this Agreement. In addition to the foregoing, the
Administrative Agent may, without the consent of any other Lender: (i) enter
into amendments or modifications to this Agreement or any of the other Loan
Documents, or to enter into additional Loan Documents as the Administrative
Agent reasonably deems appropriate in order to implement any replacement rate or
otherwise effectuate the terms of Section 10.2 in accordance with the terms of
Section 10.2; (ii) amend and restate this Agreement if, upon giving effect to
such amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement; and (iii)
enter into amendments or modifications to this Agreement (including amendments
to this Section 12.13) or any of the other Loan Documents or to enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to effectuate the terms of Section 1.15; provided that no
amendment or modification shall result in any increase in the amount of any
Lender’s Commitment or any increase in any Lender’s Percentage, in each case,
without the written consent of such affected Lender

 

Section 12.14.         Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

 

Section 12.15.         Costs and Expenses; Indemnification. (a) The Borrower
agrees to pay all reasonable and documented out-of-pocket costs and expenses of
the Administrative Agent in connection with the preparation, due diligence,
investigation (including third party expenses) negotiation, syndication, and
administration of the Loan Documents, including, without limitation, the
reasonable and documented out-of-pocket fees and disbursements of a single
counsel to the arranger and Administrative Agent and a single local counsel per
jurisdiction necessary to the Administrative Agent, in connection with the
preparation and execution of the Loan Documents, and any amendment, waiver or
consent related thereto, whether or not the transactions contemplated herein are
consummated. The Borrower agrees to pay to the Administrative Agent, the L/C
Issuer, each Lender, and any other holder of any Obligations outstanding
hereunder, all documented out-of-pocket costs and expenses reasonably incurred
or paid by the Administrative Agent, the L/C Issuer, such Lender, or any such
holder, including reasonable and documented out-of-pocket attorneys’ fees and
disbursements and court costs, in connection with any Default or Event of
Default hereunder or in connection with the enforcement of any of the Loan
Documents (including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code involving the Borrower or any
Guarantor as a debtor thereunder). The Borrower further agrees to indemnify the
Administrative Agent, the L/C Issuer, each Lender, and any security trustee
therefor, and their respective directors, officers, employees, agents, financial
advisors, and consultants (each such Person being called an “Indemnitee”)
against all losses, claims, damages, penalties, judgments, liabilities and
expenses (including, without limitation, all reasonable and documented
out-of-pocket fees and disbursements of counsel for any such Indemnitee and all
reasonable and documented out-of-pocket expenses of litigation or preparation
therefor, whether or not the Indemnitee is a party thereto, or any settlement
arrangement arising from or relating to any such litigation) which any of them
may pay or incur arising out of or relating to any Loan Document or any of the
transactions contemplated thereby or the direct or indirect application or
proposed application of the proceeds of any Loan or Letter of Credit, other than
other than (i) those which arise from the gross negligence, bad faith or willful
misconduct of the party claiming indemnification as determined by a court of
competent jurisdiction by final and nonappealable judgment, (ii) a material
breach of such Indemnitee’s obligations under the Loan Documents, as determined
in a final non-appealable judgment of a court of competent jurisdiction or (iii)
any dispute solely among Indemnitees (provided, that the Borrower agrees to
indemnify the Administrative Agent in any such dispute between the
Administrative Agent and any Lender). The Borrower, upon demand by the
Administrative Agent, the L/C Issuer, or a Lender at any time, shall reimburse
the Administrative Agent, the L/C Issuer, or such Lender for any reasonable
legal or other expenses (including, without limitation, all reasonable fees and
disbursements of counsel for any such Indemnitee) incurred in connection with
investigating or defending against any of the foregoing (including any
settlement costs relating to the foregoing) except to the extent the same is due
to the gross negligence, bad faith, or willful misconduct of the party to be
indemnified. To the extent permitted by applicable Legal Requirements, the
Borrower and the Guarantors shall not assert, and each hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or the
other Loan Documents or any agreement or instrument contemplated hereby or
thereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. The obligations of the parties under
this Section 12.15 shall survive the termination of this Agreement. This Section
12.15 shall not apply with respect to Taxes other than Taxes that represent
losses, claims, damages, penalties, judgments, liabilities or expenses arising
from any non-Tax claim.

 

 104 

 

 

(b)          The Borrower unconditionally agrees to indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Indemnitee for any damages, loss or reasonable and documented out-of-pocket
costs and expenses, including without limitation, all reasonable response,
remedial or removal costs and all reasonable and documented out-of-pocket fees
and disbursements of counsel for any such Indemnitee, arising out of any of the
following: (i) any Hazardous Material Activity at any of the Borrowing Base
Properties or former Borrowing Base Property, (ii) the violation of any
Environmental Law by Global Medical REIT, the Borrower or any Guarantor or
otherwise occurring on or with respect to any Borrowing Base Property or former
Borrowing Base Property, (iii) any claim for personal injury or property damage
in connection with the Global Medical REIT, the Borrower or any Guarantor or
otherwise occurring on or with respect to any Borrowing Base Property or former
Borrowing Base Property, and (iv) the inaccuracy or breach of any environmental
representation, warranty or covenant by Global Medical REIT, the Borrower or any
Guarantor made herein or in any other Loan Document evidencing or securing any
Obligations or setting forth terms and conditions applicable thereto or
otherwise relating thereto, except for damages arising from the willful
misconduct, bad faith or gross negligence of the relevant Indemnitee as
determined by a court of competent jurisdiction by final and nonappealable
judgment. This indemnification shall survive the payment and satisfaction of all
Obligations and the termination of this Agreement, and shall remain in force
beyond the expiration of any applicable statute of limitations and payment or
satisfaction in full of any single claim under this indemnification. This
indemnification shall be binding upon the successors and assigns of the Borrower
and shall inure to the benefit of each Indemnitee and its successors and
assigns.

 

 105 

 

 

Section 12.16.         Set-off. In addition to any rights now or hereafter
granted under the Loan Documents or applicable Legal Requirements and not by way
of limitation of any such rights, during the continuation of any Event of
Default, with the prior written consent of the Administrative Agent, each
Lender, the L/C Issuer, each subsequent holder of any Obligation, and each of
their respective affiliates, is hereby authorized by the Borrower and each
Guarantor at any time or from time to time, without notice to the Borrower or
such Guarantor or to any other Person, any such notice being hereby expressly
waived, to set-off and to appropriate and to apply any and all deposits (general
or special, including, but not limited to, indebtedness evidenced by
certificates of deposit, whether matured or unmatured, and in whatever currency
denominated, but not including trust accounts) and any other indebtedness at any
time held or owing by that Lender, L/C Issuer, subsequent holder, or affiliate,
to or for the credit or the account of the Borrower or such Guarantor, whether
or not matured, against and on account of the Obligations then due to that
Lender, L/C Issuer, or subsequent holder under the Loan Documents, including,
but not limited to, all claims of any nature or description arising out of or
connected with the Loan Documents, irrespective of whether or not (a) that
Lender, L/C Issuer, or subsequent holder shall have made any demand hereunder or
(b) the principal of or the interest on the Loans and other amounts due
hereunder shall have become due and payable pursuant to Section 9 and although
said obligations and liabilities, or any of them, may be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 1.14 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuer and the
Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

 

Section 12.17.         Entire Agreement. The Loan Documents constitute the
entire understanding of the parties thereto with respect to the subject matter
thereof and any prior agreements, whether written or oral, with respect thereto
are superseded hereby.

 

Section 12.18.         Waiver of Jury Trial. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, any right it may have to a trial by jury in any legal proceeding
directly or indirectly arising out of or relating to any Loan Document or the
transactions contemplated thereby (whether based on contract, tort or any other
theory). Each party hereto (a) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (b) acknowledges that it and the other parties hereto have been
induced to enter into this Agreement by, among other things, the mutual waivers
and certifications in this Section.

 

 106 

 

 

Section 12.19.         Severability of Provisions. Any provision of any Loan
Document which is unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction. All rights, remedies
and powers provided in this Agreement and the other Loan Documents may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Agreement
and other Loan Documents are intended to be subject to all applicable mandatory
provisions of law which may be controlling and to be limited to the extent
necessary so that they will not render this Agreement or any of the other Loan
Documents invalid or unenforceable.

 

Section 12.20.         Excess Interest. Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable Legal Requirements to
be charged for the use or detention, or the forbearance in the collection, of
all or any portion of the Loans or other obligations outstanding under this
Agreement or any other Loan Document (“Excess Interest”). If any Excess Interest
is provided for, or is adjudicated to be provided for, herein or in any other
Loan Document, then in such event (a) the provisions of this Section 12.20 shall
govern and control, (b) neither the Borrower nor any guarantor or endorser shall
be obligated to pay any Excess Interest, (c) any Excess Interest that the
Administrative Agent or any Lender may have received hereunder shall, at the
option of the Administrative Agent, be (i) applied as a credit against the then
outstanding principal amount of Obligations hereunder and accrued and unpaid
interest thereon (not to exceed the maximum amount permitted by applicable Legal
Requirements), (ii) refunded to the Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) neither the Borrower nor any guarantor or endorser shall have any
action against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on the Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on the
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

 

Section 12.21.         Construction. The parties acknowledge and agree that the
Loan Documents shall not be construed more favorably in favor of any party
hereto based upon which party drafted the same, it being acknowledged that all
parties hereto contributed substantially to the negotiation of the Loan
Documents. The provisions of this Agreement relating to Subsidiaries shall only
apply during such times as the Borrower has one or more Subsidiaries.

 

 107 

 

 

Section 12.22.         Lender’s and L/C Issuer’s Obligations Several. The
obligations of the Lenders and L/C Issuer hereunder are several and not joint.
Nothing contained in this Agreement and no action taken by the Lenders or L/C
Issuer pursuant hereto shall be deemed to constitute the Lenders and L/C Issuer
a partnership, association, joint venture or other entity.

 

Section 12.23.         Governing Law; Jurisdiction; Consent to Service of
Process. (a) This agreement, the Notes and the other Loan Documents (except as
otherwise specified therein), and the rights and duties of the parties hereto,
shall be construed and determined in accordance with the laws of the State of
New York (including Section 5-1401 and Section 5-1402 of the General Obligations
law of the State of New York) without regard to conflicts of law principles that
would require application of the laws of another jurisdiction.

 

(b)          Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each party hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by applicable Legal
Requirements, in such federal court. Each party hereto hereby agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable Legal Requirements. Nothing in this Agreement or any
other Loan Document or otherwise shall affect any right that any party hereto
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or any Guarantor or its
respective properties in the courts of any jurisdiction.

 

(c)          Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent permitted by applicable Legal Requirements, any objection
which it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Section 12.23(b). Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Legal
Requirements, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)          Each party to this Agreement irrevocably consents to service of
process in any action or proceeding arising out of or relating to any Loan
Document, in the manner provided for notices (other than telecopy or e-mail) in
Section 12.8. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by applicable Legal Requirements.

 

Section 12.24.         USA Patriot Act. Each Lender and L/C Issuer that is
subject to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”) hereby notifies the Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify,
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender or L/C Issuer to identify the Borrower in accordance with the Act.

 

 108 

 

 

Section 12.25.          Confidentiality. Each of the Administrative Agent, the
Lenders, and the L/C Issuer severally agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors to the extent any such
Person has a need to know such Information (it being understood that the Persons
to whom such disclosure is made will first be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), (c) to the extent required by applicable Legal
Requirements or by any subpoena or similar legal process, (d) to any other party
hereto, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.25, to (A) any assignee of or participant in,
or any prospective assignee of or participant in, any of its rights or
obligations under this Agreement or (B) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to Global
Medical REIT, the Borrower or any Subsidiary and its obligations, (g) with the
prior written consent of the Borrower, (h) to the extent such Information
(A) becomes publicly available other than as a result of a breach of this
Section 12.25 or (B) becomes available to the Administrative Agent, any Lender
or the L/C Issuer on a non-confidential basis from a source other than Global
Medical REIT, the Borrower or any Subsidiary or any of their directors,
officers, employees or agents, including accountants, legal counsel and other
advisors; (i) on a confidential basis to rating agencies if requested or
required by such agencies in connection with a rating relating to the Loans or
the Commitments hereunder, (j) so long as the Global Medical REIT’s report on
Form 8-K (or its equivalent) has been filed with the SEC, Gold Sheets and other
similar bank trade publications (such information to consist solely of deal
terms and other information regarding the credit facilities evidenced by this
Agreement customarily found in such publications), or (k) so long as the Global
Medical REIT’s report on Form 8-K (or its equivalent) has been filed with the
SEC, to entities which compile and publish information about the syndicated loan
market, provided that only basic information about the pricing and structure of
the transaction evidenced hereby may be disclosed pursuant to this
subsection (k). For purposes of this Section 12.25, “Information” means all
information received from Global Medical REIT, the Borrower or any of the
Subsidiaries or from any other Person on behalf of Global Medical REIT, the
Borrower or any Subsidiary relating to Global Medical REIT, the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a non-confidential basis prior to disclosure by Global Medical REIT,
the Borrower or any of its Subsidiaries or from any other Person on behalf of
Global Medical REIT, the Borrower or any of the Subsidiaries.

 

Section 12.26.         Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.          Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto (including any party becoming a party hereto by
virtue of an Assignment and Assumption) acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

 109 

 

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 12.27.         Amendment and Restatement; No Novation. This Agreement
shall become effective on the Restatement Effective Date and shall supersede all
provisions of the Prior Credit Agreement as of such date. From and after the
date of this Restatement Effective Date, all references to the Prior Credit
Agreement in any Loan Document or in any other instrument or document shall,
unless otherwise explicitly stated therein, be deemed to refer to this
Agreement.  This Agreement shall become effective as of the Restatement
Effective Date, and supersede all provisions of the Prior Credit Agreement as of
such date, upon the execution of this Agreement by each of the parties hereto
and fulfillment of the conditions precedent contained in Section 7.2 hereof. 
This Agreement shall constitute for all purposes an amendment and restatement of
the Prior Credit Agreement and not a new agreement and all obligations
outstanding under the Prior Credit Agreement shall continue to be outstanding
hereunder and shall not constitute a novation of the indebtedness or other
obligations outstanding under the Prior Credit Agreement.

 

Section 12.28.         Equalization of Loans and Commitments. Upon the
Restatement Effective Date, all loans outstanding under the Prior Credit
Agreement shall remain outstanding as the initial Borrowing of Revolving Loans
under this Agreement and, in connection therewith, the Borrower shall be deemed
to have prepaid all outstanding Eurodollar Loans on the Restatement Effective
Date and shall pay to each Lender who is currently a party to the Prior Credit
Agreement any compensation due such Lender under Section 1.11 of the Prior
Credit Agreement as a result thereof (to the extent invoiced prior to the
Restatement Effective Date and if not waived by any Lender under the Prior
Credit Agreement).  On the Restatement Effective Date, the Lenders each agree to
make such purchases and sales of interests in the outstanding Revolving Loans
between themselves so that each Lender is then holding its relevant Revolver
Percentage of outstanding Revolving Loans.  Such purchases and sales shall be
arranged through the Administrative Agent and each Lender hereby agrees to
execute such further instruments and documents, if any, as the Administrative
Agent may reasonably request in connection therewith. 

 

 110 

 

 

Section 13.         The Guarantees.

 

Section 13.1.          The Guarantees. To induce the Lenders to provide the
credits described herein and in consideration of benefits expected to accrue to
the Borrower by reason of the Commitments and for other good and valuable
consideration, receipt of which is hereby acknowledged, each Guarantor party
hereto (including any Material Subsidiary formed or acquired after the Closing
Date executing a separate Guaranty or an Additional Guarantor Supplement in the
form attached hereto as Exhibit G or such other form acceptable to the
Administrative Agent) hereby unconditionally and irrevocably guarantees, jointly
and severally, to the Administrative Agent, the Lenders, and their Affiliates,
the due and punctual payment of all present and future Obligations, Hedging
Liability and Bank Product Obligations, including, but not limited to, the due
and punctual payment of principal of and interest on the Loans, the
Reimbursement Obligations, Hedging Liability, and Bank Product Obligations, and
the due and punctual payment of all other obligations now or hereafter owed by
the Borrower under the Loan Documents as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, according to
the terms hereof and thereof (including all interest, costs, fees, and charges
after the entry of an order for relief against the Borrower or such other
obligor in a case under the United States Bankruptcy Code, the Canadian
Bankruptcy Legislation or any similar proceeding, whether or not such interest,
costs, fees and charges would be an allowed claim against the Borrower or any
such obligor in any such proceeding); provided, however, that with respect to
any Guarantor, its guarantee of Hedging Liability of the Borrower or any
Guarantor shall exclude all Excluded Swap Obligations. In case of failure by the
Borrower or other obligor punctually to pay any obligations guaranteed hereby,
each Guarantor hereby unconditionally agrees to make such payment or to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at stated maturity, by acceleration, or otherwise, and as if
such payment were made by the Borrower or such obligor.

 

Section 13.2.          Guarantee Unconditional. The obligations of each
Guarantor under this Section 13 shall be unconditional and absolute and, without
limiting the generality of the foregoing, shall not be released, discharged, or
otherwise affected by:

 

(a)          any extension, renewal, settlement, compromise, waiver, or release
in respect of any obligation of the Borrower or other obligor or of any other
guarantor under this Agreement or any other Loan Document or by operation of law
or otherwise;

 

(b)          any modification or amendment of or supplement to this Agreement or
any other Loan Document or any agreement relating to Hedging Liability or Bank
Product Obligations;

 

(c)          any change in the corporate existence, structure, or ownership of,
or any insolvency, bankruptcy, reorganization, or other similar proceeding
affecting, the Borrower or other obligor, any other guarantor, or any of their
respective assets, or any resulting release or discharge of any obligation of
the Borrower or other obligor or of any other guarantor contained in any Loan
Document;

 

(d)          the existence of any claim, set-off, or other rights which the
Borrower or other obligor or any other guarantor may have at any time against
the Administrative Agent, any Lender, or any other Person, whether or not
arising in connection herewith;

 

 111 

 

 

(e)          any failure to assert, or any assertion of, any claim or demand or
any exercise of, or failure to exercise, any rights or remedies against the
Borrower or other obligor, any other guarantor, or any other Person or Property;

 

(f)          any application of any sums by whomsoever paid or howsoever
realized to any obligation of the Borrower or other obligor, regardless of what
obligations of the Borrower or other obligor remain unpaid;

 

(g)          any invalidity or unenforceability relating to or against the
Borrower or other obligor or any other guarantor for any reason of this
Agreement or of any other Loan Document or any agreement relating to Hedging
Liability or Bank Product Obligations, or any provision of applicable Legal
Requirements purporting to prohibit the payment by the Borrower or other obligor
or any other guarantor of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable under the Loan Documents or
any agreement relating to Hedging Liability or Bank Product Obligations; or

 

(h)          any other act or omission to act or delay of any kind by the
Administrative Agent, any Lender, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of any Guarantor under this
Section 13.

 

Section 13.3.          Discharge Only upon Payment in Full; Reinstatement in
Certain Circumstances. Each Guarantor’s obligations under this Section 13 shall
remain in full force and effect until the Commitments are terminated, all
Letters of Credit have expired, and the principal of and interest on the Loans
and all other amounts payable by the Borrower and the Guarantors under this
Agreement and all other Loan Documents and, if then outstanding and unpaid, all
Hedging Liability and Bank Product Obligations have been paid in full. If at any
time any payment of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable by the Borrower or other
obligor or any Guarantor under the Loan Documents or any agreement relating to
Hedging Liability or Bank Product Obligations is rescinded or must be otherwise
restored or returned upon the insolvency, bankruptcy, or reorganization of the
Borrower or other obligor or of any guarantor, or otherwise, each Guarantor’s
obligations under this Section 13 with respect to such payment shall be
reinstated at such time as though such payment had become due but had not been
made at such time.

 

Section 13.4.          Subrogation. Each Guarantor agrees it will not exercise
any rights which it may acquire by way of subrogation by any payment made
hereunder, or otherwise, until all the obligations guaranteed hereby shall have
been paid in full subsequent to the termination of all the Commitments and
expiration of all Letters of Credit. If any amount shall be paid to a Guarantor
on account of such subrogation rights at any time prior to the later of (x) the
payment in full of the Obligations, Bank Product Obligations and Hedging
Liability and all other amounts payable by the Borrower hereunder and under the
other Loan Documents and (y) the termination of the Commitments and expiration
of all Letters of Credit, such amount shall be held in trust for the benefit of
the Administrative Agent and the Lenders (and their Affiliates) and shall
forthwith be paid to the Administrative Agent for the benefit of the Lenders
(and their Affiliates) or be credited and applied upon the Obligations, Bank
Product Obligations and Hedging Liability, whether matured or unmatured, in
accordance with the terms of this Agreement.

 

 112 

 

 

Section 13.5.          Waivers. Each Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest, and any notice except as specifically
provided for herein, as well as any requirement that at any time any action be
taken by the Administrative Agent, any Lender, or any other Person against the
Borrower or other obligor, another guarantor, or any other Person.

 

Section 13.6.          Limit on Recovery. Notwithstanding any other provision
hereof, the right of recovery against each Guarantor under this Section 13 shall
not exceed $1.00 less than the lowest amount which would render such Guarantor’s
obligations under this Section 13 void or voidable under applicable Legal
Requirements, including, without limitation, fraudulent conveyance law.

 

Section 13.7.          Stay of Acceleration. If acceleration of the time for
payment of any amount payable by the Borrower or other obligor under this
Agreement or any other Loan Document or any agreement relating to Hedging
Liability or Bank Product Obligations, is stayed upon the insolvency, bankruptcy
or reorganization of the Borrower or such obligor, all such amounts otherwise
subject to acceleration under the terms of this Agreement or the other Loan
Documents or any agreement relating to Hedging Liability or Bank Product
Obligations, shall nonetheless be payable by the Guarantors hereunder forthwith
on demand by the Administrative Agent made at the request of the Required
Lenders.

 

Section 13.8.          Benefit to Guarantors. The Borrower and the Guarantors
are engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Borrower has a direct impact on the
success of each Guarantor. Each Guarantor will derive substantial direct and
indirect benefit from the extensions of credit hereunder.

 

Section 13.9.          Guarantor Covenants. Each Guarantor shall take such
action as the Borrower is required by this Agreement to cause such Guarantor to
take, and shall refrain from taking such action as the Borrower is required by
this Agreement to prohibit such Guarantor from taking.

 

Section 13.10.         Subordination. Each Guarantor (each referred to herein as
a “Subordinated Creditor”) hereby subordinates the payment of all indebtedness,
obligations, and liabilities of the Borrower or any other Guarantor owing to
such Subordinated Creditor, whether now existing or hereafter arising, to the
indefeasible payment in full in cash of all Obligations, Hedging Liability, and
Bank Product Obligations. During the continuance of any Event of Default or
Default under Sections 9.1 (a), (j) or (k), subject to Section 13.4, any such
indebtedness, obligation, or liability of the Borrower or any other Guarantor
owing to such Subordinated Creditor shall be enforced and performance received
by such Subordinated Creditor as trustee for the benefit of the holders of the
Obligations, Hedging Liability, and Bank Product Obligations and, upon the
acceleration of the Indebtedness under Section 9.2 or 9.3 hereof, the proceeds
thereof shall be paid over to the Administrative Agent for application to the
Obligations, Hedging Liability, and Bank Product Obligations (whether or not
then due), but without reducing or affecting in any manner the liability of such
Guarantor under this Section 13.

 

Section 13.11.         Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by the Borrower and
each other Guarantor to honor all of its obligations in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section as it
relates to such Borrower or other Guarantor, voidable under applicable Legal
Requirements relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount). The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until discharged in
accordance with Section 13.3. Each Qualified ECP Guarantor intends that this
Section constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of the Borrower and each other
Guarantor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

[Signature Pages to Follow]

 

 113 

 

 

This Amended and Restated Credit Agreement is entered into between us for the
uses and purposes hereinabove set forth as of the date first above written.

 

  “Borrower”         Global Medical REIT L.P.         By: Global Medical REIT
GP, LLC   Its: General Partner         By: Global Medical REIT Inc.   Its: Sole
Member         By: /s/ Robert Kiernan   Name: Robert Kiernan   Title: Treasurer
and Financial Officer       “Administrative Agent and L/C Issuer”       BMO
Harris Bank N.A., as L/C Issuer and as Administrative Agent       By: /s/ Kevin
Fennell   Name: Kevin Fennell   Title: Director

 

 114 

 

 

  “Lenders”       BMO Harris Bank N.A., as a Lender         By: /s/ Kevin
Fennell     Name: Kevin Fennell     Title: Director

 

 115 

 

 

  Citizens Bank, N.A.         By: /s/ Frank Kaplan     Name: Frank Kaplan    
Title: Vice President

 

 116 

 

 

  SunTrust Bank         By: /s/ John Cappellari     Name: John Cappellari    
Title: Director

 

 117 

 

 

  The Huntington National Bank         By: /s/ Cheryl B. Holm     Name: Cheryl
B. Holm     Title: Sr. Vice President

 

 118 

 

 

  Comerica Bank         By: /s/ Casey L. Stevenson     Name: Casey L. Stevenson
    Title: Vice President

 

 119 

 

 

  KeyBank National Association         By: /s/ Gregory W. Lane     Name: Gregory
W. Lane     Title: VP

 

 120 

 

 

  Franklin Synergy Bank         By: /s/ Lisa Fletcher     Name: Lisa Fletcher  
  Title: Senior Vice President

 

 121 

 

 

  “Guarantors”       GLOBAL MEDICAL REIT INC.         By: /s/ Robert Kiernan  
Name: Robert Kiernan   Title: Treasurer and Chief Financial Officer

 

  GMR ALBERTVILLE, LLC   GMR ALTOONA, LLC   GMR AMARILLO, LLC   GMR ASHEVILLE,
LLC   GMR AUSTIN, LLC   GMR BELPRE, LLC   GMR BROCKPORT, LLC   GMR CAPE CORAL,
LLC   GMR CARSON CITY, LLC   GMR CLERMONT, LLC   GMR EAST DALLAS HOSPITAL, LLC  
GMR EAST DALLAS LAND, LLC   GMR EAST ORANGE, LLC   GMR ELLIJAY, LLC   GMR FLOWER
MOUND, LLC   GMR FORT WORTH, LLC   GMR FREMONT, LLC   GMR GAINESVILLE, LLC   GMR
GERMANTOWN, LLC   GMR GREAT BEND, LLC   GMR LAS CRUCES, LLC   GMR LEE’S SUMMIT,
LLC   GMR LEWISBURG, LLC   GMR LUBBOCK, LLC   GMR MECHANICSBURG, LLC   GMR MESA,
LLC   GMR MOLINE, LLC   GMR OKLAHOMA CITY, LLC   GMR OMAHA, LLC   GMR ORLANDO,
LLC   GMR PRESCOTT, LLC

 



 122 

 

 

  GMR READING, LLC   GMR SAINT GEORGE, LLC   GMR SANDUSKY, LLC   GMR SHERMAN,
LLC   GMR WATERTOWN, LLC   GMR WYOMISSING, LLC

 

  By:   Global Medical REIT L.P.,     a Delaware limited partnership,     its
Sole Member           By: Global Medical REIT GP, LLC,       a Delaware limited
liability company,       its General Partner               By: Global Medical
REIT Inc.,         a Maryland Corporation,         its Sole Member              
  By: /s/ Robert Kiernan       Name: Robert Kiernan       Title: Treasurer and
Chief Financial Officer

 

 123 

 

 

Exhibit A

 

Notice of Payment Request

 

[Date]

 

[Name of Lender]

[Address]

 

Attention:

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 7, 2018, among Global Medical REIT L.P., the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and BMO Harris Bank
N.A., as Administrative Agent (as extended, renewed, amended or restated from
time to time, the “Credit Agreement”). Capitalized terms used herein and not
defined herein have the meanings assigned to them in the Credit Agreement. [The
Borrower has failed to pay its Reimbursement Obligation in the amount of
$____________. Your Revolver Percentage of the unpaid Reimbursement Obligation
is $_____________] or [__________________________ has been required to return a
payment by the Borrower of a Reimbursement Obligation in the amount of
$_______________. Your Revolver Percentage of the returned Reimbursement
Obligation is $_______________.]

 

  Very truly yours,       BMO Harris Bank N.A., as L/C Issuer         By      
Name       Title  

 

 124 

 

 

Exhibit B

 

Notice of Borrowing

 

Date:______________       , ____

 

To:BMO Harris Bank N.A., as Administrative Agent for the Lenders from time to
time parties to the Amended and Restated Credit Agreement, dated as of August 7,
2018 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Global Medical REIT L.P., the Guarantors from time to time
party thereto, the Lenders from time to time party thereto and BMO Harris Bank
N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, Global Medical REIT L.P. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the Borrowing specified below:

 

1.          The Business Day of the proposed Borrowing is ___________, ____.

 

2.          The aggregate amount of the proposed Borrowing is $______________.

 

3.          The Borrowing is being advanced under the [Revolving][Term] Credit.

 

4.          The Borrowing is to be comprised of $___________ of [Base Rate]
[Eurodollar] Loans.

 

[5.         The duration of the Interest Period for the Eurodollar Loans
included in the Borrowing shall be ____________ months.]

 

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the proposed Borrowing, before and
after giving effect thereto and to the application of the proceeds therefrom:

 

(a)          the representations and warranties of the Borrower contained in
Section 6 of the Credit Agreement are true and correct in all material respects
(where not already qualified by materiality or Material Adverse Effect,
otherwise in all respects) as though made on and as of such date (except to the
extent the same expressly relate to an earlier date, in which case they shall be
true and correct in all material respects (where not already qualified by
materiality or Material Adverse Effect, otherwise in all respects) as of such
earlier date); and

 

 125 

 

 

(b)          no Default or Event of Default has occurred and is continuing or
would result from such proposed Borrowing.

 

  Global Medical REIT L.P.         By: Global Medical REIT GP, LLC   Its:
General Partner         By: Global Medical REIT Inc.   Its: Sole Member        
By       Name       Title  

 

 126 

 

 

Exhibit C

 

Notice of Continuation/Conversion

 

Date: ____________, ____

 

To:BMO Harris Bank N.A., as Administrative Agent for the Lenders from time to
time parties to the Amended and Restated Credit Agreement, dated as of August 7,
2018 (as extended, renewed, amended or restated from time to time, the “Credit
Agreement”), among Global Medical REIT L.P., the Guarantors from time to time
party thereto, the Lenders from time to time party thereto, and BMO Harris Bank
N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, Global Medical REIT L.P. (the “Borrower”), refers to the Credit
Agreement, the terms defined therein being used herein as therein defined, and
hereby gives you notice irrevocably, pursuant to Section 1.6 of the Credit
Agreement, of the [conversion] [continuation] of the Loans specified herein,
that:

 

1.          The conversion/continuation Date is __________, ____.

 

2.          The aggregate amount of the [Revolving][Term] Loans to be
[converted] [continued] is $______________.

 

3.          The Loans are to be [converted into] [continued as] [Eurodollar]
[Base Rate] Loans.

 

4.          [If applicable:] The duration of the Interest Period for the
[Revolving][Term] Loans included in the [conversion] [continuation] shall be
_________ months.

 

[Signature Page to Follow]

 

 127 

 

 

  Global Medical REIT L.P.         By: Global Medical REIT GP, LLC   Its:
General Partner         By: Global Medical REIT Inc.   Its: Sole Member        
By       Name       Title  

 

 128 

 

 

Exhibit D-1

 

Revolving Note

 

U.S. $_______________ ________ __, 201__

 

For Value Received, the undersigned, Global Medical REIT L.P., a Delaware
limited partnership (the “Borrower”), hereby promises to pay to
____________________ (the “Lender”) or its permitted assigns on the Termination
Date of the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of ___________________ Dollars ($__________) or, if
less, the aggregate unpaid principal amount of all Revolving Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, together with interest
on the principal amount of each Revolving Loan from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Credit Agreement.

 

This Revolving Note (this “Note”) is one of the Revolving Notes referred to in
the Amended and Restated Credit Agreement, dated as of August 7, 2018, among the
Borrower, the Guarantors party thereto, the Lenders party thereto and BMO Harris
Bank N.A., as Administrative Agent (as extended, renewed, amended, supplemented
or restated from time to time, the “Credit Agreement”), and this Note and the
holder hereof are entitled to all the benefits and security provided for thereby
or referred to therein, to which Credit Agreement reference is hereby made for a
statement thereof. All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Note shall be governed by and construed in accordance with the internal laws of
the State of New York (including Section 5-1401 and Section 5-1402 of the
General Obligations law of the State of New York).

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

[Signature Page to Follow]

 

 129 

 

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

  Global Medical REIT L.P.         By: Global Medical REIT GP, LLC   Its:
General Partner         By: Global Medical REIT Inc.   Its: Sole Member        
By       Name       Title  

 

 130 

 

 

Exhibit D-2

 

Swing Note

 

U.S. $_____________ ________ __, 201__

 

For Value Received, the undersigned, Global Medical REIT L.P., a Delaware
limited partnership (the “Borrower”), hereby promises to pay to
___________________ (the “Lender”) or its registered assigns on the Termination
Date of the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Chicago, Illinois (or such other location as the
Administrative Agent may designate to the Borrower), in immediately available
funds, the principal sum of _______________________________ Dollars
($____________) or, if less, the aggregate unpaid principal amount of all Swing
Loans made by the Lender to the Borrower pursuant to the Credit Agreement,
together with interest on the principal amount of each Swing Loan from time to
time outstanding hereunder at the rates, and payable in the manner and on the
dates, specified in the Credit Agreement.

 

This Swing Note (this “Note”) is the Swing Note referred to in the Amended and
Restated Credit Agreement, dated as of August 7, 2018, among the Borrower, the
Guarantors party thereto, the Lenders party thereto and BMO Harris Bank N.A., as
Administrative Agent (as extended, renewed, amended, supplemented or restated
from time to time, the “Credit Agreement”), and this Note and the holder hereof
are entitled to all the benefits and security provided for thereby or referred
to therein, to which Credit Agreement reference is hereby made for a statement
thereof. All defined terms used in this Note, except terms otherwise defined
herein, shall have the same meaning as in the Credit Agreement. This Note shall
be governed by and construed in accordance with the internal laws of the State
of New York (including Section 5-1401 and Section 5-1402 of the General
Obligations law of the State of New York).

 

Voluntary prepayments may be made hereon, certain prepayments are required to be
made hereon, and this Note may be declared due prior to the expressed maturity
hereof, all in the events, on the terms and in the manner as provided for in the
Credit Agreement.

 

[Signature Page to Follow]

 

 131 

 

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

  Global Medical REIT L.P.         By: Global Medical REIT GP, LLC   Its:
General Partner         By: Global Medical REIT Inc.   Its: Sole Member        
By       Name       Title  

 

 132 

 

 

Exhibit D-3

 

Term Note

 

U.S. $_______________ ________-____, 20___

 

For Value Received, the undersigned, Global Medical REIT L.P., a Delaware
limited partnership (the “Borrower”), hereby promises to pay to
_________________________ (the “Lender”) or its permitted assigns at the
principal office of the Administrative Agent in Chicago, Illinois (or such other
location as the Administrative Agent may designate to the Borrower), in
immediately available funds, the principal sum of ___________________ Dollars
($__________) or, if less, the aggregate unpaid principal amount of all Term
Loans made or maintained by the Lender to the Borrower pursuant to the Credit
Agreement, together with interest on the principal amount of such Term Loan from
time to time outstanding hereunder at the rates, and payable in the manner and
on the dates, specified in the Credit Agreement.

 



This Term Note (this “Note”) is one of the Term Notes referred to in the Amended
and Restated Credit Agreement, dated as of August 7, 2018, among the Borrower,
the Guarantors party thereto, the Lenders party thereto and BMO Harris Bank
N.A., as Administrative Agent (as extended, renewed, amended, supplemented or
restated from time to time, the “Credit Agreement”), and this Note and the
holder hereof are entitled to all the benefits and security provided for thereby
or referred to therein, to which Credit Agreement reference is hereby made for a
statement thereof. All defined terms used in this Note, except terms otherwise
defined herein, shall have the same meaning as in the Credit Agreement. This
Note shall be governed by and construed in accordance with the internal laws of
the State of New York (including Section 5-1401 and Section 5-1402 of the
General Obligations law of the State of New York).

 

Voluntary prepayments may be made hereon and this Note may be declared due prior
to the expressed maturity hereof, all in the events, on the terms and in the
manner as provided for in the Credit Agreement.

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

  Global Medical REIT L.P.         By:       Name:       Title:  

 

 133 

 

 

Exhibit D-4

 

Incremental Term Note

 

U.S. $_______________ ________-____, 20___

 



For Value Received, the undersigned, Global Medical REIT L.P., a Delaware
limited partnership (the “Borrower”), hereby promises to pay to
_________________________ (the “Lender”) or its permitted assigns at the
principal office of the Administrative Agent in Chicago, Illinois (or such other
location as the Administrative Agent may designate to the Borrower), in
immediately available funds, the principal sum of ___________________ Dollars
($__________) or, if less, the aggregate unpaid principal amount of all
Incremental Term Loans made or maintained by the Lender to the Borrower pursuant
to the Credit Agreement, together with interest on the principal amount of such
Incremental Term Loan from time to time outstanding hereunder at the rates, and
payable in the manner and on the dates, specified in the Credit Agreement.

 

This Incremental Term Note (this “Note”) is one of the Incremental Term Notes
referred to in the Amended and Restated Credit Agreement, dated as of August 7,
2018, among the Borrower, the Guarantors party thereto, the Lenders party
thereto and BMO Harris Bank N.A., as Administrative Agent (as extended, renewed,
amended, supplemented or restated from time to time, the “Credit Agreement”),
and this Note and the holder hereof are entitled to all the benefits and
security provided for thereby or referred to therein, to which Credit Agreement
reference is hereby made for a statement thereof. All defined terms used in this
Note, except terms otherwise defined herein, shall have the same meaning as in
the Credit Agreement. This Note shall be governed by and construed in accordance
with the internal laws of the State of New York (including Section 5-1401 and
Section 5-1402 of the General Obligations law of the State of New York).

 

Voluntary prepayments may be made hereon and this Note may be declared due prior
to the expressed maturity hereof, all in the events, on the terms and in the
manner as provided for in the Credit Agreement.

 

[Signature Page to Follow]

 

 134 

 

 

The Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder.

 

  Global Medical REIT L.P.         By: Global Medical REIT GP, LLC   Its:
General Partner         By: Global Medical REIT Inc.   Its: Sole Member        
By       Name       Title  

 

 135 

 

 

Exhibit E

 

Compliance Certificate

 

To:BMO Harris Bank N.A., as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below

 

This Compliance Certificate is furnished to the Administrative Agent and the
Lenders pursuant to that certain Amended and Restated Credit Agreement, dated as
of August 7, 2018, among Global Medical REIT L.P., as Borrower, the Guarantors
signatory thereto, the Administrative Agent and the Lenders party thereto (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Unless otherwise defined herein, the terms used in this
Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

 

The Undersigned hereby certifies that:

 

1.          I am the duly elected ____________ of Global Medical REIT L.P.;

 

2.          I have reviewed the terms of the Credit Agreement and I have made,
or have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements;

 

3.          Except to the extent previously disclosed pursuant to the
requirements of Section 8.5(e) of the Credit Agreement, the examinations
described in paragraph 2 did not disclose, and I have no knowledge of, the
existence of any condition or the occurrence of any event which constitutes a
Default or Event of Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Compliance Certificate, except as set forth below;

 

4.          The financial statements required by Section 8.5 of the Credit
Agreement and being furnished to you concurrently with this Compliance
Certificate are true, correct and complete in all material respects as of the
date and for the periods covered thereby; and

 

5.          The Schedule I hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Credit
Agreement, all of which data and computations are, to the best of my knowledge,
true, complete and correct and have been made in accordance with the relevant
Sections of the Credit Agreement.

 

 136 

 

 

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:

 

       

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this ______ day of __________________
20___.

 

  Global Medical REIT L.P.         By: Global Medical REIT GP, LLC   Its:
General Partner         By: Global Medical REIT Inc.   Its: Sole Member        
By       Name       Title  

 

 137 

 

 

Schedule I

to Compliance Certificate

 

_________________________________________________

 

Compliance Calculations

for Amended and Restated Credit Agreement dated as of August 7, 2018

 

Calculations as of _____________, _______

 



 



 

A. Maximum Consolidated Leverage Ratio (Section 8.20(a))         1. Total
Indebtedness $___________       2. Total Asset Value as calculated on Exhibit A
hereto ___________       3. Ratio of Line A1 to Line A2 ____:1.0       4. Line
A3 must not exceed

0.65:1.01

0.60:1.02

      5. The Borrower is in compliance (circle yes or no) yes/no     B. Minimum
Fixed Charge Coverage Ratio (Section 8.20(b))         1. Net income (or loss)
$___________       2. Depreciation and amortization expense ___________       3.
Interest Expense ___________       4. Income tax expense ___________       5.
Extraordinary, unrealized, non-recurring or unusual losses, including impairment
charges ___________       6. Fees and expenses incurred in connection with
dispositions, the incurrence of Indebtedness or the issuance of Capital Stock
(whether or not consummated) ___________       7. Non-cash losses ___________  
    8. Sum of Lines B1 through B7 ___________       9. Extraordinary, unrealized
or non-recurring gains, including the write-up of assets ___________

 



 

 

1 For each fiscal quarter ending on or before 09/30/2018-6/30/2019

 

2 For each fiscal quarter ending on 09/30/2019 and after

 

 138 

 

 



  10. Non-cash gains ___________         11. Income tax benefits ___________    
    12. Sum of Lines B9, B10 and B11 ___________         13. Line B8 minus Line
B12 (“EBITDA”) ___________         14. EBITDA ___________         15.
Acquisition expenses with respect to any Real Property ___________         16.
Capital Reserve ___________         17. Line B14 plus Line B15 minus Line B16
and computed on an Annualized basis (“Adjusted EBITDA”) ___________         18.
Interest Expense ___________         19. The greater of (i) zero or
(ii) scheduled principal amortization paid on Total Indebtedness for such period
(exclusive of any balloon payments or prepayments of principal paid on such
Total Indebtedness) ___________         20. Line B18 plus Line B19 (“Debt
Service”) ___________         21. Dividends and required distributions on
Borrower’s preferred equity securities ___________         22. Income taxes paid
___________         23. Sum of Lines B20, B21 and B22 and computed on an
Annualized Basis (“Fixed Charges”) ___________         24. Ratio of Line B14 to
Line B23 ____:1.0         25. Line B24 shall not be less than 1.50:1.0        
26. The Borrower is in compliance (circle yes or no) yes/no       C. Maintenance
of Net Worth (Section 8.20(c))           1. Net Worth as of [_______________]
$___________         2. Aggregate net proceeds received by Global Medical REIT
or any of its Subsidiaries after March 31, 2018 in connection with any offering
of Stock or Stock Equivalents ___________         3. 75% of Line C2 ___________
        4. $203,795,000 plus Line C3 ___________         5. Line C1 shall not be
less than Line C4 ___________         6. The Borrower is in compliance (circle
yes or no) yes/no

 

 139 

 

 



D. Maximum Consolidated Secured Recourse Leverage Ratio (Section 8.20(d))      
  1. Total Secured Recourse Indebtedness $___________       2. Total Asset Value
as calculated on Exhibit A hereto ___________       3. Ratio of Line D1 to Line
D2 ____:1.0       4. Line D3 must not exceed 0.10:1.0       5. The Borrower is
in compliance (circle yes or no) yes/no     E. Investments (Joint Ventures)
(Section 8.8(o)(i))         1. Cash investments in joint ventures $___________  
    2. Total Asset Value as calculated on Exhibit A hereto ___________       3.
Line E1 divided by Line E2 ___________       4. Line E3 shall not exceed 10%    
    5. The Borrower is in compliance (circle yes or no) yes/no     F.
Investments (Assets Under Development) (Section 8.8(o)(ii))         1.
Investments in Assets Under Development $___________       2. Total Asset Value
as calculated on Exhibit A hereto ___________       3. Line F1 divided by Line
F2 ___________       4. Line F3 shall not exceed 10%         5. The Borrower is
in compliance (circle yes or no) yes/no     G. Investments (Land Assets)
(Section 8.8(o)(iii))         1. Investments in Land Assets $___________      
2. Total Asset Value as calculated on Exhibit A hereto ___________       3. Line
G1 divided by Line G2 ___________       4. Line G3 shall not exceed 5%        
5. The Borrower is in compliance (circle yes or no) yes/no     H. Investments
(mortgages and mezzanine loans) (Section 8.8(o)(iv))         1. Investments in
mortgages and mezzanine loans $___________       2. Total Asset Value as
calculated on Exhibit A hereto ___________       3. Line H1 divided by Line H2
___________

 

 140 

 

 



  4. Line H3 shall not exceed 10%         5. The Borrower is in compliance
(circle yes or no) yes/no     I. Other Investments (Section 8.8(o)(v))        
1. Other investments not otherwise permitted under the Credit Agreement
$___________       2. Total Asset Value as calculated on Exhibit A hereto
___________       3. Line I1 divided by Line I2 ___________       4. Line I3
shall not exceed 5%         5. The Borrower is in compliance (circle yes or no)
yes/no     J. Aggregate Investment Limitation to Total Asset Value (Section 8.8)
        1. Sum of Lines E1, F1, G1, H1 and II $___________       2. Total Asset
Value as calculated on Exhibit A hereto ____________       3. Line J1 divided by
Line J2 ___________       4. Line J3 shall not exceed 20%         5. The
Borrower is in compliance (circle yes or no) yes/no     K. Distributions to
Adjusted FFO (Section 8.24(a))3         1. Aggregate amount of cash
distributions made by the Global Medical REIT to its equity holders $___________
      2. Global Medical REIT’s Adjusted FFO ___________       3. 95% of Line K2
___________       4. Amount necessary for Global Medical REIT to be able to make
distributions required to maintain its status as a REIT and avoid the imposition
of any federal or state income tax, and avoid the imposition of the tax
described by Section 4981 of the Code ___________       5. Greater Line K3 and
Line K4 ___________       6. Line K1 shall not exceed Line K5         7. The
Borrower is in compliance (circle yes or no) yes/no

 



 

 

3 Commencing with the fiscal quarter ending December 31, 2019.

 

 141 

 

 

Exhibit A to Schedule I

to Compliance Certificate

of Global Medical REIT L.P.

 

This Exhibit A is attached to Schedule I to the Compliance Certificate of Global
Medical REIT L.P. dated [________], 201__ and delivered to BMO Harris Bank N.A.,
as Administrative Agent, and the Lenders party to the Credit Agreement referred
to therein. The undersigned hereby certifies that the following is a true,
correct and complete calculation of Total Asset Value as of the last day of the
Fiscal Quarter most recently ended:

 

1. Real Properties (other than Assets Under Development and Land Assets):

 

Property  GAAP Book Value (plus
allowance for
accumulated
depreciation)                     Total:  $ 

 

2. Assets under Development:

 

Property  GAAP Book Value of
actual funded portion
(plus allowance for
accumulated
depreciation)                     Total:  $ 

 

3. Land Assets

 

Property  GAAP Book Value                      Total:  $ 

 

 142 

 

 

54 Outstanding Principal Balance (or such lesser amount required by GAAP) of
Investments in Mortgages and Outstanding Principal Balance of Mezzanine Loans
equals: $_____________________________.

 

Total Asset Value (sum of 1, 2, 3 and 4) equals: $_________________________.

 

  Global Medical REIT L.P.         By: Global Medical REIT GP, LLC   Its:
General Partner         By: Global Medical REIT Inc.   Its: Sole Member        
By       Name       Title  

 

 143 

 

 

Exhibit F

Assignment and Acceptance

 

Dated _____________, _______

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 7, 2018 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among Global Medical REIT L.P., the Guarantors from time to
time party thereto, the Lenders and L/C Issuer party thereto and BMO Harris Bank
N.A., as Administrative Agent (the “Administrative Agent”). Terms defined in the
Credit Agreement are used herein with the same meaning.

 

______________________________________________________ (the “Assignor”) and
_________________________ (the “Assignee”) agree as follows:

 

1.          The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, the amount and
specified percentage interest shown on Annex I hereto of the Assignor’s rights
and obligations under the Credit Agreement as of the Effective Date (as defined
below), including, without limitation, the Assignor’s Commitments as in effect
on the Effective Date and the Loans, if any, owing to the Assignor on the
Effective Date and the Assignor’s Revolver Percentage of any outstanding
L/C Obligations.

 

2.          The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim, lien, or encumbrance of any
kind; (ii) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Credit Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other instrument or document furnished pursuant thereto; and (iii) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant thereto.

 

3.          The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered to the Lenders pursuant to Section 8.5(a) and (c) thereof and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) appoints and authorizes the Administrative Agent to take such
action as Administrative Agent on its behalf and to exercise such powers under
the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (iv) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (v) specifies as
its lending office (and address for notices) the offices set forth on its
Administrative Questionnaire.

 

 144 

 

 

4.          As consideration for the assignment and sale contemplated in Annex I
hereof, the Assignee shall pay to the Assignor on the Effective Date in Federal
funds the amount agreed upon between them. It is understood that commitment
and/or letter of credit fees accrued to the Effective Date with respect to the
interest assigned hereby are for the account of the Assignor and such fees
accruing from and including the Effective Date are for the account of the
Assignee. Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

5.          The effective date for this Assignment and Acceptance shall be
___________ (the “Effective Date”). Following the execution of this Assignment
and Acceptance, it will be delivered to the Administrative Agent for acceptance
and recording by the Administrative Agent and, if required, the Borrower.

 

6.          Upon such acceptance and recording, as of the Effective Date,
(i) the Assignee shall be a party to the Credit Agreement and, to the extent
provided in this Assignment and Acceptance, have the rights and obligations of a
Lender thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Credit Agreement.

 

7.          Upon such acceptance and recording, from and after the Effective
Date, the Administrative Agent shall make all payments under the Credit
Agreement in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and commitment fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement for periods prior to the
Effective Date directly between themselves.

 

 145 

 

 

8.          This Assignment and Acceptance shall be governed by, and construed
in accordance with, the internal laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations law of the State of
New York).

 

  [Assignor Lender]         By       Name       Title           [Assignee
Lender]         By       Name       Title  

 

[Accepted and consented this

____ day of _____________

 

Global Medical REIT L.P.         By: Global Medical REIT GP, LLC   Its: General
Partner         By: Global Medical REIT Inc.   Its: Sole Member         By      
Name       Title ]  

 

Accepted and consented to by the Administrative

Agent, L/C Issuer, and Swing Line Lender this ___ day of ________

 

BMO Harris Bank N.A., as Administrative Agent, L/C Issuer and Swing Line Lender

 

By       Name       Title    

 

 146 

 

 

Annex I

to Assignment and Acceptance

 

The Assignee hereby purchases and assumes from the Assignor the following
interest in and to all of the Assignor’s rights and obligations under the Credit
Agreement as of the effective date.

 

Facility Assigned Aggregate
Commitment/Loans
for All Lenders Amount of
Commitment/Loans
Assigned Percentage Assigned
of Commitment/Loans         Revolving Credit $____________ $____________ _____%
Term Credit $____________ $____________ _____%

 

 147 

 

 

Exhibit G

 

Additional Guarantor Supplement

 

______________, ___

 

BMO Harris Bank N.A., as Administrative Agent for the Lenders named in the
Amended and Restated Credit Agreement, dated as of August 7, 2018, among Global
Medical REIT L.P., as Borrower, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and the Administrative Agent (the
“Credit Agreement”)

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement described above. Terms not defined
herein which are defined in the Credit Agreement shall have for the purposes
hereof the meaning provided therein.

 

The undersigned, [name of Subsidiary Guarantor], a [jurisdiction of
incorporation or organization] hereby elects to be a “Guarantor” for all
purposes of the Credit Agreement, effective from the date hereof. The
undersigned confirms that each of the representations and warranties set forth
in Section 6 of the Credit Agreement in respect of a Guarantor are true and
correct in all material respects (where not already qualified by materiality or
Material Adverse Effect, otherwise in all respects) as to the undersigned as of
the date hereof and the undersigned shall comply with and perform each of the
covenants and obligations set forth in, and to be bound in all respects by the
terms of, the Credit Agreement that are applicable to a Guarantor, including,
without limitation, the provisions of Sections 8 and 13 of the Credit Agreement
that are applicable to a Guarantor, in each case, to the same extent and with
the same force and effect as if the undersigned were a signatory party thereto.

 

The undersigned acknowledges that this Agreement shall be effective upon its
execution and delivery by the undersigned to the Administrative Agent, and it
shall not be necessary for the Administrative Agent or any Lender, or any of
their Affiliates entitled to the benefits hereof, to execute this Agreement or
any other acceptance hereof. This Agreement shall be construed in accordance
with and governed by the internal laws of the State of New York (including
Section 5-1401 and Section 5-1402 of the General Obligations law of the State of
New York).

 

  Very truly yours,       [Name of Subsidiary Guarantor]         By     Name    
Title  

 

 148 

 

 

Exhibit H

Commitment Amount Increase Request

 

_______________, ____

 

To:BMO Harris Bank N.A., as Administrative Agent for the Lenders party to the
Amended and Restated Credit Agreement, dated as of August 7, 2018 (as extended,
renewed, amended or restated from time to time, the “Credit Agreement”), among
Global Medical REIT L.P., the Guarantors from time to time party thereto,
certain Lenders party thereto and BMO Harris Bank N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

The undersigned, Global Medical REIT L.P. (the “Borrower”) hereby refers to the
Credit Agreement and requests that the Administrative Agent consent to an
increase in the aggregate Commitments (the “Commitment Amount Increase”), in
accordance with Section 1.15 of the Credit Agreement, to be effected by an
increase in the [Revolving Credit][Term Loan] Commitment of [name of existing
Lender] [the addition of [name of new Lender] (the “New Lender”) as a Lender
under the terms of the Credit Agreement]. Capitalized terms used herein without
definition shall have the same meanings herein as such terms have in the Credit
Agreement.

 

After giving effect to such Commitment Amount Increase, the Commitment of the
[Lender] [New Lender] shall be $_____________.

 

[Include paragraphs 1-4 for a New Lender]

 

1.          The New Lender hereby confirms that it has received a copy of the
Loan Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of the Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.

 

 149 

 

 

2.          Except as otherwise provided in the Credit Agreement, effective as
of the date of acceptance hereof by the Administrative Agent, the New Lender
(i) shall be deemed automatically to have become a party to the Credit Agreement
and have all the rights and obligations of a “Lender” under the Credit Agreement
as if it were an original signatory thereto and (ii) agrees to be bound by the
terms and conditions set forth in the Credit Agreement as if it were an original
signatory thereto.

 

3.          The New Lender shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

[4.          The New Lender has delivered, if appropriate, to the Borrower and
the Administrative Agent (or is delivering to the Borrower and the
Administrative Agent concurrently herewith) the tax forms referred to in
[Section 12.1] of the Credit Agreement.]*

 

This Agreement shall be deemed to be a contractual obligation under, and shall
be governed by and construed in accordance with, the internal laws of the state
of New York (including Section 5-1401 and Section 5-1402 of the General
Obligations law of the State of New York).

 

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with
Section 1.15 of the Credit Agreement, but not in any case prior to
___________________, ____. It shall be a condition to the effectiveness of the
Commitment Amount Increase that all expenses referred to in Section 1.15 of the
Credit Agreement shall have been paid.

 

The Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

 

[Signature Page to Follow]

 



 

 

*Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

 

 150 

 

 

Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

  Very truly yours,       Global Medical REIT L.P.         By: Global Medical
REIT GP, LLC   Its: General Partner         By: Global Medical REIT Inc.   Its:
Sole Member         By       Name       Title           [New or existing Lender
Increasing Commitments]         By:       Name:       Title:  

 

The undersigned hereby consents on this __ day of _____________, _____ to the
above-requested Commitment Amount Increase.

 

BMO Harris Bank N.A.,   as Administrative Agent         By       Name      
Title    

 

 151 

 

 

Exhibit I

 

Borrowing Base Certificate

 

To:BMO Harris Bank N.A., as Administrative Agent under, and the Lenders party
to, the Credit Agreement described below.

 

Pursuant to the terms of the Amended and Restated Credit Agreement, dated as of
August 7, 2018, among us (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), we submit this Borrowing
Base Certificate to you and certify that the calculation of the Borrowing Base
set forth below and on any Exhibits or attachments to this Certificate is true,
correct and complete as of the Borrowing Base Determination Date.

 

[Signature Page Follows]

 

 152 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto are made and delivered this ______ day of __________________
20___.

 

  Global Medical REIT L.P.         By: Global Medical REIT GP, LLC   Its:
General Partner         By: Global Medical REIT Inc.   Its: Sole Member        
By       Name       Title  

 

 153 

 

 

Schedule I to Borrowing Base Certificate

 



 

 

Calculation of Borrowing Base and Revolving Credit Availability

 

[To utilize Excel Spreadsheet in the format Attached hereto]

 

 154 

 

 

Exhibit A to Schedule I to Borrowing Base Certificate

of Global Medical REIT L.P.

 

This Exhibit A is attached to the Borrowing Base Certificate of Global Medical
REIT L.P. for the Borrowing Base Determination Date of [________] ____, 201__
and delivered to BMO Harris Bank N.A., as Administrative Agent, and the Lenders
party to the Credit Agreement referred to therein. The undersigned hereby
certifies that the following is a true, correct and complete calculation of
Borrowing Base Value as of the Borrowing Base Determination Date set forth
above:

 

[To utilize Excel Spreadsheet in the format Attached hereto]

 

 155 

 

 

Exhibit J-1

 

[Form of]
U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 7, 2018 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among Global Medical REIT L.P., the Guarantors from time to
time party thereto, the Lenders from time to time party thereto and BMO Harris
Bank N.A., as Administrative Agent (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Revolving Loan(s) (as well as any Note(s) evidencing such Revolving
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

  [Name of Lender]         By:       Name:       Title:  

 

  Date: _________________________________ , 20[_]

 

 156 

 

 

Exhibit J-2

 

[Form of]
U.S. Tax Compliance Certificate

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 7, 2018 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among Global Medical REIT L.P., the Guarantors from time to
time party thereto, the Lenders from time to time party thereto and BMO Harris
Bank N.A., as Administrative Agent (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

  [Name of Participant]         By:       Name:       Title:  

 

  Date: _________________________________ , 20[_]

 

 157 

 

 

Exhibit J-3

 

[Form of]
U.S. Tax Compliance Certificate

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 7, 2018 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among Global Medical REIT L.P., the Guarantors from time to
time party thereto, the Lenders from time to time party thereto and BMO Harris
Bank N.A., as Administrative Agent (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

  [Name of Participant]         By:       Name:       Title:  

 

  Date: _________________________________ , 20[_]

 

 158 

 

 

Exhibit J-4

 

[Form of]
U.S. Tax Compliance Certificate

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is made to the Amended and Restated Credit Agreement, dated as of
August 7, 2018 (as extended, renewed, amended or restated from time to time, the
“Credit Agreement”) among Global Medical REIT L.P., the Guarantors from time to
time party thereto, the Lenders from time to time party thereto and BMO Harris
Bank N.A., as Administrative Agent (the “Administrative Agent”). Terms defined
in the Credit Agreement are used herein with the same meaning.

 

Pursuant to the provisions of Section 12.1 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Revolving Loan(s) (as well as any Note(s) evidencing such Revolving Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Revolving Loan(s) (as
well as any Note(s) evidencing such Revolving Loan(s)), (iii) with respect to
the extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

  [Name of Lender]         By:       Name:       Title:  

 

  Date: _________________________________ , 20[_]

 

 159 

 

 

Schedule I

Commitments

 

Lender  Revolving
Commitment   Term Loan
Commitment            BMO Harris Bank N.A.  $57,500,000   $23,000,000  Citizens
Bank, N.A.  $47,500,000   $19,000,000  SunTrust Bank  $47,500,000   $19,000,000 
KeyBank National Association  $47,500,000   $19,000,000  The Huntington National
Bank  $25,000,000   $10,000,000  Comerica Bank  $14,285,714   $5,714,286 
Franklin Synergy Bank  $10,714,286   $4,285,714  Total:  $250,000,000  
$100,000,000 

 

 160 

 

 

Schedule 1.1

Initial Borrowing Base Properties

 

Name of Loan Party   Complete street and mailing address       GMR Sandusky, LLC
  1326 E. Perkins Avenue, Sandusky, Ohio     2800 Hayes Avenue, Building B,
Sandusky, Ohio     2800 Hayes Avenue, Building C, Sandusky, Ohio     2800 Hayes
Avenue, Building F, Sandusky, Ohio     808 S. Main Street, Huron, Ohio     3004
Hayes Avenue, Sandusky, Ohio     2815 S. St. Route 100, Tiffin, Ohio GMR
Watertown, LLC   511 14th Avenue NE, Watertown, South Dakota   506 1st Avenue,
Watertown, South Dakota GMR Omaha, LLC   1870 S. 75th Street, Omaha, Nebraska
GMR Asheville, LLC   30-34 Granby Street, Asheville, North Carolina GMR Reading,
LLC   2220 Ridgeway Road, Wyomissing, Pennsylvania   1802 Papermill Road,
Wyomissing, Pennsylvania GMR East Orange, LLC   310 Central Avenue, East Orange,
New Jersey GMR Mechanicsburg, LLC   156, 175 & 179 Lancaster Boulevard,
Mechanicsburg, Pennsylvania GMR Cape Coral, LLC   632 Del Prado Boulevard, North
Cape Coral, Florida GMR Las Cruces, LLC   675 Avenida de Mesilla, Las Cruces,
New Mexico GMR Ellijay, LLC   822, 824 and 826 Industrial Boulevard, Ellijay,
Georgia GMR Carson City, LLC   1200 Mountain Street, Carson City, Nevada GMR
Lewisburg, LLC   120 Hamm Drive Lewisburg, Pennsylvania GMR Prescott, LLC   3124
Willow Creek Road, Prescott, Arizona GMR Clermont, LLC   2080 Oakley Seaver
Drive, Clermont, Florida GMR Great Bend, LLC   514 Cleveland Street, Great Bend,
Kansas

 

 161 

 

 

GMR Altoona, LLC   2005 Valley View Boulevard, Altoona, Pennsylvania GMR Mesa,
LLC   5652 East Baseline Road, Mesa, Arizona GMR Oklahoma City, LLC   8100 South
Walker Avenue, Oklahoma City, Oklahoma   5925 NW 139th Street, Oklahoma City,
Oklahoma GMR Brockport, LLC   6668 4th Section Road, Brockport, New York GMR
Flower Mound, LLC   1001 Surrey Lane, Flower Mound, Texas GMR Sherman, LLC  
1810 U.S. Highway 82 West, Sherman, Texas GMR Lubbock, LLC   4802 North Loop
289, Lubbock, Texas GMR Germantown, LLC   1325 Wolf Park Drive, Germantown,
Tennessee GMR Austin, LLC   700 West 45th Street, Austin, Texas GMR Albertville,
LLC   11091 Jason Avenue Northeast, Albertville, Minnesota GMR Fort Worth, LLC  
9509 North Beach Street, Fort Worth, Texas GMR Fremont, LLC   1479 River Road,
Fremont, Ohio GMR Moline, LLC   545 Valley View Drive, Moline, Illinois GMR
Amarillo, LLC   1100 S. Coulter Street, Amarillo, Texas GMR Lee's Summit, LLC  
3200 NE Ralph Powell Road, Lee’s Summit, Missouri GMR Saint George, LLC   1791
East 280 North, Saint George, Utah GMR Wyomissing, LLC   2608 Keiser Boulevard,
Wyomissing, Pennsylvania GMR East Dallas Hospital, LLC   9440 Poppy Drive,
Dallas, Texas GMR East Dallas Land, LLC     GMR Gainesville, LLC   2061 and 2065
Beverly Road, Gainesville, Georgia GMR Orlando, LLC   1134 Kelton Avenue, Ocoee,
Florida     9964 University Boulevard, Orlando, Florida     4137 Hunters Park
Lane, Orlando, Florida     550 East SR 434, Longwood, Florida     725 Rodel
Cove, Lake Mary, FL  32746 GMR Belpre, LLC   Building I, 807 Farson Street,
Belpre, Ohio     Building II, 805 Farson Street, Belpre, Ohio     Building III,
803 Farson Street, Belpre, Ohio     Building IV, 799 Farson Street, Belpre, Ohio

 

 162 

 

 

Schedule 1.2

 

Existing Liens

 

None.

 

 163 

 

 

Schedule 6.2

 

Subsidiaries

 

[See Attached]

 

 164 

 

 

Schedule 6.11

 

Litigation

 

None.

 

 165 

 

 

Schedule 7.3

 

Eligibility Conditions

 

Not less than ten (10) Business Days prior to the addition of any Eligible
Property to the Borrowing Base:

 

(1)         the Administrative Agent shall have received a written request from
Borrower to add such Eligible Property to the Borrowing Base

 

(2)         the Administrative Agent shall have received a certificate
evidencing compliance with the Borrowing Base Requirements on a pro forma basis;

 

(3)         if the Subsidiary owning such Real Property is not a Guarantor
(each, a “New Guarantor”) the Administrative Agent shall have received a duly
executed Additional Guarantor Supplement from such New Guarantor, together with
the following:

 

(A)         the Administrative Agent shall have received copies of such New
Guarantor’s articles of incorporation and bylaws (or comparable organizational
documents) and any amendments thereto, certified in each instance by its
Secretary or Assistant Secretary;

 

(B)         the Administrative Agent shall have received copies of resolutions
of such New Guarantor’s Board of Directors (or similar governing body)
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and the consummation of the transactions contemplated
thereby, together with specimen signatures of the persons authorized to execute
such documents on such New Guarantor’s behalf, all certified in each instance by
its Secretary or Assistant Secretary or other Authorized Representative;

 

(C)         the Administrative Agent shall have received copies of the
certificates of good standing for such New Guarantor from the office of the
secretary of the state (or similar office) of its incorporation or organization
and of each state in which any such Real Property is located; and

 

(D)         the Administrative Agent shall have received a fully executed
Internal Revenue Service Form W-9 for such New Guarantor;

 

(4)         the Administrative Agent shall have received financing statement,
tax, and judgment lien search results against any such New Guarantor and such
Real Property evidencing the absence of Liens, except for Permitted Liens or as
otherwise permitted by Section 8.7 hereof.

 

 166 

 

 

(5)         the Administrative Agent shall have received (and delivered to each
Lender):

 

(A)         an Appraisal acceptable to the Administrative Agent with respect to
such Real Property;

 

(B)         a report of an independent firm of environmental engineers
acceptable to the Administrative Agent concerning the environmental conditions
of such Real Property, together with a reliance letter thereon acceptable to the
Administrative Agent;

 

(C)         a structural engineering and/or property condition report acceptable
to the Administrative Agent with respect to such Real Property; and

 

(D)         to the extent necessary for the Administrative Agent or any Lender
to comply with its internal policies generally applicable to loans of this
nature or with applicable Legal Requirements, any other agreement, instrument,
document, certificate or opinion requested by the Administrative Agent with
respect to such Real Property.

 

 167 

 

 

Schedule 8.8

 

Investments

 

None.

 

 168 

